Exhibit 10.1

 

 

 

AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT

 

 

dated as of April 2, 2018

 

among

 

CIVEO CORPORATION,

 

CIVEO PTY LIMITED

 

and

CIVEO MANAGEMENT LLC,

as Borrowers

 

THE LENDERS NAMED HEREIN,

 

ROYAL BANK OF CANADA,
as Administrative Agent, U.S. Collateral Agent,
Canadian Administrative Agent, Canadian Collateral Agent
and an Issuing Bank,

 

and

 

RBC EUROPE LIMITED,
as Australian Administrative Agent, Australian Collateral Agent
and an Issuing Bank,

 

 

 

RBC CAPITAL MARKETS, 1
as Joint Lead Arranger and Sole Bookrunner

and

 

HSBC BANK CANADA and THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Co-Syndication Agents

 

 

 

_________________________________

 

1           RBC Capital Markets is the global brand name of the corporate and
investment banking business of Royal Bank of Canada and its affiliates.

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Page    

 

Article I Definitions

1

   

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally

46

Section 1.03

Several Obligations; Power of Attorney

47

Section 1.04

Classification of Loans and Borrowings

47

Section 1.05

Additional Alternative Currencies

47

     

Article II The Credits

48

   

Section 2.01

Commitments

48

Section 2.02

Loans

49

Section 2.03

Borrowing Procedure

52

Section 2.04

Evidence of Debt; Repayment of Loans

53

Section 2.05

Fees

54

Section 2.06

Interest on Loans

56

Section 2.07

Default Interest

57

Section 2.08

Alternate Rate of Interest

58

Section 2.09

Termination and Reduction of Commitments

59

Section 2.10

Conversion and Continuation of Borrowings

59

Section 2.11

Optional Prepayment

61

Section 2.12

Mandatory Prepayments

62

Section 2.13

Increased Costs; Capital Requirements

64

Section 2.14

Change in Legality

65

Section 2.15

Breakage Costs

66

Section 2.16

Pro Rata Treatment

66

Section 2.17

Sharing of Setoffs

67

Section 2.18

Payments

69

Section 2.19

Taxes

69

Section 2.20

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

75

Section 2.21

Letters of Credit

76

Section 2.22

Bankers’ Acceptances

81

Section 2.23

Swing Line Loans

84

Section 2.24

Defaulting Lenders

87

Section 2.25

Incremental Revolving Credit Increase

91

     

Article III Representations and Warranties

93

   

Section 3.01

Organization; Powers

93

Section 3.02

Authorization

93

Section 3.03

Enforceability

94

Section 3.04

Governmental Approvals

94

Section 3.05

Financial Statements

94

Section 3.06

No Material Adverse Change

95

Section 3.07

Title to Properties; Possession Under Leases and Licenses

95

Section 3.08

Subsidiaries

95

 

i

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page    

     

Section 3.09

Litigation; Compliance with Laws

95

Section 3.10

Agreements

96

Section 3.11

Federal Reserve Regulations

96

Section 3.12

Investment Company Act

96

Section 3.13

Use of Proceeds

96

Section 3.14

Tax Returns

96

Section 3.15

No Material Misstatements

96

Section 3.16

Employee Benefit Plans

97

Section 3.17

Environmental Matters

98

Section 3.18

Insurance

98

Section 3.19

Security Documents

98

Section 3.20

Intellectual Property

99

Section 3.21

Labor Matters

99

Section 3.22

Solvency

99

Section 3.23

Anti-Corruption Laws

100

Section 3.24

Anti-Money Laundering Laws

100

Section 3.25

Foreign Assets Control Regulations, etc.

100

     

Article IV Conditions to Closing and Funding

100

   

Section 4.01

Conditions to All Credit Events

100

Section 4.02

Conditions to Closing

101

     

Article V Affirmative Covenants

103

   

Section 5.01

Existence; Businesses and Properties

103

Section 5.02

Insurance

103

Section 5.03

Obligations and Taxes

104

Section 5.04

Financial Statements, Reports, etc.

104

Section 5.05

Litigation and Other Notices

106

Section 5.06

Information Regarding Collateral

107

Section 5.07

Maintaining Records; Access to Properties and Inspections

107

Section 5.08

Use of Proceeds

107

Section 5.09

Further Assurances

107

Section 5.10

Post-Closing Obligations

109

     

Article VI Negative Covenants

110

   

Section 6.01

Indebtedness

110

Section 6.02

Liens

111

Section 6.03

Sale and Lease-Back Transactions

113

Section 6.04

Investments, Loans and Advances

113

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

116

Section 6.06

Restricted Payments; Restrictive Agreements

116

Section 6.07

Transactions with Affiliates

117

Section 6.08

Business of Borrowers and Subsidiaries

117

Section 6.09

Other Indebtedness and Agreements

118

Section 6.10

Interest Coverage Ratio

118

Section 6.11

Leverage Ratios

118

Section 6.12

Hedging Agreements

118

 

ii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page    

     

Section 6.13

Pension Plans

119

Section 6.14

Amendment of the Organizational Documents

119

Section 6.15

Sanction Laws and Regulations

119

Section 6.16

Anti-Corruption Laws

119

Section 6.17

Cross-Guarantee

120

     

Article VII Events of Default

120

   

Section 7.01

Events of Default

120

Section 7.02

Optional Acceleration of Maturity

122

Section 7.03

Automatic Acceleration of Maturity

122

Section 7.04

Non-exclusivity of Remedies

123

Section 7.05

Application of Proceeds

123

     

Article VIII The Administrative Agents, the Collateral Agents,  the Issuing
Banks and the Swing Line Lenders

123

   

Section 8.01

Appointment and Authority

123

Section 8.02

Rights as a Lender

124

Section 8.03

Exculpatory Provisions

124

Section 8.04

Reliance by the Agents, the Issuing Banks and the Swing Line Lenders

125

Section 8.05

Delegation of Duties

125

Section 8.06

Resignation of an Agent or a Swing Line Lender

126

Section 8.07

Non-Reliance on Agents and Other Lenders; Certain Acknowledgments

127

Section 8.08

Indemnification

128

Section 8.09

Collateral and Guaranty Matters

128

Section 8.10

No Other Duties, etc.

130

Section 8.11

Agents May File Proofs of Claim

130

     

Article IX Miscellaneous

131

   

Section 9.01

Notices

131

Section 9.02

Survival of Agreement

133

Section 9.03

Binding Effect

133

Section 9.04

Successors and Assigns

134

Section 9.05

Expenses; Indemnity

139

Section 9.06

Right of Setoff

142

Section 9.07

Applicable Law

142

Section 9.08

Waivers; Amendment

142

Section 9.09

Interest Rate Limitation

146

Section 9.10

Entire Agreement

146

Section 9.11

WAIVER OF JURY TRIAL

146

Section 9.12

Severability

147

Section 9.13

Counterparts

147

Section 9.14

Headings

147

Section 9.15

Jurisdiction; Consent to Service of Process

147

Section 9.16

Confidentiality

148

Section 9.17

Judgment Currency

149

Section 9.18

Exculpation Provisions

149

Section 9.19

Payments Set Aside

150

 

iii

--------------------------------------------------------------------------------

 

 

Table of Contents

(continued)

Page    

     

Section 9.20

Termination

150

Section 9.21

Patriot Act Notice

150

Section 9.22

Public Offer

151

Section 9.23

Keepwell

152

Section 9.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

152

Section 9.25

Amendment and Restatement

153

 

iv

--------------------------------------------------------------------------------

 

 

Schedule1.01(a)

Rolled Letters of Credit

Schedule 1.01(b)

U.S. Subsidiary Guarantors

Schedule 1.01(c)

Canadian Subsidiary Guarantors

Schedule 1.01(d)

Australian Subsidiary Guarantors

Schedule 2.01

Lenders and Commitments

Schedule 2.04

Amortization

Schedule 2.21

L/C Issuance Limits

Schedule 3.08

Subsidiaries and Special Purpose Business Entities

Schedule 3.09

Litigation

Schedule 3.16(a)

Unfunded Plans

Schedule 3.16(b)

Canadian Benefit Plans

Schedule 3.17

Environmental Matters

Schedule 6.01

Existing Indebtedness

Schedule 6.02

Existing Liens

Schedule 6.04

Existing Investments

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B-1

Form of U.S. Borrowing Request

Exhibit B-2

Form of Canadian Borrowing Request

Exhibit B-3

Form of Australian Borrowing Request

Exhibit B-4

Form of Swing Line Borrowing Request

Exhibit B-5

Form of Prepayment Notice

Exhibit C-1

Form of Australian Guarantee Agreement

Exhibit C-2

Form of Canadian Guarantee Agreement

Exhibit C-3

Form of U.S. Guarantee Agreement

Exhibit C-4

Form of Parent Borrower Guarantee Agreement

Exhibit D-1

Form of Australian Share Security Deed

Exhibit D-2

Form of Canadian Pledge Agreement

Exhibit D-3

Form of U.S. Pledge Agreement

Exhibit C-4

Form of Parent Borrower Pledge Agreement

Exhibit E-1

Form of Australian Security Deed

Exhibit E-2

Form of Canadian Security Agreement

Exhibit E-3

Form of U.S. Security Agreement

Exhibit E-4

Form of Parent Borrower Security Agreement

Exhibit F-1

[Reserved]

Exhibit F-2

[Reserved]

Exhibit F-3

[Reserved]

Exhibit G

Form of Compliance Certificate

Exhibit H

Form of Discount Note

Exhibit I-1 – I-4

Forms of Exemption Certificate

 

v

--------------------------------------------------------------------------------

 

 

THIS AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT dated as of April 2,
2018 (as amended, supplemented or modified from time to time, this “Agreement”),
is among CIVEO CORPORATION, a corporation incorporated under the laws of the
Province of British Columbia (the “Parent Borrower”), CIVEO MANAGEMENT LLC, a
Delaware limited liability company (the “U.S. Borrower”), CIVEO PTY LIMITED ACN
003 657 510, an Australian proprietary limited company (the “Australian
Borrower” and, together with the U.S. Borrower and the Canadian Borrower (as
defined below), the “Borrowers”), the Guarantors (as defined in Article I)
existing on the Closing Date solely with respect to Section 9.26, the Lenders
(as defined in Article I), ROYAL BANK OF CANADA (“RBC”), as administrative agent
(in such capacity, the “Administrative Agent”) for the U.S. Lenders, as U.S.
collateral agent (in such capacity, the “U.S. Collateral Agent”) for the
Lenders, as administrative agent (in such capacity, the “Canadian Administrative
Agent”) for the Canadian Lenders (as defined in Article I) and as Canadian
collateral agent (in such capacity, the “Canadian Collateral Agent”) for the
Lenders, and RBC EUROPE LIMITED (“RBC Europe”), as administrative agent (in such
capacity, the “Australian Administrative Agent”) for the Australian Lenders (as
defined in Article I) and as Australian collateral agent (in such capacity, the
“Australian Collateral Agent”) for the Lenders.

 

WHEREAS, the Parent Borrower, certain of its Subsidiaries, the lenders party
thereto, and the Administrative Agents are party to that certain Syndicated
Facility Agreement, dated as of May 28, 2014 (the “Original Closing Date”, and
such Syndicated Facility Agreement as amended prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the Parent Borrower has requested that the Lenders amend and restate
the Existing Credit Agreement as set forth herein;

 

WHEREAS, the Lenders agree to amend and restate the Existing Credit Agreement
subject to the terms and conditions in this Agreement; and

 

WHEREAS, the liens, security interests and guaranties securing and supporting
the Existing Credit Agreement shall continue to secure and support the
Obligations as amended and restated pursuant to this Agreement.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

 

Article I

Definitions

 

Section 1.01     Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

 

--------------------------------------------------------------------------------

 

 

“Acceptance Fee” shall mean a fee payable in Canadian dollars by the Parent
Borrower to the Canadian Administrative Agent for the account of a Canadian
Lender with respect to the acceptance of a B/A or the making of a B/A Equivalent
Loan on the date of such acceptance or loan, calculated on the face amount of
the B/A or the B/A Equivalent Loan at the rate per annum applicable on such date
as set forth in the row labeled “Eurocurrency/B/A Spread” in the definition of
the term “Applicable Percentage” on the basis of the number of days in the
applicable Contract Period (including the date of acceptance and excluding the
date of maturity) and a year of 365 days (it being agreed that the rate per
annum applicable to any B/A Equivalent Loan is equivalent to the rate per annum
otherwise applicable to the Bankers’ Acceptance which has been replaced by the
making of such B/A Equivalent Loan pursuant to Section 2.22).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the nearest whole 1/100 of 1%) equal to the product of (a) the LIBO Rate in
effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Administrative Agents” shall mean the Administrative Agent, the Canadian
Administrative Agent and the Australian Administrative Agent.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied from time to time by the Applicable Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that for purposes of Section 6.07, the term “Affiliate” shall
also include any person that directly or indirectly owns 5% or more of any class
of Equity Interests of the person specified or that is an officer or director of
the person specified.

 

“Affiliate Australian Land Company” shall mean Civeo Property Pty Ltd (ACN 160
463 463), a company incorporated in Australia.

 

“Agent Parties” shall have the meaning assigned to such term in Section 9.01(d).

 

“Agents” shall mean, collectively, the Administrative Agents and the Collateral
Agents.

 

“Aggregate L/C Exposure” shall mean, at any time, the sum of the U.S. L/C
Exposure, the U.S. Dollar Equivalent of the Canadian L/C Exposure and the U.S.
Dollar Equivalent of the Australian L/C Exposure at such time.

 

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.0% and (c) the Adjusted LIBO
Rate for a deposit in U.S. dollars with an Interest Period of one month
beginning on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

 

2

--------------------------------------------------------------------------------

 

 

“Alternative Currency” shall mean the Euro, Pounds Sterling, Japanese Yen,
Singapore Dollar, Hong Kong Dollar, Mexican Peso, Indian Rupee, Kuwaiti Dinar
and each other currency (other than U.S. dollars, Canadian dollars or Australian
dollars) that is approved in accordance with Section 1.05.

 

“Anti-Corruption Laws” shall mean all statutes, enactments, by-laws, rules,
regulations, notifications, circulars, case-law, orders, ordinances, guidelines,
policies, directions and judgments of any Governmental Authority, in relation to
anti-corruption issued, administered or enforceable against any Borrower or any
of their Subsidiaries, including, without limitation, the FCPA and the UKBA.

 

“Anti-Money Laundering Laws” shall mean all applicable financial recordkeeping
and reporting requirements and the money laundering and terrorist financing
statutes and laws and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, which in each case are issued,
administered or enforced by any Governmental Authority having jurisdiction over
any Borrower or any of their Subsidiaries, or to which any Borrower or any of
their Subsidiaries is subject, including, without limitation, the Patriot Act
and the Bank Secrecy Act of 1970.

 

“Applicable Administrative Agent” shall mean (a) the Administrative Agent, with
respect to any U.S. Loan or U.S. Letter of Credit, (b) the Canadian
Administrative Agent, with respect to any Canadian Loan or Canadian Letter of
Credit and (c) the Australian Administrative Agent, with respect to any
Australian Revolving Credit Loan or Australian Letter of Credit.

 

“Applicable Borrower” shall mean (a) the Parent Borrower, with respect to the
Canadian Term Loan Facility or the Canadian Revolving Credit Facility, (b) the
U.S. Borrower, with respect to the U.S. Revolving Credit Facility, and (c) the
Australian Borrower, with respect to the Australian Revolving Credit Facility.

 

“Applicable Collateral Agent” shall mean (a) the U.S. Collateral Agent, with
respect to the U.S. Security Documents and the U.S. Collateral, (b) the Canadian
Collateral Agent, with respect to the Canadian Security Documents and the
Canadian Collateral or (c) the Australian Collateral Agent, with respect to the
Australian Security Documents and the Australian Collateral.

 

“Applicable Issuing Bank” shall mean (a) RBC or any other Issuing Bank that has
issued, or has a commitment to issue, U.S. Letters of Credit, (b) RBC, The
Toronto-Dominion Bank, The Bank of Nova Scotia or any other Issuing Bank that
has issued, or has a commitment to issue, Canadian Letters of Credit, or (c) RBC
Europe, or any other Issuing Bank that has issued, or has a commitment to issue,
Australian Letters of Credit.

 

3

--------------------------------------------------------------------------------

 

 

“Applicable Lender” shall mean (a) when used with respect to the U.S. Revolving
Credit Facility, the Canadian Term Loan Facility, the Canadian Revolving Credit
Facility or the Australian Revolving Credit Facility, a Lender that has a
Commitment or holds a Loan with respect to such Facility, (b) with respect to
any Letter of Credit, (i) the Issuing Banks and (ii) if any L/C Disbursements
have been made by an Issuing Bank and not reimbursed or refinanced by Section
2.02(g), the Canadian Revolving Lenders, the U.S. Revolving Lenders or the
Australian Lenders, as the case may be, and (c) with respect to the U.S. Swing
Line Sublimit or the Canadian Swing Line Sublimit, the Applicable Swing Line
Lender.

 

“Applicable Percentage” shall mean, for any day, with respect to any
Eurocurrency Loan, ABR Loan, B/A Loan, Canadian Prime Rate Loan, U.S. Base Rate
Loan, BBSY Rate Loan or the Commitment Fee, the applicable percentage set forth
below under the applicable caption, based upon the Total Leverage Ratio as of
the relevant date of determination:

 

Total Leverage Ratio

 

Eurocurrency/

BBSY Rate/B/A Spread

   

ABR, Canadian

Prime Rate and

U.S. Base Rate

Spread

   

Commitment Fee Percentage

  Category 1                  

Less than 2.00 to 1.00

  2.25%     1.25%     0.51%   Category 2                  

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

  2.50%     1.50%     0.56%   Category 3                  

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

  2.75%     1.75%     0.62%   Category 4                  

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

  3.00%     2.00%     0.68%   Category 5                  

Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00

  3.50%     2.50%     0.79%   Category 6                  

Greater than or equal to 4.00

  4.00%     3.00%     0.90%  

 

Each change in the Applicable Percentage resulting from a change in the Total
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements required by Section 5.04(a) or (b) and the
Compliance Certificate required by Section 5.04(c), respectively, indicating
such change until the date immediately preceding the next date of delivery of
such financial statements indicating another such change; provided, however,
that at any time during which the Parent Borrower has failed to deliver when due
the financial statements required by Section 5.04(a) or (b) and the Compliance
Certificate required by Section 5.04(c), respectively, the Total Leverage Ratio
shall be deemed to be in Category 6 for purposes of determining the Applicable
Percentage. Notwithstanding the foregoing, as of the Closing Date, the
Applicable Percentage shall be based on the Total Leverage Ratio reflected in
the most recently delivered financial statements required by Section 5.04(a) or
(b) and the Compliance Certificate required by Section 5.04(c), respectively.

 

4

--------------------------------------------------------------------------------

 

 

“Applicable Pro Rata Percentage” shall mean the Canadian Applicable Pro Rata
Percentage, the Australian Revolving Pro Rata Percentage or the U.S. Revolving
Pro Rata Percentage, as the context may require.

 

“Applicable Required Lenders” shall mean (a) the Required U.S. Revolving Lenders
with respect to the U.S. Revolving Credit Facility, (b) the Required Canadian
Revolving Lenders with respect to the Canadian Revolving Credit Facility, (c)
the Required Canadian Term Lenders with respect to the Canadian Term Loan
Facility, or (d) the Required Australian Lenders with respect to the Australian
Revolving Credit Facility.

 

“Applicable Swing Line Lender” shall mean (a) with respect to the U.S. Swing
Line Sublimit, (i) the U.S. Swing Line Lender and (ii) if any U.S. Swing Line
Loans are outstanding and have not been refinanced by a U.S. Revolving Borrowing
pursuant to Section 2.23(c)(ii), the U.S. Revolving Lenders and (b) with respect
to the Canadian Swing Line Sublimit, the Canadian Swing Line Lender and (ii) if
any Canadian Swing Line Loans are outstanding and have not been refinanced by a
Canadian Revolving Borrowing pursuant to Section 2.23(c)(ii), the Canadian
Revolving Lenders.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) of any or all of the property of
the Parent Borrower or any of its Subsidiaries to any person other than the
Parent Borrower or any of its Subsidiaries (other than (a) Equity Interests in
the Parent Borrower or directors’ qualifying shares in any Subsidiary, (b)
 inventory, damaged, obsolete or worn out assets, scrap and Permitted
Investments, in each case disposed of in the ordinary course of business, or (c)
dispositions between or among Subsidiaries that are not Loan Parties)), provided
that any asset sale or series of related asset sales described above having a
value not in excess of U.S.$1,000,000 shall be deemed not to be an “Asset Sale”
for purposes of this Agreement.

 

“Assignee Group” shall mean two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04) and accepted by the Applicable Administrative Agent,
in substantially the form of Exhibit A or such other form as shall be approved
by the Applicable Administrative Agent.

 

“Associate” shall mean an “associate” as defined in section 128F(9) of the
Australian Tax Act.

 

“Attorneys” shall have the meaning assigned to such term in Section 1.03(b).

 

“Australian Administrative Agent” shall have the meaning assigned to such term
in the preamble hereto.

 

5

--------------------------------------------------------------------------------

 

 

“Australian Borrower” shall have the meaning assigned to such term in the
preamble hereto.

 

“Australian Collateral” shall mean all “Collateral” or “Secured Property” as
defined in any Australian Security Document.

 

“Australian Collateral Agent” shall have the meaning assigned to such term in
the preamble hereto.

 

“Australian Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Australian Corporations Act” shall mean the Corporations Act 2001 (Cth).

 

“Australian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in U.S. dollars, the equivalent in Australian dollars of
such amount, determined by the Administrative Agent using the Exchange Rate then
in effect.

 

“Australian dollars”, “AUD” and “AUD$” shall mean the lawful money of the
Commonwealth of Australia.

 

“Australian GAAP” shall mean generally accepted accounting principles, standards
and practices in Australia.

 

“Australian GST” shall have the meaning given in A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

 

“Australian GST Liability” shall have the meaning assigned to such term in
Section 2.19(j).

 

“Australian Guarantee Agreement” shall mean a Deed of Guarantee and Indemnity,
substantially in the form of Exhibit C-1, in favor of the Australian Collateral
Agent, for the benefit of the Australian Secured Parties.

 

“Australian Holdco” shall mean Civeo Holding Company 2 Pty Limited ACN 146 700
487, a proprietary limited company organized and existing under the laws of
Australia, and the direct owner of 100% of the Equity Interests of the
Australian Borrower.

 

“Australian Land Access Agreement” shall mean a land access and use agreement
between (a) the Affiliate Australian Land Company, the Australian Collateral
Agent and, where the land the subject of such agreement is not owned by the
Affiliate Australian Land Company, the registered proprietor of that land or (b)
for an Australian Third Party Lease, the relevant Australian Loan Party, the
Affiliate Australian Land Company, if applicable, and the registered proprietor
of the land the subject of that Australian Third Party Lease, in each case, in
form reasonably satisfactory to the Australian Collateral Agent, that includes
(among other matters) provisions consenting to the creation of the Liens under
the Security Documents and enforcement of rights under the Security Documents.

 

6

--------------------------------------------------------------------------------

 

 

“Australian L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Australian Letters of Credit at such time plus
(b) the aggregate principal amount of all L/C Disbursements in respect of
Australian Letters of Credit that have not yet been reimbursed at such time. The
Australian L/C Exposure of any Australian Lender at any time shall mean its
Australian Revolving Pro Rata Percentage of the aggregate Australian L/C
Exposure at such time.

 

“Australian L/C Participation Fee” shall have the meaning assigned to such term
in Section 2.05(c).

 

“Australian Lenders” shall mean Lenders having Australian Revolving Commitments,
outstanding Australian Revolving Credit Loans or participations in Australian
Letters of Credit pursuant to Section 2.21(d). For the avoidance of doubt, the
term “Australian Lenders” excludes the Exiting Australian Lenders.

 

“Australian Loan Parties” shall mean the Australian Borrower, Australian Holdco
and the Australian Subsidiary Guarantors.

 

“Australian Revolving Borrowing” shall mean a group of Australian Revolving
Credit Loans of a single Type made, converted or continued by the Australian
Lenders on a single date and as to which a single Interest Period is in effect.

 

“Australian Revolving Commitment” shall mean, with respect to each Australian
Lender, the commitment of such Australian Lender to (a) make Australian
Revolving Credit Loans hereunder and (b) purchase participations in the
Australian L/C Exposure, in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Australian Revolving Commitment”, or in the Assignment and Acceptance or Lender
Joinder Agreement pursuant to which such Australian Lender assumed its
Australian Revolving Commitment, as applicable, as the same may be (i) reduced
from time to time pursuant to Section 2.09 and (ii) reduced or increased from
time to time pursuant to assignments by or to such Australian Lender pursuant to
Section 9.04. The aggregate amount of the Australian Revolving Commitments as of
the Closing Date is U.S.$60,000,000.

 

“Australian Revolving Credit Exposure” shall mean, with respect to any
Australian Lender at any time, the aggregate principal amount at such time of
all outstanding Australian Revolving Credit Loans of such Lender denominated in
U.S. dollars, plus the U.S. Dollar Equivalent of the aggregate principal amount
at such time of all outstanding Australian Revolving Credit Loans of such
Australian Lender denominated in Australian dollars, plus the U.S. Dollar
Equivalent of the aggregate amount at such time of such Australian Lender’s
Australian Revolving Pro Rata Percentage of the Australian L/C Exposure.

 

“Australian Revolving Credit Facility” shall mean at any time the aggregate
amount of the Australian Revolving Commitments of the Australian Lenders at such
time.

 

“Australian Revolving Credit Loans” shall mean (a) the Australian
dollar-denominated Revolving Credit Loans made by the Australian Lenders to the
Australian Borrower hereunder and (b) the U.S. dollar-denominated Revolving
Credit Loans made by the Australian Lenders to the Australian Borrower. Each
Australian Revolving Credit Loan denominated in Australian dollars shall be a
BBSY Rate Loan. Each Australian Revolving Credit Loan denominated in U.S.
dollars and made to the Australian Borrower shall be a Eurocurrency Loan.

 

7

--------------------------------------------------------------------------------

 

 

“Australian Revolving Pro Rata Percentage” of any Australian Lender, subject to
any adjustment as provided in Section 2.24(c) or 2.25(a), shall mean the
percentage of the aggregate Australian Revolving Commitments represented by such
Australian Lender’s Australian Revolving Commitment; provided that if the
Australian Revolving Commitments have terminated, the Australian Revolving Pro
Rata Percentages of the Australian Lenders shall be determined based upon the
Australian Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Australian Secured Parties” shall have the meaning assigned to the term
“Beneficiaries” in the Australian Security Trust Deed.

 

“Australian Security Deed” shall mean any Australian General Security Deed
governed by the laws of New South Wales, Australia, substantially in the form of
Exhibit E-1, among the Australian Borrower and the Australian Subsidiary
Guarantors, as grantors, and the Australian Collateral Agent for the benefit of
the Australian Secured Parties.

 

“Australian Security Documents” shall mean the Australian Security Deeds, the
Australian Security Trust Deed, the Australian Share Security Deed and each
other Security Document to which the Australian Borrower, Australian Holdco, any
Australian Subsidiary Guarantor or any Subsidiary of the Australian Borrower is
a party and that purports to grant a Lien in the assets of any such person in
favor of the Australian Collateral Agent for the benefit of the Australian
Secured Parties.

 

“Australian Security Trust Deed” shall mean the security trust deed granted by
the Australian Collateral Agent, as security trustee.

 

“Australian Share Security Deed” shall mean the Australian Specific Security
Deed governed by the laws of New South Wales, Australia, substantially in the
form of Exhibit D-1, among Australian Holdco as grantor and the Australian
Collateral Agent for the benefit of the Australian Secured Parties.

 

“Australian Subsidiaries” shall mean the Subsidiaries (other than the Australian
Borrower) organized under the laws of the Commonwealth of Australia or any
state, territory or other political subdivision thereof.

 

“Australian Subsidiary Guarantor” shall mean each Australia Subsidiary listed on
Schedule 1.01(d), and each other Australian Subsidiary that is or becomes a
party to an Australian Guarantee Agreement.

 

“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Cth)
(Australia) or the Income Tax Assessment Act 1997 (Cth) (Australia) as
applicable.

 

“Australian Third Party Leases” shall mean (a) leasehold property or interest of
an Australian Loan Party of land as to which an Affiliate Australian Land
Company is not the registered proprietor of such land and (b) leasehold property
or interest of an Affiliate Australian Land Company of land as to which an
Australian Loan Party also has rights through a sublease, license or other
agreement with such Affiliate Australian Land Company.

 

8

--------------------------------------------------------------------------------

 

 

“Australian Withholding Tax” shall mean any Australian Tax required to be
withheld or deducted from any interest or other payment under Division 11A of
Part III of the Tax Act or Subdivision 12-F of Schedule 1 to the Taxation
Administration Act 1953 (Commonwealth of Australia).

 

“AutoBorrow Agreement” shall mean any agreement providing for automatic
borrowing services between a Loan Party and a Swing Line Lender.

 

“B/A Discount Rate” shall mean:

 

(a)     with respect to an issue of Bankers’ Acceptances having the same
Contract Period accepted by a Lender that is a Canadian chartered bank listed on
Schedule I of the Bank Act (Canada) (other than Canadian Western Bank), the CDOR
Rate; and

 

(b)     with respect to an issue of Bankers’ Acceptances having the same
Contract Period accepted by Canadian Western Bank or a Lender that is not a bank
under Schedule I to the Bank Act (Canada), the CDOR Rate plus 0.10%;

 

Notwithstanding the foregoing, the B/A Discount Rate for purposes of this
Agreement shall at no time be less than 0%.

 

“B/A Equivalent Loan” shall have the meaning assigned to such term in Section
2.22(h).

 

“B/A Loan” shall mean a Borrowing comprised of one or more Bankers’ Acceptances
or, as applicable, B/A Equivalent Loans. For greater certainty, all provisions
of this Agreement that are applicable to Bankers’ Acceptances are also
applicable, mutatis mutandis, to B/A Equivalent Loans.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankers’ Acceptance” and “B/A” shall mean a non-interest bearing draft
denominated in Canadian dollars, drawn by the Parent Borrower, and accepted by a
Canadian Lender in accordance with this Agreement, and may include a depository
note within the meaning of the Depository Bills and Notes Act (Canada) and a
bill of exchange within the meaning of the Bills of Exchange Act (Canada).

 

“Banking Services” shall mean each and any of the following bank services
provided to the Parent Borrower or any Subsidiary by any Lender or any Affiliate
of a Lender: (a) commercial credit cards, (b) stored value cards and (c)
treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

9

--------------------------------------------------------------------------------

 

 

“Banking Services Obligations” shall mean any and all obligations of the Parent
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services. Notwithstanding anything to the contrary contained
herein, “Banking Services Obligations” shall not include the Excluded Swap
Obligations

 

“BBSY Rate” shall mean, for the relevant Interest Period: (a) the rate per annum
which is equal to the average bid rate displayed at or about 10:30 a.m. (Sydney
time) on the date that is two Business Days prior to the first day of that
period on the Bloomberg BBSY page for a term equivalent to that period; or (b)
if a rate for a term cannot be determined in accordance with clause (a) above
because a rate is not displayed for a term equivalent to that period or if the
basis on which that rate is displayed is changed and in the opinion of the
Australian Administrative Agent ceases to reflect the Australian Lenders’ cost
of funding to the same extent as of the date of this Agreement, the BBSY Rate
for that period will be the rate determined by the Australian Administrative
Agent at or about 10:30 a.m. (Sydney time) on the day of calculation (which day
shall be two Business Days prior to the first day of that period) to be the
average of the buying rates quoted to the Australian Administrative Agent by
three Reference Banks selected by the Australian Administrative Agent (after
consultation with the Australian Borrower) at or about that time on that date
for bills of exchange that are accepted by an Australian bank and that have a
term equivalent to the relevant period.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 5.04.

 

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

 

“Borrowing” shall mean a Canadian Revolving Borrowing, a Canadian Term
Borrowing, an Australian Revolving Borrowing, a U.S. Revolving Borrowing or a
Swing Line Borrowing.

 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1, B-2, B-3 or
B-4, as applicable, or such other form as shall be reasonably approved by the
Applicable Administrative Agent.

 

“Breakage Event” shall have the meaning assigned to such term in Section 2.15.

 

“Business Day” shall mean (a) when used in connection with a Loan, Letter of
Credit or payment denominated in U.S. dollars, any day other than a Saturday,
Sunday or any day on which banks in Houston and New York City are authorized or
required by law to close; provided, however, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in U.S. dollars in the London
interbank market, (b) when used in connection with the Canadian Term Loan, a
Canadian Revolving Credit Loan, a Canadian Letter of Credit or a payment under
the Canadian Term Loan Facility or the Canadian Revolving Credit Facility, any
day other than a Saturday, Sunday or any day on which banks in Toronto, Ontario,
Calgary, Alberta and Montreal, Quebec are authorized or required by law to
close, (c) when used in connection with an Australian Revolving Credit Loan,
Australian Letter of Credit or payment denominated in Australian dollars or U.S.
dollars under the Australian Revolving Credit Facility, any day other than a
Saturday, Sunday or any day on which banks in Houston, New York City, Singapore,
London, Hong Kong or Sydney, Australia are authorized or required by law to
close and (d) when used in connection with a Letter of Credit or payment
denominated in an Alternative Currency, any day on which banks are open for
foreign exchange business in the principal financial center of the country of
such Alternative Currency and on which the relevant office of the Applicable
Issuing Bank is not authorized or required by law to close.

 

10

--------------------------------------------------------------------------------

 

 

“CAM Exchange Agreement” shall mean that certain CAM Exchange Agreement dated as
of the date hereof by and among the Lenders and the Agents.

 

“Canadian Administrative Agent” shall have the meaning assigned to such term in
the preamble hereto.

 

“Canadian Applicable Pro Rata Percentage” shall mean with respect to any
Canadian Revolving Lender or Canadian Term Lender, the Canadian Revolving Pro
Rata Percentage or the Canadian Term Loan Pro Rata Percentage, respectively.

 

“Canadian Benefit Plans” shall mean all employee benefit plans of any nature or
kind whatsoever that are not Canadian Pension Plans or Defined Benefit Plans and
are maintained or contributed to by the Parent Borrower or any of the Canadian
Subsidiaries, in each case covering employees in Canada.

 

“Canadian Borrower” shall mean, collectively, the Parent Borrower and, once the
New Canadian Borrower has been added pursuant to Section 5.10(b), the New
Canadian Borrower.

 

“Canadian Collateral” shall mean all “Collateral” as defined in any Canadian
Security Document.

 

“Canadian Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Canadian Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a)(ii).

 

“Canadian Dollar Equivalent” shall mean, on any date of determination, with
respect to any amount in U.S. dollars, the equivalent in Canadian dollars of
such amount, determined by the Administrative Agent using the Exchange Rate or
the Canadian Term Facility Exchange Rate, as applicable, then in effect.

 

“Canadian dollars” and “C$” shall mean lawful currency of Canada.

 

11

--------------------------------------------------------------------------------

 

 

“Canadian Facility” shall mean either the Canadian Term Loan Facility or the
Canadian Revolving Credit Facility.

 

“Canadian GAAP” shall mean generally accepted accounting principles in Canada,
as recommended from time to time by the Canadian Institute of Chartered
Accountants, applied on a consistent basis, and which shall include the
implementation of International Financial Reporting Standards to the extent
required by the Canadian Accounting Standards Board.

 

“Canadian Guarantee Agreement” shall mean the Canadian Guarantee Agreement,
substantially in the form of Exhibit C-2, by each Canadian Subsidiary of the
Parent Borrower which is a U.S. Owned Subsidiary in favor of the Canadian
Collateral Agent, for the benefit of the Canadian Secured Parties.

 

“Canadian L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all outstanding Canadian Letters
of Credit at such time plus (b) the U.S. Dollar Equivalent of the aggregate
principal amount of all L/C Disbursements in respect of Canadian Letters of
Credit that have not yet been reimbursed at such time. The Canadian L/C Exposure
of any Canadian Revolving Lender at any time shall mean its Canadian Revolving
Pro Rata Percentage of the aggregate Canadian L/C Exposure at such time.

 

“Canadian L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Canadian Lenders” shall mean Canadian Revolving Lenders and Canadian Term
Lenders, as applicable.

 

“Canadian Loan” shall mean a Canadian Revolving Credit Loan or a Canadian Term
Loan.

 

“Canadian Loan Parties” shall mean the Parent Borrower and the Canadian
Subsidiary Guarantors.

 

“Canadian Pension Plans” shall mean each plan that is considered to be a pension
plan for the purposes of any applicable pension benefits standards statute
and/or regulation in Canada established, maintained or contributed to by the
Parent Borrower or any of the Canadian Subsidiaries for its employees or former
employees, but excluding the Defined Benefit Plans.

 

“Canadian Pledge Agreement” shall mean the Canadian Pledge Agreement,
substantially in the form of Exhibit D-2, among each Canadian Subsidiary of the
Parent Borrower which is a U.S. Owned Subsidiary, as pledgors, and the Canadian
Collateral Agent, for the benefit of the Canadian Secured Parties.

 

“Canadian Prime Rate” shall mean, on any day, the annual rate of interest equal
to the greater of: (a) the annual rate of interest announced from time to time
by the Canadian Administrative Agent as its prime rate in effect at its
principal office in Toronto, Ontario on such day for determining interest rates
on Canadian dollar-denominated commercial loans made in Canada; and (b) the
annual rate of interest equal to the sum of (i) the CDOR Rate in effect on such
day and (ii) 1%. When used in reference to any Loan or Borrowing, “Canadian
Prime Rate” refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Canadian Prime
Rate.

 

12

--------------------------------------------------------------------------------

 

 

“Canadian Revolving Borrowing” shall mean a group of Canadian Revolving Credit
Loans of a single Type made, converted or continued by the Canadian Revolving
Lenders on a single date and, in the case of a Eurocurrency Borrowing, as to
which a single Interest Period is in effect and, in the case of a B/A Borrowing,
as to which a single Contract Period is in effect.

 

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Revolving Lender, the commitment of such Canadian Revolving Lender to (a) make
Canadian Revolving Credit Loans hereunder, (b) purchase participations in the
Canadian L/C Exposure and (c) purchase participations in Canadian Swing Line
Loans, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Canadian
Revolving Commitment”, or in the Assignment and Acceptance or Lender Joinder
Agreement pursuant to which such Canadian Revolving Lender assumed its Canadian
Revolving Commitment, as applicable, as the same may be (i) reduced from time to
time pursuant to Section 2.09 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Canadian Revolving Lender pursuant to
Section 9.04. The aggregate amount of the Canadian Revolving Commitments as of
the Closing Date is U.S.$159,500,000.

 

“Canadian Revolving Credit Exposure” shall mean, with respect to any Canadian
Revolving Lender at any time, the aggregate principal amount at such time of all
outstanding Canadian Revolving Credit Loans of such Lender denominated in U.S.
dollars, plus the U.S. Dollar Equivalent of the aggregate principal amount at
such time of all outstanding Canadian Revolving Credit Loans of such Canadian
Revolving Lender denominated in Canadian dollars, plus the U.S. Dollar
Equivalent of the aggregate amount at such time of such Canadian Revolving
Lender’s Canadian Revolving Pro Rata Percentage of the Canadian L/C Exposure
plus such Canadian Revolving Lender’s Canadian Revolving Pro Rata Percentage of
the outstanding amount of all Canadian Swing Line Loans.

 

“Canadian Revolving Credit Facility” shall mean at any time the aggregate amount
of the Canadian Revolving Commitments of the Canadian Revolving Lenders at such
time.

 

“Canadian Revolving Credit Loans” shall mean (a) the Canadian dollar-denominated
Revolving Credit Loans (including the aggregate face amount of outstanding B/As)
made by the Canadian Revolving Lenders to the Parent Borrower hereunder and
(b) the U.S. dollar-denominated Revolving Credit Loans made by the Canadian
Revolving Lenders to the Parent Borrower. Each Canadian Revolving Credit Loan
denominated in Canadian dollars shall be a Canadian Prime Rate Loan or a B/A
Loan. Each Canadian Revolving Credit Loan denominated in U.S. dollars and made
to the Parent Borrower shall be a Eurocurrency Loan or a U.S. Base Rate Loan.

 

“Canadian Revolving Lenders” shall mean Lenders having Canadian Revolving
Commitments, outstanding Canadian Revolving Credit Loans, or participations in
Canadian Letters of Credit pursuant to Section 2.21(d) or in Canadian Swing Line
Loans pursuant to Section 2.23.

 

13

--------------------------------------------------------------------------------

 

 

“Canadian Revolving Pro Rata Percentage” of any Canadian Revolving Lender,
subject to any adjustment as provided in Section 2.24(c) or 2.25(a), shall mean
the percentage of the aggregate Canadian Revolving Commitments represented by
such Canadian Revolving Lender’s Canadian Revolving Commitment; provided that if
the Canadian Revolving Commitments have terminated, the Canadian Revolving Pro
Rata Percentages of the Canadian Revolving Lenders shall be determined based
upon the Canadian Revolving Commitments most recently in effect, giving effect
to any assignments

 

“Canadian Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the Canadian Security Agreement.

 

“Canadian Security Agreement” shall mean the Canadian Security Agreement,
substantially in the form of Exhibit E-2, among each Canadian Subsidiary of the
Parent Borrower which is a U.S. Owned Subsidiary, as grantors, and the Canadian
Collateral Agent, for the benefit of the Canadian Secured Parties.

 

“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Parent Borrower Security Agreement, the Canadian Pledge Agreement, the Parent
Borrower Pledge Agreement and each other Security Document to which the Canadian
Borrower, any Canadian Subsidiary Guarantor or any other Subsidiary of the
Parent Borrower is a party and that purports to grant a Lien in the assets of
any such person in favor of the Canadian Collateral Agent for the benefit of the
Canadian Secured Parties or the Secured Parties, as applicable.

 

“Canadian Subsidiaries” shall mean the Subsidiaries organized under the laws of
Canada or any province, territory or other political subdivision thereof.

 

“Canadian Subsidiary Guarantor” shall mean each Canadian Subsidiary listed on
Schedule 1.01(c), and each other Canadian Subsidiary that is or becomes a party
to the Canadian Guarantee Agreement or the Parent Borrower Guarantee Agreement.

 

“Canadian Swing Line Borrowing” shall mean a borrowing of a Canadian Swing Line
Loan pursuant to Section 2.23(a)(ii) or, if an AutoBorrow Agreement is in
effect, any transfer of funds pursuant to such AutoBorrow Agreement.

 

“Canadian Swing Line Lender” shall mean RBC in its capacity as provider of
Canadian Swing Line Loans, or any successor swing line lender hereunder.

 

“Canadian Swing Line Loan” shall have the meaning assigned to such term in
Section 2.23(a)(ii).

 

“Canadian Swing Line Sublimit” shall mean U.S.$25,000,000. The Canadian Swing
Line Sublimit is part of, and not in addition to, the Canadian Revolving
Commitments.

 

“Canadian Term Borrowing” shall mean a group of Canadian Term Loans of a single
Type made, converted or continued by the Canadian Term Lenders on a single date
and, in the case of a B/A Loan, as to which a single Contract Period is in
effect.

 

14

--------------------------------------------------------------------------------

 

 

“Canadian Term Facility Exchange Rate” shall have the meaning assigned to such
term in Section 2.01.

 

“Canadian Term Lender” shall mean any Lender that holds a Canadian Term Loan.

 

“Canadian Term Loan” shall mean the Canadian dollar-denominated term loans made
by the Canadian Term Lenders to the Canadian Borrower. The aggregate outstanding
amount of the Canadian Term Loans as of the Closing Date is C$368,123,437.50.

 

“Canadian Term Loan Facility” shall mean the aggregate principal amount of the
Canadian Term Loans of all Canadian Term Lenders outstanding at such time.

 

“Canadian Term Loan Pro Rata Percentage” with respect to any Canadian Term
Lender, the percentage of the aggregate principal amount of the Canadian Term
Loans represented by such Canadian Term Lender’s Canadian Term Loans at such
time.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Applicable Collateral Agent, for the benefit of the U.S. Secured Parties, the
Canadian Secured Parties and/or the Australian Secured Parties, as applicable,
as collateral for the U.S. L/C Exposure, the Canadian L/C Exposure or the
Australian L/C Exposure, as applicable, cash or deposit account balances
pursuant to documentation in form and substance reasonably satisfactory to the
Applicable Borrower, the Applicable Collateral Agent and the Applicable Issuing
Banks (which documentation is hereby consented to by the Lenders). Derivatives
of such term have corresponding meanings.

 

“CDOR Rate” shall mean, for each day in any period, the annual rate of interest
that is the rate based on an average rate applicable to Canadian dollar bankers’
acceptances for a term equal to the term of the relevant Contract Period (or for
a term of one month for purposes of determining the Canadian Prime Rate)
appearing on the Reuters Screen CDOR Page at approximately 10:00 a.m. (Standard
Time), on such date, or if such date is not a Business Day, on the immediately
preceding Business Day; provided, however, that (a) if such rate does not appear
on the Reuters Screen CDOR Page on such date as contemplated, then the CDOR Rate
on such date shall be the Discount Rate quoted by the Canadian Administrative
Agent (determined as of 10:00 a.m. (Standard Time) on such date) that would be
applicable to Canadian dollar bankers’ acceptances in a comparable amount and
with comparable maturity dates to the Bankers’ Acceptances requested by the
Parent Borrower on such date or, if such date is not a Business Day, on the
immediately preceding Business Day and (b) if the CDOR Rate is less than zero at
any time, such rate shall be deemed to be zero at such time for purposes of this
Agreement.

 

“CDS” shall have the meaning assigned to such term in Section 2.22(c).

 

15

--------------------------------------------------------------------------------

 

 

“Change in Control” shall mean (a)  the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent Borrower; (b) the failure by the
Parent Borrower to own, directly or indirectly, beneficially and of record, 100%
of the issued and outstanding Equity Interests of the U.S. Borrower; or (c)  the
failure by the Parent Borrower to own, directly or indirectly, beneficially and
of record, 100% of the issued and outstanding Equity Interests of the Australian
Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule, regulation or
treaty after the Closing Date, (b) any change in any law, rule or regulation or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority after the Closing Date or (c) compliance by any
Lender or an Issuing Bank (or, for purposes of Section 2.13, by any lending
office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the Closing
Date; provided however, for purposes of this Agreement and notwithstanding
anything to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Canadian Revolving Credit
Loans, Canadian Term Loans, Australian Revolving Credit Loans or U.S. Revolving
Credit Loans, and (b) any Commitment, refers to whether such Commitment is a
Canadian Revolving Commitment, Australian Revolving Commitment or a U.S.
Revolving Commitment.

 

“Closing Date” shall mean the date upon which all of the conditions set forth in
Sections 4.01 and 4.02 are satisfied or waived in accordance with Section
9.08(b).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean, collectively, all of the U.S. Collateral, the Canadian
Collateral and the Australian Collateral.

 

“Collateral Agents” shall mean, collectively, the U.S. Collateral Agent, the
Canadian Collateral Agent and the Australian Collateral Agent.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s U.S.
Revolving Commitment, Canadian Revolving Commitment, Australian Revolving
Commitment or any Incremental Revolving Commitment, and “Commitments” shall mean
the U.S. Revolving Commitments, the Canadian Revolving Commitments, the
Australian Revolving Commitments and any Incremental Revolving Commitments.

 

16

--------------------------------------------------------------------------------

 

 

“Commitment Fees” shall have the meaning assigned to such term in
Section 2.05(a)(iii).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. Section
1 et seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.04(c).

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for any period, EBITDA of the Parent Borrower
and the Subsidiaries for such period, all determined on a consolidated basis.

 

“Consolidated Interest Expense” shall mean, for any person for any period, the
sum of (a) the interest expense (including imputed interest expense in respect
of Capital Lease Obligations but excluding the amortization of debt discount and
debt issuance costs) of such person for such period, determined on a
consolidated basis in accordance with GAAP, plus (b) any interest accrued during
such period in respect of Indebtedness of such person that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP. For purposes of the foregoing, interest expense
shall be determined after giving effect to any net payments made or received by
such person with respect to interest rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any person for any period, the net
income or loss of such person for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any subsidiary of such person to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such subsidiary, (b) the income of any person in which any other
person (other than such person or a wholly owned subsidiary thereof or any
director holding qualifying shares in accordance with applicable law) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to such person or a wholly owned subsidiary thereof
by such person during such period, and (c) any gains or losses attributable to
sales of assets out of the ordinary course of business.

 

“Consolidated Net Worth” shall mean, at any time, the net worth or total
shareholders’ equity of the Parent Borrower and its subsidiaries on a
consolidated basis determined in accordance with GAAP.

 

“Contract Period” shall mean the term of a B/A Loan selected by the Parent
Borrower in accordance with Section 2.22, commencing on the date of such B/A
Loan and expiring on a Business Day which shall be either 30 days, 60 days,
90 days or 180 days thereafter, provided that (a) subject to clause (b) below,
each such period shall be subject to such extensions or reductions as may be
reasonably determined by the Canadian Administrative Agent to ensure that each
Contract Period shall expire on a Business Day, and (b) no Contract Period shall
extend beyond the Maturity Date.

 

17

--------------------------------------------------------------------------------

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Decision Period” shall have the meaning assigned to such term in
Section 2.17(d).

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.24(d), any Lender that:

 

(a)     has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies an Administrative Agent and the Parent Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to an Administrative Agent, any Issuing
Bank, and any Swing Line Lender of any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due;

 

(b)     has notified any Borrower, an Administrative Agent or any Issuing Bank
or Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied);

 

(c)     has failed, within three (3) Business Days after request by an
Administrative Agent or any Borrower, to confirm in writing to such
Administrative Agent and such Borrower that it will comply with its funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
such Administrative Agent and such Borrower); or

 

(d)     has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Insolvency Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity;

 

18

--------------------------------------------------------------------------------

 

 

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by an Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.24(b)) upon delivery of written notice of such determination to each Borrower,
each Issuing Bank, each Swing Line Lender and each Lender.

 

“Defined Benefit Plan” shall mean each of the pension plans identified as such
in Schedule 3.16(b).

 

“Designated Person” shall mean a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order (as defined in the
definition of “Sanctions Laws and Regulations” below); (b) named as a “Specially
Designated National and Blocked Person” (“SDN”) on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list (“SDN List”); (c) in which an
entity on the SDN List has, to the knowledge of Parent Borrower or any of its
subsidiaries, (i) 50% or greater ownership interest or (ii) control of
operations and day-to-day activities; or (d) listed in any sanctions-related
list of designated persons maintained by the United Nations Security Council,
the European Union or any European Union member state or that is otherwise the
subject of Sanctions Laws and Regulations.

 

“Discount Note” shall have the meaning assigned to such term in Section 2.22(h).

 

“Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance required
to be purchased by a Lender hereunder, an amount (rounded to the nearest whole
cent with one-half of one cent being rounded up) determined as of the applicable
date of Borrowing that is equal to the Face Amount multiplied by the Price,
where “Face Amount” is the face amount of such Bankers’ Acceptance and “Price”
is equal to:

 

                     1                      

(1 + (Rate  x  Term)) x 365

 

where the “Rate” is the applicable Discount Rate expressed as a decimal on the
day of purchase; the “Term” is the term of such Bankers' Acceptance expressed as
a number of days; and the Price as so determined is rounded up or down to the
fifth decimal place with .000005 being rounded up.

 

“Discount Rate” shall mean, with respect to the issuance of a Bankers’
Acceptance, the rate of interest per annum, calculated on the basis of a year of
365 days, (rounded upwards, if necessary, to the nearest whole multiple of
1/100th of one percent) which is equal to the discount exacted by a purchaser
taking initial delivery of such Bankers’ Acceptance, calculated as a rate per
annum and as if the issuer thereof received the discount proceeds in respect of
such Bankers’ Acceptance on its date of issuance and had repaid the respective
face amount of such Bankers’ Acceptance on the maturity date thereof.

 

19

--------------------------------------------------------------------------------

 

 

“Documents” shall have the meaning assigned to such term in Section 1.03(b).

 

“dollars”, “U.S. dollars”, “U.S.$” or “$” shall mean lawful money of the United
States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries (other than the U.S.
Borrower) incorporated or organized under the laws of the United States of
America, any State thereof or the District of Columbia.

 

“EBITDA” shall mean, for any person for any period, Consolidated Net Income of
such person for such period plus (a) without duplication and to the extent
deducted in determining such Consolidated Net Income, the sum of (i)
Consolidated Interest Expense for such period, (ii) consolidated income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any noncash charges or extraordinary losses
for such period, (v) [reserved], (vi) transaction costs associated with the
Noralta Acquisition and other Permitted Acquisitions in an aggregate amount not
to exceed U.S.$10,000,000 incurred since January 1, 2018 and during the term of
this Agreement and (vii) the amount of cost savings, operating expense
reductions and synergies directly attributable and of continuing effect and
projected by the Parent Borrower in good faith to be realized within 12 months
after consummation of a Permitted Acquisition (calculated on a pro forma basis
as though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period for which EBITDA is being determined
and as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings, operating expense reductions and synergies (1) are reasonably
identifiable and factually supportable and (2) have been approved by the
Administrative Agent in its reasonable discretion and (B) the aggregate amount
of such cost savings, operating expense reductions and synergies included
pursuant to this clause (a)(vii), shall not exceed 10% of EBITDA (after giving
effect to this clause (a)(vii)), and minus (b) without duplication (i) all cash
payments made during such period on account of reserves, restructuring charges
and other noncash charges added to Consolidated Net Income pursuant to clause
(a)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
noncash items of income for such period, all determined for such person on a
consolidated basis in accordance with GAAP.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

20

--------------------------------------------------------------------------------

 

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other person (other than a natural person).

 

“Environmental Laws” shall mean all former, current and future federal, state,
provincial, local and foreign laws (including common law), treaties,
regulations, rules, ordinances, codes, decrees, judgments, directives, orders
(including consent orders), and agreements in each case, relating to protection
of the environment, natural resources, human health and safety or the presence,
Release of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with a Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the failure of
any Plan to satisfy the Pension Funding Rules; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by a Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of a Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan; (e) the receipt by a Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by a Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from a Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (g) the
occurrence of a “prohibited transaction” with respect to which a Borrower or any
of the Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which a Borrower or any such
Subsidiary could otherwise be liable; or (h) any other event or condition with
respect to a Plan or Multiemployer Plan that could result in liability of a
Borrower or any Subsidiary.

 

21

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Exchange Rate” shall mean, on any day, (a) with respect to the Canadian
Revolving Credit Facilities only, for purposes of determining the U.S. Dollar
Equivalent of Canadian dollars and the Canadian Dollar Equivalent, the rate of
exchange for Canadian interbank transactions at which Canadian dollars may be
exchanged into U.S. dollars or at which U.S. dollars may be exchanged into
Canadian dollars, respectively, established by the Bank of Canada and quoted at
approximately the end of business (Standard Time) for the day in question or, if
such determination is required to made prior to such time, as quoted at
approximately the end of business (Standard Time) on the Business Day
immediately preceding the date of determination, (b) with respect to the
Australian Revolving Credit Facility only, for purposes of determining the U.S.
Dollar Equivalent of Australian dollars and the Australian Dollar Equivalent,
the Australian Administrative Agent’s spot rate of exchange at which Australian
dollars may be exchanged into U.S. dollars or at which U.S. dollars may be
exchanged into Australian dollars, respectively, as at 12:00 p.m. (London time)
on such day, and (c) (i) for purposes of determining the U.S. Dollar Equivalent,
the rate at which Canadian dollars, Australian dollars or the applicable
Alternative Currency may be exchanged into U.S. dollars, (ii) for purposes of
determining the Canadian Dollar Equivalent, the rate at which U.S. dollars may
be exchanged into Canadian dollars as set forth at approximately 12:00 p.m.
(Standard Time) on such day on the applicable Bloomberg Currency Page and, (iii)
for purposes of determining the Australian Dollar Equivalent, the Australian
Administrative Agent’s spot rate of exchange at which U.S. dollars may be
exchanged into Australian dollars as at 12:00 p.m. (London time) on such day. In
the event that the rate at which U.S. dollars may be exchanged into Canadian
dollars does not appear on such Bloomberg Currency Page, such Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Parent Borrower, or, in the absence of such agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of Canadian dollars or U.S. dollars, as applicable, are
then being conducted, at or about 12:00 p.m. (Standard Time) on such day for the
purchase of U.S. dollars or Canadian dollars or Alternative Currencies, as the
case may be, for delivery two Business Days later; provided that if at the time
of any such determination, for any reason, no such spot rate is being quoted,
the Administrative Agent may use any method it deems commercially reasonable and
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

22

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender or Swing Line Lender,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof), or if different, the jurisdiction (or
jurisdictions) in which that Recipient is treated as resident for tax purposes,
or (ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding tax imposed by the jurisdiction of the Applicable Borrower with
respect to such Lender on amounts payable to or for the account of such Lender
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Lender acquires such interest in the
Loan or Commitment (other than pursuant to an assignment request by a Borrower
under Section 2.20(a)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.19, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.19(g) or 2.19(h), (d) any U.S. federal withholding Taxes imposed
under FATCA; (e) in respect of any Australian Revolving Borrowing, Taxes that
are a result of any representation or warranty given by the Lead Arranger or a
Lender under Section 9.22 being untrue or that are a result of the Lead Arranger
or a Lender breaching an undertaking contained in Section 9.22, (f) in respect
of any Australian Revolving Borrowing, any Australian Withholding Taxes which
arise in respect of interest paid or payable to a Lender that is an Offshore
Associate of the Australian Borrower, or as a result of there being less than
two Lenders under this Agreement, (g) in respect of any Australian Revolving
Borrowing, Taxes which arise from the failure of (1) a Lender whose lending
office is located in Australia, or (2) a party that is making or proposes to
make, a supply under a Loan Document to a Borrower in the course or furtherance
of an enterprise carried on in Australia by that party, to provide such Borrower
with its Australian tax file number or Australian business number or exemption
details such Borrower may reasonably require to establish that the relevant Tax
is not payable, and (h) in respect of any Australian Revolving Borrowing, Taxes
which arise in respect of any withholding or deduction on account of such
Borrower receiving a direction under section 255 of the Australian Tax Act or
section 260-5 of Schedule 1 to the Taxation Administration Act 1953
(Commonwealth of Australia) or any similar law.

 

23

--------------------------------------------------------------------------------

 

 

“Exiting Australian Lender” shall mean each Lender identified as an Exiting
Australian Lender on the signature pages to this Agreement.

 

“Facility” shall mean the U.S. Revolving Credit Facility, the Canadian Term Loan
Facility, the Canadian Revolving Credit Facility or the Australian Revolving
Credit Facility, in each case as the context may require.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any intergovernmental
agreements (or related legislation or official administrative rules or
practices) implementing the foregoing.

 

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) for such transactions as determined by the
Administrative Agent.

 

“Fee Letter” shall mean, collectively, (a) the letter agreement dated as of
April 4, 2014 between the Original U.S. Borrower and RBC, and (b) the three
letter agreements dated as of the Closing Date between the Parent Borrower and
RBC.

 

“Fees” shall mean, collectively, the Commitment Fees, the L/C Participation
Fees, the Issuing Bank Fees and all fees set forth in the Fee Letter.

 

“Financial Covenants” shall means the financial covenants set forth in Sections
6.10 and 6.11.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“First Amendment” shall mean that certain First Amendment to Syndicated Facility
Agreement, dated as of May 13, 2015, among the Borrowers, the Administrative
Agents and the Lenders party thereto.

 

24

--------------------------------------------------------------------------------

 

 

“First Amendment Effective Date” shall have the meaning set forth in the First
Amendment.

 

“Foreign Government Scheme or Arrangement” shall have the meaning assigned to
such term in Section 3.16(c).

 

“Foreign Lender” shall mean, with respect to a Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction, Canada and each province and
territory thereof shall be deemed to constitute a single jurisdiction and
Australia and each state and territory thereof shall be deemed to constitute a
single jurisdiction.

 

“Foreign Plan” shall have the meaning assigned to such term in Section 3.16(c).

 

“Foreign Subsidiary” shall mean any Subsidiary that is not (a) a Domestic
Subsidiary or (b) a U.S. Borrower.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to an Issuing Bank, (a) such Defaulting Lender’s U.S. Revolving Pro Rata
Percentage, Canadian Revolving Pro Rata Percentage or Australian Revolving Pro
Rata Percentage, as applicable (determined, for the avoidance of doubt, without
giving effect to any adjustment provided for in Section 2.24(c) or 2.25(a)) of
the outstanding U.S. L/C Exposure, Canadian L/C Exposure or Australian L/C
Exposure, as applicable, less (b) any portion of the amount calculated under
clause (a) above the risk participation with respect to which has been
reallocated to other Applicable Lenders or Cash Collateralized in accordance
with the terms hereof.

 

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity for U.S.
federal income tax purposes substantially all of the assets of which consist of,
directly or indirectly, Equity Interests in or Indebtedness of Foreign
Subsidiaries that are U.S. Owned Subsidiaries.

 

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(g).

 

25

--------------------------------------------------------------------------------

 

 

“GST Act” shall mean A New Tax System (Goods and Services Tax) Act 1999 (Cth).

 

“GST Law” shall have the meaning it has in the GST Act.

 

“Guarantee” of or by any person shall mean (a) any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing person in good faith. The term “Guarantee” as a verb has a
corresponding meaning; provided, however, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business.

 

“Guarantee Agreements” shall mean, collectively, the U.S. Guarantee Agreement,
the Australian Guarantee Agreement, the Canadian Guarantee Agreement and the
Parent Borrower Guarantee Agreement.

 

“Guarantors” shall mean, collectively, the Borrowers and the Subsidiary
Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.25.

 

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.25.

 

“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.25.

 

“Incremental Revolving Credit Increase” shall have the meaning assigned to such
term in Section 2.25.

 

26

--------------------------------------------------------------------------------

 

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person upon which interest charges are customarily paid
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed (provided that, for purposes
hereof, the amount thereof shall be limited to the lesser of (i) the amount of
such Indebtedness and (ii) the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit and (j) all obligations of such person in
respect of bankers’ acceptances. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent that, by its terms, such Indebtedness is nonrecourse to
such person.

 

“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 9.05(b).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Insolvency Law” shall mean, to the extent applicable, (a) Title 11 of the
United States Code, (b) the Bankruptcy and Insolvency Act (Canada), (c) the
Companies’ Creditors Arrangement Act (Canada), (d) Chapter 5 of the Australian
Corporations Act; (e) any similar federal, provincial, state, local or foreign
bankruptcy or insolvency law applicable to the Parent Borrower or any of its
Subsidiaries and (f) any other law relating to insolvency, sequestration,
administration, liquidation, winding up or bankruptcy (including any law
relating to the avoidance of conveyances in fraud of creditors or of preferences
and any law under which a liquidator or trustee may set aside or avoid
transactions), in each case as now constituted or hereafter amended or enacted.

 

“Interest Coverage Ratio” for any period shall mean the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for the
Parent Borrower and the Subsidiaries for such period. Solely for purposes of
this definition, if, at any time the Interest Coverage Ratio is being
determined, the Parent Borrower or any Subsidiary shall have completed a
Permitted Acquisition or Asset Sale the consideration of which is greater than
$25,000,000 since the beginning of the relevant four fiscal quarter period, the
Interest Coverage Ratio shall be determined on a pro forma basis (using the
criteria therefor described in Section 6.04(i)) as if such Permitted Acquisition
or Asset Sale and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

27

--------------------------------------------------------------------------------

 

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, Canadian
Prime Rate Loan, U.S. Base Rate Loan or Swing Line Loan, the last Business Day
of each March, June, September and December, and the earlier of the Maturity
Date and the date on which the applicable Commitment shall expire or be
terminated as provided herein, and (b) with respect to any Eurocurrency Loan or
BBSY Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and the earlier of the Maturity Date and the date
on which the applicable Commitment shall expire or be terminated as provided
herein, and in the case of a Eurocurrency Borrowing or BBSY Rate Borrowing with
an Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing.

 

“Interest Period” shall mean, with respect to any Eurocurrency Borrowing or BBSY
Rate Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 3 or
6 months thereafter (or 12 months or a shorter period, in each case if requested
by the Applicable Borrower and consented to by all Applicable Lenders (including
consent by verbal or electronic communication (e-mail)), provided that any
Lender that has not responded to such request within three Business Days shall
be deemed to have consented), as a Borrower may elect; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean, as the context may require, (a) RBC, with respect to
Letters of Credit issued by it, (b) RBC Europe, with respect to Letters of
Credit issued by it, (c) The Toronto Dominion Bank, with respect to Letters of
Credit issued by it, (d) The Bank of Nova Scotia, with respect to Letters of
Credit issued by it, (e) with respect to each Rolled Letter of Credit, the
Lender that issued such Rolled Letter of Credit and (f) any other Lender that
may become an Issuing Bank pursuant to Section 2.21(j) or (l) with respect to
Letters of Credit issued by such Lender, or (h) collectively, all the foregoing.
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.05(c).

 

“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder.

 

28

--------------------------------------------------------------------------------

 

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.17.

 

“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 9.17.

 

“L/C Cash Collateral Account” shall have the meaning assigned to such term in
Section 2.21(k).

 

“L/C Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit pursuant to Section 2.21.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Exposure” shall mean Australian L/C Exposure, Canadian L/C Exposure or U.S.
L/C Exposure, as applicable.

 

“L/C Issuance Limit” shall mean, with respect to each Applicable Issuing Bank,
the amount set forth on Schedule 2.21 opposite such Applicable Issuing Bank’s
name, or in the case of any Lender that becomes an Applicable Issuing Bank after
the Closing Date the amount set forth in the agreement executed by such Lender
as contemplated by Section 2.21(l).

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“Lead Arranger” shall, collectively, mean RBC Capital Markets, HSBC Bank Canada
and The Bank Of Nova Scotia.

 

“Lender Joinder Agreement” shall mean a joinder agreement in form and substance
reasonably satisfactory to the Applicable Administrative Agent delivered in
connection with Section 2.25.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.24), (b) any person that has become a party
hereto pursuant to an Assignment and Acceptance or a Lender Joinder Agreement
and (c) the Swing Line Lenders.

 

“Letter of Credit” shall mean any standby or commercial letter of credit issued
(or, in the case of a Rolled Letter of Credit, deemed issued) pursuant to
Section 2.21. A Letter of Credit shall be a “U.S. Letter of Credit” if issued
under the U.S. Revolving Credit Facility, a “Canadian Letter of Credit” if
issued under the Canadian Revolving Credit Facility and an “Australian Letter of
Credit” issued under the Australian Revolving Credit Facility; provided that no
commercial letter of credit shall be issued under the Australian Revolving
Credit Facility.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance, amendment or extension of a Letter of Credit in the form from time to
time in use by an Issuing Bank.

 

29

--------------------------------------------------------------------------------

 

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
such Letter of Credit, the related Letter of Credit Application and any
agreements, documents, and instruments entered into in connection with or
relating to such Letter of Credit.

 

“LIBO Rate” shall mean, except as provided in Section 2.08, with respect to any
Eurocurrency Borrowing for any Interest Period, the interest rate per annum
(rounded upward to the nearest whole multiple of 1/100 of 1%) determined by the
Applicable Administrative Agent at approximately 11:00 a.m. (London time), on
the date that is two Business Days prior to the commencement of such Interest
Period by reference to the rate set by ICE Benchmark Administration for deposits
in U.S. dollars (as set forth by any service selected by the Applicable
Administrative Agent that has been nominated by ICE Benchmark Administration as
an authorized information vendor for the purpose of displaying such rates) for a
period of comparable term and amount and having a maturity equal to such
Interest Period; provided, however, that, (a) to the extent that an interest
rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the interest rate per annum determined by
the Applicable Administrative Agent to be the average of the rates per annum at
which deposits in U.S. dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the Applicable
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period and (b) if
the LIBO Rate is less than zero at any time, such rate shall be deemed to be
zero at such time for purposes of this Agreement.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge, hypothec or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) any security interest (as that term is defined in either
the PPSA (Alberta) or the PPSA (Australia)) but excluding any transfer of an
“account” or “chattel paper”, any “commercial consignment” or any “PPS lease”
which, in any case, does not secure the payment of money or performance of
obligations. The words in quotes have the same meaning in this definition as the
PPSA (Australia).

 

“Loan Documents” shall mean, collectively, this Agreement, any Notes, if any,
issued pursuant to Section 2.04(h), any Discount Notes, if any, issued pursuant
to Section 2.22(h), the Guarantee Agreements, the Security Documents, the
Australian Land Access Agreements, the Letter of Credit Documents, the Fee
Letter, the CAM Exchange Agreement and each other certificate, agreement,
instrument or other document executed and delivered, in each case, by or on
behalf of any Loan Party pursuant to the foregoing; provided, however, that for
purposes of Section 9.08, “Loan Documents” shall mean this Agreement, the
Guarantee Agreements and the Security Documents.

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loans” shall mean, collectively, the U.S. Loans, the Canadian Revolving Credit
Loans, the Canadian Term Loans, the Australian Revolving Credit Loans and the
Swing Line Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

30

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations or condition (financial or otherwise) of the Parent
Borrower and its subsidiaries, taken as a whole, (b) material impairment of the
ability of any Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or
(c) material impairment of the rights of or benefits available to the Lenders
and the Agents under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrowers and the Subsidiaries in an aggregate
principal amount exceeding U.S.$25,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of a Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Borrower or
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Material Subsidiary” shall mean any Subsidiary of the Parent Borrower that, as
of the most recent date for which financial statements required to be delivered
pursuant to Sections 5.04(a) or (b) are available, has either (a) net tangible
assets (excluding assets that are eliminated in the calculation of consolidated
net tangible assets of the Parent Borrower and its subsidiaries) that constitute
more than 5% of the consolidated net tangible assets of the Parent Borrower and
its subsidiaries or (b) EBITDA greater than 5% of the total EBITDA of the Parent
Borrower and its subsidiaries on consolidated basis; provided that if (i) the
combined net tangible assets of the Subsidiaries that are not considered to be
Material Subsidiaries (referred to herein as the “Immaterial Subsidiaries”)
exceeds 15% of consolidated net tangible assets of the Parent Borrower and its
subsidiaries, or (ii) the combined EBITDA of the Immaterial Subsidiaries exceeds
15% of the total EBITDA of the Parent Borrower and its subsidiaries on
consolidated basis, then one or more of such Immaterial Subsidiaries shall be
deemed to be Material Subsidiaries in descending order based on the respective
percentage of consolidated net tangible assets or percentage of the total EBITDA
of the Parent Borrower and its subsidiaries on consolidated basis until such
excess shall have been eliminated. Each Material Subsidiary listed on Schedules
1.01(b), 1.01(c) and 1.01(d) is a Guarantor as of the Closing Date.

 

“Maturity Date” shall mean November 30, 2020.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
which is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

31

--------------------------------------------------------------------------------

 

 

“Net Cash Proceeds” shall mean, as applicable, (a) with respect to any Asset
Sale, the cash (which term, for purposes of this definition, shall include any
Permitted Investments, deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when received) proceeds received
by the Parent Borrower or any of its Subsidiaries therefrom, less the sum of (i)
all income taxes and other taxes payable (or reasonably estimated to be payable)
to a Governmental Authority as a result of such transaction, (ii) all reasonable
and customary out-of-pocket fees (including, without limitation, legal,
accounting and advisory fees, and sales commissions) and expenses incurred in
connection with such transaction or event, (iii) the principal amount of,
premium or penalty, if any, and interest on any Indebtedness secured by a Lien
on the asset (or a portion thereof) disposed of, which Indebtedness is required
to be repaid in connection with such transaction or event (other than pursuant
to Section 2.12), (iv) any amounts paid in respect of Hedging Agreement
terminated as a result of the payment of Indebtedness under clause (iii), (v)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures or to holders of royalty or similar
interests as a result of such Asset Sale and (vi) the amount of any reserves
established by the Parent Borrower or any of its subsidiaries in accordance with
GAAP, Canadian GAAP or Australian GAAP, as applicable, to fund purchase price
adjustments, indemnification and similar contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to the occurrence
of such event (as determined reasonably and in good faith by a Financial
Officer); provided that to the extent any such Net Cash Proceeds received by any
Foreign Subsidiary may not be distributed as a cash dividend or a similar cash
distribution to a Loan Party without the Parent Borrower and its Subsidiaries
incurring adverse tax consequences, as reasonably determined by the Parent
Borrower, such proceeds shall, so long as no Event of Default shall have
occurred and be continuing at the time of the receipt thereof, not constitute
“Net Cash Proceeds” and (b) with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all customary fees, commissions,
costs and other expenses incurred in connection therewith and, in respect of any
Indebtedness that is incurred to refinance or replace any existing Indebtedness,
the amount thereof that is used to effect such refinancing or replacement.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any proposed
consent, waiver, amendment, modification or termination with respect to any
provision hereof or any other Loan Document that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 9.08
and (ii) has been approved by the Applicable Required Lenders.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Noralta” shall mean Noralta Lodge Ltd., a corporation incorporated under the
laws of the Province of Alberta.

 

“Noralta Acquired Entities” shall mean Noralta and each of its Subsidiaries.

 

“Noralta Acquisition” shall mean the transactions contemplated by the Noralta
Purchase Agreement), pursuant to which the Parent Borrower shall have acquired,
directly or indirectly, all of the issued and outstanding shares of Noralta.

 

“Noralta Purchase Agreement” shall mean the Share Purchase Agreement by and
among the Parent Borrower, Noralta Torgerson Family Trust, 2073357 Alberta Ltd.,
2073358 Alberta Ltd., 1818939 Alberta Ltd., 2040618 Alberta Ltd., 2040624
Alberta Ltd., 989677 Alberta Ltd. and Lance Torgerson.

 

32

--------------------------------------------------------------------------------

 

 

“Note” shall have the meaning assigned to such term in Section 2.04(h).

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee Agreements. Notwithstanding anything to the contrary contained herein,
“Obligations” shall not include the Excluded Swap Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Offshore Associate” shall mean an Associate:

 

(a)     which is a non-resident of Australia and does not become a Lender or
receive a payment in carrying on a business in Australia at or through a
permanent establishment of the Associate in Australia; or

 

(b)     which is a resident of Australia and which becomes a Lender or receives
a payment in carrying on a business in a country outside Australia at or through
a permanent establishment of the Associate in that country,

 

and, in either case, which does not become a Lender and receive payment in the
capacity of a clearing house, custodian, funds manager or responsible entity of
a registered scheme (with each such term having the meaning given for the
purposes of section 128F of the Australian Tax Act).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under any Loan Document or from the execution, delivery or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.20).

 

“Outstanding BAs Collateral” shall have the meaning assigned to such term in
Section 2.22(k).

 

“Parent Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“Parent Borrower Guarantee Agreement” shall mean the Guarantee Agreement,
substantially in the form of Exhibit C-4, by the Parent Borrower and each
Canadian Subsidiary of the Parent Borrower which is not a U.S. Owned Subsidiary
in favor of the Canadian Collateral Agent, for the benefit of the Secured
Parties.

 

33

--------------------------------------------------------------------------------

 

 

“Parent Borrower Pledge Agreement” shall mean the Pledge Agreement,
substantially in the form of Exhibit D-4, among the Parent Borrower, as pledgor,
each Canadian Subsidiary of the Parent Borrower which is not a U.S. Owned
Subsidiary and the Canadian Collateral Agent, for the benefit of the Secured
Parties.

 

“Parent Borrower Security Agreement” shall mean the Security Agreement,
substantially in the form of Exhibit E-4, among the Parent Borrower, as grantor,
each Canadian Subsidiary of the Parent Borrower which is not a U.S. Owned
Subsidiary and the Canadian Collateral Agent, for the benefit of the Secured
Parties.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d).

 

“Patriot Act” shall have the meaning assigned to such term in Section 9.21.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pension Act” shall mean the Pension Protection Act of 2006.

 

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Permitted Acquisition” shall mean any acquisition meeting all the criteria of
either Section 6.04(i) or Section 6.04(m). For the avoidance of doubt, the
Noralta Acquisition shall constitute a Permitted Acquisition.

 

“Permitted Investments” shall mean:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, United States of America, Canada, the
United Kingdom, Australia or any other country that is a signatory to the
Convention on the Organization for Economic Co-operation and Development (or by
any agency, state, province or territory thereof to the extent such obligations
are backed by the full faith and credit of such country or applicable state,
province or territory), in each case maturing within one year from the date of
acquisition thereof;

 

(b)     investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P, Moody’s, Canadian Bond Rating Service or
Dominion Bond Rating Service Limited;

 

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market and other deposit accounts issued
or offered by, any domestic office of any Lender or any commercial bank
organized under the laws of the United States of America, Canada, the United
Kingdom or Australia or any state, province of territory thereof, that has a
combined capital and surplus and undivided profits of not less than
U.S.$500,000,000 (or, in the case of any bank that is a Lender,
U.S.$200,000,000);

 

34

--------------------------------------------------------------------------------

 

 

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above; and

 

(e)     other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code,
and in respect of which a U.S. Borrower or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 5.04.

 

“Pledge Agreements” shall mean, collectively, the U.S. Pledge Agreement, the
Canadian Pledge Agreement, the Parent Borrower Pledge Agreement and the
Australian Share Security Deed.

 

“Potential Defaulting Lender” shall mean, at any time, a Lender that has, or
whose parent company has, a non-investment grade rating from Moody’s or S&P or
another nationally recognized rating agency. Any determination that a Lender is
a Potential Defaulting Lender will be made by an Administrative Agent in its
sole discretion acting in good faith.

 

“PPS Law” shall mean (a) the PPSA (Australia) and any regulation made at any
time under the PPSA (Australia), including the PPS Regulations (each as amended
from time to time) and (b) any amendment made at any time to any other
legislation as a consequence of a law or regulation referred to in paragraph
(a).

 

“PPS Register” shall mean the Personal Property Securities Register established
pursuant to the PPSA (Australia).

 

“PPS Regulations” shall mean the Personal Property Securities Regulations 2010
(Cth).

 

“PPSA (Alberta)” shall mean the Personal Property Security Act, RSA 2000, c. P-7
(Alberta).

 

35

--------------------------------------------------------------------------------

 

 

“PPSA (Australia)” shall mean the Australian Personal Property Securities Act
2009 (Cth).

 

“Prime Rate” shall mean, at any time, the rate of interest most recently
announced by the Administrative Agent as its U.S. prime rate, with the
understanding that the Prime Rate is one of the Administrative Agent’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as the Administrative Agent may designate. Each change in the Prime
Rate shall be effective on the date such change is publicly announced as being
effective.

 

“Proceeding” shall have the meaning assigned to such term in Section 9.05(b).

 

“Public Lender” shall have the meaning assigned to such term in Section 5.04.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Offering” means unsecured Indebtedness issued by the Parent Borrower
in accordance with Section 6.01(e) and pursuant to which the Parent Borrower
receives not less than U.S.$150,000,000 of gross cash proceeds from the issuance
thereof.

 

“RBC” shall have the meaning assigned to such term in the preamble hereto.

 

“RBC Europe” shall have the meaning assigned to such term in the preamble
hereto.

 

“Recipient” shall mean (a) any Agent, (b) any Lender (c) any Issuing Bank, and
(d) any Swing Line Lender, as applicable.

 

“Recipient Party” shall have the meaning assigned to such term in
Section 2.19(j).

 

“Reference Banks” shall mean Australia and New Zealand Banking Group Limited
(ACN 005 357 522), Commonwealth Bank of Australia (ACN 123 123 124), Westpac
Banking Corporation (ACN 007 457 141) and National Australia Bank Limited (ACN
004 044 937), or such other banks as may be selected by the Australian
Administrative Agent in consultation with the Australian Borrower.

 

“Register” shall have the meaning assigned to such term in Section 9.04(c).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

36

--------------------------------------------------------------------------------

 

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Required Australian Lenders” shall mean, at any time, Australian Lenders having
Australian Revolving Credit Loans, a share of the Australian L/C Exposure and
unused Australian Revolving Commitments representing at least a majority of the
sum of all Australian Revolving Credit Loans outstanding, the Australian L/C
Exposure and unused Australian Revolving Commitments at such time; provided that
the Australian Revolving Credit Loans outstanding, share of Australian L/C
Exposure and unused Australian Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Australian Lenders at any time. For
purposes of determining the Required Australian Lenders at any time, the amount
of any Australian Revolving Credit Loans denominated in Australian dollars and
the Australian L/C Exposure shall be the U.S. Dollar Equivalent thereof at such
time, as determined by the Administrative Agent using the then-applicable
Exchange Rate.

 

“Required Canadian Lenders” shall mean, at any time, Canadian Lenders having
Canadian Loans, a share of the Canadian L/C Exposure and unused Canadian
Revolving Commitments representing at least a majority of the sum of all
Canadian Loans outstanding, the Canadian L/C Exposure and unused Canadian
Revolving Commitments at such time; provided that the Canadian Loans
outstanding, the share of Canadian L/C Exposure and unused Canadian Revolving
Commitments of any Defaulting Lender shall be disregarded in determining
Required Canadian Lenders at any time.

 

“Required Canadian Term Lenders” shall mean, at any time, Canadian Term Lenders
having Canadian Term Loans representing at least a majority of the sum of all
Canadian Term Loans outstanding at such time; provided that the Canadian Term
Loans outstanding of any Defaulting Lender shall be disregarded in determining
Required Canadian Term Lenders at any time.

 

“Required Canadian Lenders” shall mean, at any time, Canadian Revolving Lenders
having Canadian Revolving Credit Loans, a share of the Canadian L/C Exposure and
unused Canadian Revolving Commitments representing at least a majority of the
sum of all Canadian Revolving Credit Loans outstanding, the Canadian L/C
Exposure and unused Canadian Revolving Commitments at such time; provided that
the Canadian Revolving Credit Loans outstanding, share of Canadian L/C Exposure
and unused Canadian Revolving Commitments of any Defaulting Lender shall be
disregarded in determining Required Canadian Lenders at any time. For purposes
of determining the Required Canadian Lenders at any time, the amount of any
Canadian Revolving Credit Loans denominated in Canadian dollars and the Canadian
L/C Exposure shall be the U.S. Dollar Equivalent thereof at such time, as
determined by the Administrative Agent using the then-applicable Exchange Rate.

 

37

--------------------------------------------------------------------------------

 

 

“Required Lenders” shall mean, at any time, Lenders having Loans, a share of the
Aggregate L/C Exposure and unused Revolving Commitments representing at least a
majority of the sum of all Loans outstanding, the Aggregate L/C Exposure and
unused Revolving Commitments at such time; provided that the Loans outstanding,
share of Aggregate L/C Exposure and unused Revolving Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time. For purposes of determining the Required Lenders at any time, (i) the
amount of any Canadian Revolving Credit Loans denominated in Canadian dollars
and Canadian L/C Exposure shall be the U.S. Dollar Equivalent thereof at such
time, as determined by the Administrative Agent using the then-applicable
Exchange Rate and (ii) the amount of any Australian Revolving Credit Loans
denominated in Australian dollars and Australian L/C Exposure shall be the U.S.
Dollar Equivalent thereof at such time, as determined by the Administrative
Agent using the then-applicable Exchange Rate.

 

“Required Revolving Lenders” shall mean the Required Australian Lenders, the
Required Canadian Revolving Lenders or the Required U.S. Revolving Lenders, as
applicable.

 

“Required U.S. Lenders” shall mean, at any time, U.S. Lenders having U.S. Loans,
a share of the U.S. L/C Exposure and unused U.S. Revolving Commitments
representing at least a majority of the sum of all U.S. Loans outstanding, the
U.S. L/C Exposure and unused U.S. Revolving Commitments at such time; provided
that the U.S. Loans outstanding, share of U.S. L/C Exposure and unused U.S.
Revolving Commitments of any Defaulting Lender shall be disregarded in
determining Required U.S. Lenders at any time.

 

“Required U.S. Revolving Lenders” shall mean, at any time, U.S. Revolving
Lenders having U.S. Revolving Credit Loans, a share of the U.S. L/C Exposure and
unused U.S. Revolving Commitments representing at least a majority of the sum of
all U.S. Revolving Credit Loans outstanding, the U.S. L/C Exposure and unused
U.S. Revolving Commitments at such time; provided that the U.S. Revolving Credit
Loans outstanding, share of U.S. L/C Exposure and unused U.S. Revolving
Commitments of any Defaulting Lender shall be disregarded in determining
Required U.S. Revolving Lenders at any time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement or any other Loan Document.

 

“Restricted Indebtedness” shall mean Subordinated Indebtedness of the Parent
Borrower or any Subsidiary, the payment, prepayment, repurchase or defeasance of
which is restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Parent Borrower or any Subsidiary, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Borrower or any Subsidiary.

 

38

--------------------------------------------------------------------------------

 

 

“Revolving Commitments” shall mean the Canadian Revolving Commitments, the U.S.
Revolving Commitments and the Australian Revolving Commitments.

 

“Revolving Credit Loans” shall mean U.S. Revolving Credit Loans, Canadian
Revolving Credit Loans or Australian Revolving Credit Loans, as the context may
require.

 

“Revolving Lenders” shall mean U.S. Revolving Lenders, Canadian Revolving
Lenders or Australian Lenders, as the context may require.

 

“Rolled Letter of Credit” shall mean each Letter of Credit previously issued for
the account of a Borrower that (a) is outstanding on the Closing Date and (b) is
listed on Schedule 1.01(a).

 

“Sanctions Laws and Regulations” shall mean (a) any economic, trade or financial
sanctions, prohibitions or requirements imposed, administered or enforced by any
executive order of the President of the United States (an “Executive Order”) or
by any economic sanctions program administered by OFAC or the U.S. Department of
State; and (b) any sanctions measures or programs administered, enforced or
imposed by the United Nations Security Council, European Union, the United
Kingdom, Canada, Singapore or Australia.

 

“SEC” shall mean the Securities and Exchange Commission, and any successor
entity.

 

“Secured Parties” shall mean, collectively, the U.S. Secured Parties, the
Canadian Secured Parties and the Australian Secured Parties.

 

“Security Agreements” shall mean, collectively, the U.S. Security Agreement, the
Canadian Security Agreement, the Parent Borrower Security Agreement and the
Australian Security Deed.

 

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
and each of the security agreements, and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.

 

“Senior Secured Debt” at any time shall mean the Indebtedness of the Parent
Borrower and its Subsidiaries at such time (excluding Indebtedness of the type
described in clause (i) of the definition of such term, except to the extent of
any unreimbursed drawings thereunder) that is secured by a Lien on any property
or assets of the Parent Borrower or any Subsidiary.

 

“Senior Secured Leverage Ratio” shall mean, on any date, the ratio of Senior
Secured Debt on such date to Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date for
which financial statements have been delivered pursuant to Section 5.04(a) or
(b). Solely for purposes of this definition, if, at any time the Senior Secured
Leverage Ratio is being determined, the Parent Borrower or any Subsidiary shall
have completed a Permitted Acquisition or Asset Sale the consideration of which
is greater than U.S.$25,000,000 since the beginning of the relevant four fiscal
quarter period, the Senior Secured Leverage Ratio shall be determined on a pro
forma basis (using the criteria therefor described in Section 6.04(i)) as if
such Permitted Acquisition or Asset Sale, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

 

39

--------------------------------------------------------------------------------

 

 

“Solvent” shall mean, with respect to any person, (a) the fair value of the
assets of such person exceeds its debts and liabilities, contingent or
otherwise; (b) the present fair saleable value of the property of such person
are greater than the amount that will be required to pay the probable liability
associated with its debts and other liabilities, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (c) such person is
able to pay its debts and liabilities, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) such person does not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Funding Date.

 

“S&P” shall mean Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc., or any successor thereof which is a nationally
recognized statistical rating organization.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(g).

 

“Special Purpose Business Entity” shall mean each entity listed on Schedule 3.08
as being a Special Purpose Business Entity and any other entity formed by the
Parent Borrower or any of its Subsidiaries, or in which the Parent Borrower or
any of its Subsidiaries acquires an Equity Interest, in each case so long as (i)
such entity is formed, or such Equity Interest is acquired, after October 30,
2003, (ii) such entity is, or proposes to engage in, a joint venture with
persons that are, or are owned or controlled by, aboriginal peoples in Alaska or
Canada, (iii) any loans or advances to, or investments in such Special Purpose
Business Entity is permitted by Section 6.04, and (iv) the Parent Borrower
delivers a certificate of a Responsible Officer to the Administrative Agents
designating such Special Purpose Business Entity as such and certifying
compliance with the foregoing requirements of this definition.

 

“Standard Time” shall mean eastern standard time or eastern daylight savings
time, as applicable on the relevant date.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal carried out to five decimal places established
by the Board for Eurocurrency Liabilities (as defined in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurocurrency Loans shall be deemed to constitute Eurocurrency
Liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

40

--------------------------------------------------------------------------------

 

 

“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated to the prior payment in full of the Obligations on terms reasonably
satisfactory to the Administrative Agent.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power are, at the time any
determination is being made, owned, controlled or held by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of a Borrower, other than a Special
Purpose Business Entity.

 

“Subsidiary Guarantors” shall mean, collectively, the U.S. Subsidiary
Guarantors, the Canadian Subsidiary Guarantors, and the Australian Subsidiary
Guarantors.

 

“Supplier” shall have the meaning assigned to such term in Section 2.19(j).

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Borrowing” shall mean a U.S. Swing Line Borrowing or a Canadian
Swing Line Borrowing, as the context may require.

 

“Swing Line Lender” shall mean the U.S. Swing Line Lender or the Canadian Swing
Line Lender, as the context may require.

 

“Swing Line Loan” shall mean a U.S. Swing Line Loan or a Canadian Swing Line
Loan, as the context may require.

 

“Swing Line Payment Date” shall mean (a) if an AutoBorrow Agreement is in
effect, the earliest to occur of (i) the date required by such AutoBorrow
Agreement, (ii) demand is made by the Applicable Swing Line Lender and (iii) the
Maturity Date, or (b) if an AutoBorrow Agreement is not in effect, the earlier
to occur of (i) three (3) Business Days after demand is made by the Applicable
Swing Line Lender if no Default or Event of Default exists, and otherwise upon
demand by the Applicable Swing Line Lender and (ii) the Maturity Date.

 

“Swing Line Sublimit” shall mean the U.S. Swing Line Sublimit or the Canadian
Swing Line Sublimit, as the context may require.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Parent Borrower or
any Subsidiary is or may become obligated to make (a) any payment in connection
with a purchase by any third party from a person other than the Parent Borrower
or any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of the
Parent Borrower or the Subsidiaries (or to their heirs or estates) shall be
deemed to be a Synthetic Purchase Agreement.

 

41

--------------------------------------------------------------------------------

 

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, assessments, charges, liabilities or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loans” shall mean the Canadian Term Loans.

 

“Third Amendment” shall mean that certain Third Amendment to Syndicated Facility
Agreement, dated as of February 17, 2017, among the Borrowers, the
Administrative Agents and the Lenders party thereto.

 

“Third Amendment Effective Date” shall have the meaning set forth in the Third
Amendment.

 

“Total Australian Revolving Commitment” shall mean, at any time, the aggregate
amount of the Australian Revolving Commitments, as in effect at such time.

 

“Total Canadian Revolving Commitment” shall mean, at any time, the aggregate
amount of the Canadian Revolving Commitments, as in effect at such time.

 

“Total Debt” at any time shall mean the Indebtedness of the Parent Borrower and
its Subsidiaries at such time (excluding Indebtedness of the type described in
clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).

 

“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered pursuant to Section 5.04(a) or (b). Solely for purposes of this
definition, if, (a) at any time the Total Leverage Ratio is being determined,
the Parent Borrower or any Subsidiary shall have completed a Permitted
Acquisition or Asset Sale the consideration of which is greater than
U.S.$25,000,000 since the beginning of the relevant four fiscal quarter period,
the Total Leverage Ratio shall be determined on a pro forma basis (using the
criteria therefor described in Section 6.04(i)) as if such Permitted Acquisition
or Asset Sale, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period and (b) with respect to the calculation
of the Total Leverage Ratio for the fiscal quarter period ending March 31, 2018,
the Total Leverage Ratio shall be determined on a pro forma basis (using the
criteria therefor described in Section 6.04(i)) as if the Noralta Acquisition,
and any related incurrence or repayment of Indebtedness, had occurred at the
beginning of such period.

 

“Total U.S. Revolving Commitment” shall mean, at any time, the aggregate amount
of the U.S. Revolving Commitments, as in effect at such time.

 

42

--------------------------------------------------------------------------------

 

 

“Transactions” shall mean, collectively, (a) the entering by the Loan Parties
into Loan Documents to which they are to be a party and (b) the payment of the
fees and expenses incurred in connection with the consummation of the foregoing.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the Alternate Base Rate, the Canadian Prime Rate, the U.S.
Base Rate, the BBSY Rate and the B/A Discount Rate applicable to Bankers’
Acceptances and B/A Equivalent Loans.

 

“UKBA” shall mean the U.K. Bribery Act 2010.

 

“U.S. Base Rate” shall mean, for any day, a rate per annum equal to the greatest
of (a) the rate of interest per annum publicly announced from time to time by
the Canadian Administrative Agent as its base rate in effect at its principal
office in Toronto, Ontario for determining interest rates on U.S.
dollar-denominated commercial loans made in Canada, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1.0% and (c) the sum of the
Adjusted LIBO Rate in effect for such day (or if such day is not a Business Day,
the immediately preceding Business Day) for a deposit in U.S. dollars with a
maturity of one month plus 1.0%. Each change in the U.S. Base Rate shall be
effective on the date such change is publicly announced as being effective.

 

“U.S. Borrower” shall have the meaning assigned to such term in the preamble
hereto.

 

“U.S. Collateral” shall mean all “Collateral” as defined in any Security
Document, other than Canadian Collateral and the Australian Collateral.

 

“U.S. Collateral Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“U.S. Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a)(i).

 

“U.S. Dollar Equivalent” shall mean, on any date of determination, with respect
to any amount in Canadian dollars, Australian dollars or an Alternative
Currency, the equivalent in U.S. dollars of such amount, determined by the
Administrative Agent using the Exchange Rate then in effect.

 

“U.S. Guarantee Agreement” shall mean the U.S. Guarantee Agreement,
substantially in the form of Exhibit C-3, among the U.S. Borrower, the U.S.
Subsidiary Guarantors and the U.S. Collateral Agent for the benefit of the
Secured Parties.

 

“U.S. L/C Exposure” shall mean at any time the sum of (a) the U.S. Dollar
Equivalent of the aggregate undrawn amount of all outstanding U.S. Letters of
Credit at such time plus (b) the U.S. Dollar Equivalent of the aggregate
principal amount of all L/C Disbursements in respect of U.S. Letters of Credit
that have not yet been reimbursed at such time. The U.S. L/C Exposure of any
U.S. Revolving Lender at any time shall mean its U.S. Revolving Pro Rata
Percentage of the aggregate U.S. L/C Exposure at such time.

 

43

--------------------------------------------------------------------------------

 

 

“U.S. L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

 

“U.S. Lenders” shall mean the Lenders having U.S. Revolving Commitments or
outstanding U.S. Loans.

 

“U.S. Loan” shall mean a U.S. Revolving Credit Loan. Each U.S. Loan shall be an
ABR Loan or a Eurocurrency Loan.

 

“U.S. Owned Subsidiary” shall mean a Foreign Subsidiary of (i) the U.S. Borrower
or (ii) a Subsidiary of the Parent Borrower that is a U.S. Person.

 

“U.S. Person” shall mean any person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Pledge Agreement” shall mean the U.S. Pledge Agreement, substantially in
the form of Exhibit D-3, among the U.S. Borrower, the Subsidiaries party thereto
and the U.S. Collateral Agent for the benefit of the Secured Parties.

 

“U.S. Revolving Borrowing” shall mean group of U.S. Revolving Credit Loans of a
single Type made, converted or continued by the U.S. Revolving Lenders on a
single date and, in the case of a Eurocurrency Borrowing, as to which a single
Interest Period is in effect.

 

“U.S. Revolving Commitment” shall mean, with respect to each U.S. Revolving
Lender, the commitment of such U.S. Revolving Lender to (a) make U.S. Revolving
Credit Loans hereunder, (b) purchase participations in the U.S. L/C Exposure and
(c) purchase participations in U.S. Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “U.S. Revolving
Commitment”, or in the Assignment and Acceptance or Lender Joinder Agreement
pursuant to which such U.S. Revolving Lender assumed its U.S. Revolving
Commitment, as applicable, as the same may be (i) reduced from time to time
pursuant to Section 2.09 and (ii) reduced or increased from time to time
pursuant to assignments by or to such U.S. Revolving Lender pursuant to Section
9.04. The aggregate amount of the U.S. Revolving Commitments as of the Closing
Date is U.S.$20,000,000.

 

“U.S. Revolving Credit Exposure” shall mean, with respect to any U.S. Revolving
Lender at any time, the aggregate principal amount at such time of all
outstanding U.S. Revolving Credit Loans of such U.S. Revolving Lender, plus the
U.S. Dollar Equivalent of the aggregate amount at such time of such U.S.
Revolving Lender’s U.S. Revolving Pro Rata Percentage of the U.S. L/C Exposure
plus such U.S. Revolving Lender’s U.S. Revolving Pro Rata Percentage of the
outstanding amount all U.S. Swing Line Loans.

 

“U.S. Revolving Credit Facility” shall mean at any time the aggregate amount of
the U.S. Revolving Commitments of the U.S. Revolving Lenders at such time.

 

“U.S. Revolving Credit Loan” shall mean the U.S. dollar-denominated Revolving
Credit Loans made by the U.S. Revolving Lenders to the U.S. Borrower.

 

44

--------------------------------------------------------------------------------

 

 

“U.S. Revolving Lenders” shall mean Lenders having U.S. Revolving Commitments,
outstanding U.S. Revolving Credit Loans, participations in U.S. Letters of
Credit pursuant to Section 2.21(d) or in outstanding U.S. Swing Line Loans
pursuant to Section 2.23.

 

“U.S. Revolving Pro Rata Percentage” of any U.S. Revolving Lender, subject to
any adjustment as provided in Section 2.24(c) or 2.25(a), the percentage of the
aggregate U.S. Revolving Commitments represented by such U.S. Revolving Lender’s
U.S. Revolving Commitment; provided that if the U.S. Revolving Commitments have
terminated, the U.S. Revolving Pro Rata Percentages of the U.S. Revolving
Lenders shall be determined based upon the U.S. Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“U.S. Secured Parties” shall have the meaning assigned to the term “Secured
Parties” in the U.S. Security Agreement.

 

“U.S. Security Agreement” shall mean the U.S. Security Agreement, substantially
in the form of Exhibit E-3, among the U.S. Borrower, the Subsidiaries party
thereto and the U.S. Collateral Agent for the benefit of the Secured Parties.

 

“U.S. Security Documents” shall mean the U.S. Security Agreement, the U.S.
Pledge Agreement and each other Security Document to which the U.S. Borrower or
any Domestic Subsidiary is a party and that purports to grant a Lien in the
assets of any such person in favor of the U.S. Collateral Agent for the benefit
of the Secured Parties.

 

“U.S. Subsidiary Guarantor” shall mean each Domestic Subsidiary of the U.S.
Borrower listed on Schedule 1.01(b), and each other Material Subsidiary that is
or becomes a party to the U.S. Guarantee Agreement.

 

“U.S. Swing Line Borrowing” shall mean a borrowing of a U.S. Swing Line Loan
pursuant to Section 2.23(a)(i) or, if an AutoBorrow Agreement is in effect, any
transfer of funds pursuant to such AutoBorrow Agreement.

 

“U.S. Swing Line Lender” shall mean RBC in its capacity as provider of U.S.
Swing Line Loans, or any successor swing line lender hereunder.

 

“U.S. Swing Line Loan” shall have the meaning assigned to such term in
Section 2.23(a)(i).

 

“U.S. Swing Line Sublimit” shall mean U.S.$10,000,000. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Revolving Commitments.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.19(g)(ii)(B)(3).

 

“wholly owned Subsidiary” of any person shall mean (a) any subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the equity or 100% of the ordinary
voting power are, at the time any determination is being made, owned, controlled
or held by such person or one or more wholly owned subsidiaries of such person
or by such person and one or more wholly owned subsidiaries of such person or
(b) any subsidiary that is organized in a foreign jurisdiction and is required
by the applicable laws and regulations of such foreign jurisdiction to be
partially owned by the government of such foreign jurisdiction or individual or
corporate citizens of such foreign jurisdiction, provided that such person,
directly or indirectly, owns the remaining Equity Interests in such subsidiary
and, by contract or otherwise, controls the management and business of such
subsidiary and derives economic benefits of ownership of such subsidiary to
substantially the same extent as if such subsidiary were a wholly owned
subsidiary.

 

45

--------------------------------------------------------------------------------

 

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02     Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, any references to a
term defined in the PPSA (Alberta) or the PPSA (Australia) herein shall, unless
otherwise specified, have the same meaning given to that term in the PPSA
(Alberta) or PPSA (Australia) (as applicable) and (e) any reference to any law
or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Parent Borrower notifies the Administrative
Agent that the Borrowers wish to amend any covenant in Article VI or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant (or if the Administrative Agent
notifies the Parent Borrower that the Required Lenders wish to amend Article VI
or any related definition for such purpose), then the Borrowers’ compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Parent
Borrower and the Required Lenders. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, for purposes of calculations made
pursuant to the terms of this Agreement or any other Loan Document, GAAP will be
deemed to treat leases that would have been classified as operating leases in
accordance with generally accepted accounting principles in the United States of
America as in effect on December 31, 2013 in a manner consistent with the
treatment of such leases under generally accepted accounting principles in the
United States of America as in effect on December 31, 2013, notwithstanding any
modifications or interpretive changes thereto that may occur thereafter.

 

46

--------------------------------------------------------------------------------

 

 

Section 1.03     Several Obligations; Power of Attorney. (a) Any Canadian
Subsidiaries that are not U.S. Owned Subsidiaries, the Australian Borrower and
any Australian Subsidiaries shall not be liable for the payment obligations of
the U.S. Borrower hereunder.

 

(b)     Each of the U.S. Borrower and the Australian Borrower hereby appoints
the Parent Borrower and each of its officers to be its attorneys in fact (its
“Attorneys”) and in its name and on its behalf and as its act and deed or
otherwise to sign all documents and carry out all such acts as are necessary or
appropriate in connection with executing any Borrowing Request, any Loan
Documents or any other instruments, certificates or documents delivered
thereunder or in connection therewith (collectively, the “Documents”). This
Power of Attorney shall be valid for the duration of the term of this Agreement.
The U.S. Borrower and the Australian Borrower hereby ratifies any and all acts
which any of its Attorneys shall do in order to execute on its behalf, or in
connection with, the Documents mentioned herein.

 

Section 1.04     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “U.S.
Revolving Credit Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and
Type (e.g., a “Eurocurrency U.S. Revolving Credit Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “U.S. Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency U.S. Revolving Borrowing”).

 

Section 1.05     Additional Alternative Currencies. The Borrowers may from time
to time request that Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into U.S. dollars. Such request shall be
subject to the approval of the Administrative Agent and the Applicable Issuing
Bank. Any such request shall be made to the Administrative Agent not later than
12:00 p.m. (Standard Time), ten Business Days prior to the date of the requested
Letter of Credit (or such other time or date as may be agreed by the
Administrative Agent and the Applicable Issuing Bank, in its or their sole
discretion). The Administrative Agent shall promptly notify the Applicable
Issuing Bank thereof. The Applicable Issuing Bank shall notify the
Administrative Agent, not later than 12:00 p.m. (Standard Time), five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the issuance of Letters of Credit, as the case may be, in such requested
currency. Any failure by the Applicable Issuing Bank to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by such Issuing Bank to issue the requested Letters of Credit in such
requested currency at that time. If the Administrative Agent and the Applicable
Issuing Bank consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the Borrowers and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrowers.

 

47

--------------------------------------------------------------------------------

 

 

Article II

The Credits

 

Section 2.01     Commitments; Loans.

 

(a)     Subject to the terms and conditions and relying upon the representations
and warranties herein set forth:

 

(i)     each U.S. Revolving Lender agrees, severally and not jointly, to make
U.S. Revolving Credit Loans in U.S. dollars to the U.S. Borrower, at any time
and from time to time on or after the Closing Date, and until the earlier of the
Maturity Date and the termination of the U.S. Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s U.S. Revolving Credit
Exposure exceeding such Lender’s U.S. Revolving Commitment;

 

(ii)     each Canadian Revolving Lender agrees, severally and not jointly, to
make Canadian Revolving Credit Loans in Canadian dollars and/or U.S. dollars to
the Parent Borrower at any time and from time to time on or after the Closing
Date, and until the earlier of the Maturity Date and the termination of the
Canadian Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Canadian Revolving Credit Exposure exceeding such
Lender’s Canadian Revolving Commitment;

 

(iii)     each Australian Lender agrees, severally and not jointly, to make
Australian Revolving Credit Loans in Australian dollars and/or U.S. dollars to
the Australian Borrower at any time and from time to time on or after the
Closing Date, and until the earlier of the Maturity Date and the termination of
the Australian Revolving Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Australian Revolving Credit Exposure exceeding such
Lender’s Australian Revolving Commitment;

 

(iv)     the U.S. Swing Line Lender agrees to make Swing Line Loans in U.S.
dollars to the U.S. Borrower in accordance with Section 2.23;

 

(v)     the Canadian Swing Line Lender agrees to make Swing Line Loans in
Canadian dollars or U.S. dollars to the Parent Borrower in accordance with
Section 2.23; and

 

48

--------------------------------------------------------------------------------

 

 

(vi)     within the limits set forth in the preceding sentence and subject to
the terms, conditions and limitations set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Credit Loans.

 

(b)     Under the Existing Credit Agreement, on the First Amendment Effective
Date, the Canadian Term Lenders made a single Canadian Term Loan in Canadian
dollars to the Parent Borrower. Upon the effectiveness of this Agreement on the
Closing Date, the Canadian Term Loans shall remain outstanding Obligations of
the Parent Borrower and be deemed to be the “Canadian Term Loans” under this
Agreement in the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Canadian Term Loans”. The Canadian Borrower may prepay the
Canadian Term Loans but shall have no right to reborrow any portion of the
Canadian Term Loans which is repaid or prepaid from time to time. With respect
to the Canadian Term Loan Facility only, for purposes of determining the
Canadian Dollar Equivalent, the Administrative Agent shall use the rate of
exchange for Canadian interbank transactions at which Canadian dollars may be
exchanged into U.S. dollars or at which U.S. dollars may be exchanged into
Canadian dollars, respectively, established by the Bank of Canada as quoted at
approximately the end of business (Standard Time) on the Business Day
immediately preceding the Closing Date (the “Canadian Term Facility Exchange
Rate”). Thereafter, the Canadian Term Facility Exchange Rate shall be fixed
during the life of the Canadian Term Loan Facility.

 

Section 2.02     Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Applicable Lenders ratably in accordance with
their Applicable Pro Rata Percentages of the applicable Facility; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.02(g), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) in the case of
ABR Loans or U.S. Base Rate Loans, an integral multiple of U.S.$100,000 and in a
minimum amount of U.S.$1,000,000, (ii) in case of Eurocurrency Loans, an
integral multiple of U.S.$1,000,000 and in a minimum amount of U.S.$3,000,000,
(iii) in the case of Canadian dollar-denominated Loans, an integral multiple of
C$100,000 and in a minimum amount of C$1,000,000, (iv) in the case of Australian
dollar-denominated Loans, an integral multiple of AUD$100,000 and in a minimum
amount of AUD$1,000,000 or (v) equal to the remaining available balance of the
applicable Commitment.

 

(b)     Subject to Sections 2.08 and 2.14, (i) each Borrowing (other than a
Swing Line Borrowing) denominated in U.S. dollars shall be comprised entirely of
ABR Loans (if made to the U.S. Borrower), U.S. Base Rate Loans (if made to the
Canadian Borrower) or Eurocurrency Loans as the Applicable Borrower may request
pursuant to Section 2.03, (ii) each Borrowing (other than a Swing Line
Borrowing) denominated in Canadian dollars shall be comprised entirely of B/A
Loans or Canadian Prime Rate Loans as the Canadian Borrower may request pursuant
to Section 2.03 and (iii) each Borrowing denominated in Australian dollars shall
be comprised entirely of BBSY Rate Loans. Each Lender may at its option make any
Eurocurrency Loan, Canadian Revolving Credit Loan or Australian Revolving Credit
Loan denominated in U.S. dollars by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of any Borrower to repay such Loan in
accordance with the terms of this Agreement or cause any Borrower to incur any
cost under Section 2.19 that would not have been incurred but for the exercise
of such option. Borrowings of more than one Type may be outstanding at the same
time; provided, however, that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than ten Eurocurrency Borrowings
outstanding hereunder at any time, more than ten B/A Borrowings outstanding
hereunder at any time, or more than ten BBSY Rate Borrowings outstanding
hereunder at any time. For purposes of the foregoing, Eurocurrency Borrowings or
BBSY Rate Borrowings having different Interest Periods and B/A Borrowings having
different Contract Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.

 

49

--------------------------------------------------------------------------------

 

 

(c)     Except with respect to Loans made pursuant to Section 2.02(g), each U.S.
Lender making Loans denominated in U.S. dollars to the U.S. Borrower shall make
each such Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to such account as the Administrative
Agent may designate not later than 1:00 p.m. (Standard Time) in the case of a
Eurocurrency Borrowing, or 1:00 p.m. (Standard Time) in the case of an ABR
Borrowing, and the Administrative Agent shall promptly credit the amounts so
received to an account designated by the U.S. Borrower in the applicable
Borrowing Request. Except with respect to Loans made pursuant to Section
2.02(g), each Canadian Lender making Loans to the Canadian Borrower shall make
each Canadian Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in Toronto, Ontario
as the Canadian Administrative Agent may designate not later than 1:00 p.m.
(Standard Time) in the case of a Eurocurrency Borrowing or a B/A Borrowing, or
1:00 p.m. (Standard Time) in the case of a Canadian Prime Rate Borrowing or U.S.
Base Rate Borrowing, and the Canadian Administrative Agent shall promptly credit
the amounts so received to an account designated by such Canadian Borrower in
the applicable Borrowing Request. Except with respect to Loans made pursuant to
Section 2.02(g), each Australian Lender making Loans to the Australian Borrower
shall make each Australian Revolving Credit Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account as the Australian Administrative Agent may designate not later than
3:00 p.m. (Sydney time), and the Australian Administrative Agent shall promptly
credit the amounts so received to an account designated by the Australian
Borrower in the applicable Borrowing Request.

 

(d)     Unless the Applicable Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Applicable Administrative Agent such Lender’s Applicable Pro
Rata Percentage of such Borrowing, the Applicable Administrative Agent may
assume that such Lender has made such portion available to the Applicable
Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Applicable Administrative Agent may, in reliance
upon such assumption, make available to the Applicable Borrower on such date a
corresponding amount. If the Applicable Administrative Agent shall have so made
funds available then, to the extent that such Lender shall not have made such
portion available to the Applicable Administrative Agent, such Lender and the
Applicable Borrower severally agree to repay to the Applicable Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Applicable Borrower until the date such amount is repaid to the Applicable
Administrative Agent at (i) in the case of a Borrower, a rate per annum equal to
the interest rate applicable to Loans pursuant to Section 2.06(a), 2.06(c) or
2.06(f), as the case may be, and (ii) in the case of such Lender, at the greater
of the Federal Funds Effective Rate and a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation (which determination shall be conclusive absent manifest error). If
such Borrower and such Lender shall pay such interest to the Applicable
Administrative Agent for the same or an overlapping period, the Applicable
Administrative Agent shall promptly remit to the Applicable Borrower the amount
of such interest paid by such Borrower for such period. If such Lender shall
repay to the Applicable Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement; provided, however, that the foregoing does not
constitute a waiver by any Borrower of any claim for damages permitted hereunder
and attributable to such Lender. Any payment by a Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to the Applicable Administrative Agent.

 

50

--------------------------------------------------------------------------------

 

 

(e)     Unless the Applicable Administrative Agent shall have received notice
from the Applicable Borrower prior to the date on which any payment is due to
the Applicable Administrative Agent for the account of the Applicable Lenders,
the Applicable Issuing Bank or the Applicable Swing Line Lender hereunder that
the Applicable Borrower will not make such payment, the Applicable
Administrative Agent may assume that the Applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Applicable Lenders, the Applicable Issuing Bank or
the Applicable Swing Line Lender, as the case may be, the amount due. In such
event, if the Applicable Borrower has not in fact made such payment, then each
of the Applicable Lenders, the Applicable Issuing Bank or the Applicable Swing
Line Lender, as the case may be, severally agrees to repay to the Applicable
Administrative Agent forthwith on demand the amount so distributed to such
Applicable Lender, such Applicable Issuing Bank or the Applicable Swing Line
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Applicable Administrative Agent, at the greater of the Federal Funds Effective
Rate and a rate determined by the Applicable Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)     Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request any Borrowing if the Interest Period or
Contract Period requested with respect thereto would end after the Maturity
Date.

 

(g)     If an Issuing Bank shall not have received from the U.S. Borrower, the
Parent Borrower or the Australian Borrower, as the case may be, the payment
required to be made by Section 2.21(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Applicable Administrative
Agent of the U.S. Dollar Equivalent of such L/C Disbursement and the Applicable
Administrative Agent will promptly notify each U.S. Revolving Lender, Canadian
Revolving Lender or Australian Lender, as applicable, of the U.S. Dollar
Equivalent of such L/C Disbursement and its U.S. Revolving Pro Rata Percentage,
Canadian Revolving Pro Rata Percentage or Australian Revolving Pro Rata
Percentage, as applicable, thereof. Each such Revolving Lender shall pay by wire
transfer of immediately available funds to the Applicable Administrative Agent
not later than 2:00 p.m. (Standard Time) on such date (or, if such Revolving
Lender shall have received such notice later than 12:00 p.m. (Standard Time) on
any day, not later than 11:00 a.m. (Standard Time) on the immediately following
Business Day), an amount equal to such Lender’s U.S. Revolving Pro Rata
Percentage, Canadian Revolving Pro Rata Percentage or Australian Revolving Pro
Rata Percentage, as applicable, of the U.S. Dollar Equivalent of such L/C
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Loan, a Canadian Prime Rate Loan or a BBSY Rate Loan, as applicable, of
such Lender and such payment shall be deemed to have reduced the U.S. L/C
Exposure, the Canadian L/C Exposure or the Australian L/C Exposure, as
applicable), and the Applicable Administrative Agent will promptly pay to such
Issuing Bank amounts so received by it from such Lenders. The Applicable
Administrative Agent will promptly pay to such Issuing Bank any amounts received
by it from a Borrower pursuant to Section 2.21(e) prior to the time that any
Lender makes any payment pursuant to this paragraph (g); any such amounts
received by the Applicable Administrative Agent thereafter will be promptly
remitted by the Applicable Administrative Agent to the Lenders that shall have
made such payments and to such Issuing Bank, as their interests may appear. If
any Lender shall not have made its U.S. Revolving Pro Rata Percentage, Canadian
Revolving Pro Rata Percentage or Australian Revolving Pro Rata Percentage, as
applicable, of such L/C Disbursement available to the Applicable Administrative
Agent as provided above, such Lender and the Borrower for whose (or for whose
Subsidiary’s) account such L/C Disbursement was made severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Applicable Administrative Agent for the account of
such Issuing Bank at (i) in the case of such Borrower, a rate per annum equal to
the interest rate applicable to Loans pursuant to Section 2.06(a), 2.06(c) or
2.06(f), as the case may be, and (ii) in the case of such Lender, at the greater
of the Federal Funds Effective Rate and a rate determined by the Applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation (which determination shall be conclusive absent manifest error);
provided, however, that the foregoing does not constitute a waiver by any
Borrower of any claim for damages permitted hereunder and attributable to such
Lender. In addition, if there is a change in the rate of exchange prevailing
between the Alternative Currency of such L/C Disbursement and the U.S. Dollar
Equivalent thereof as determined by the Applicable Administrative Agent on the
date of the L/C Disbursement and the date of actual payment of the amount due
(whether by a U.S. Revolving Lender, a Canadian Revolving Lender, an Australian
Lender or the Borrower for whose (or for whose Subsidiary’s) account such L/C
Disbursement was made), the Borrower for whose (or for whose Subsidiary’s)
account such L/C Disbursement was made covenants and agrees to pay, or cause to
be paid, such additional amounts, if any, as may be necessary to ensure that the
amount paid in U.S. dollars, when converted at the rate of exchange prevailing
on the date of payment, will produce the U.S. Dollar Equivalent of such L/C
Disbursement which could have been purchased with the amount of the Alternative
Currency of such L/C Disbursement at the rate of exchange prevailing on the date
of the L/C Disbursement. For purposes of determining the U.S. Dollar Equivalent
or rate of exchange for this Section, such amounts shall include any premium and
costs payable in connection with the purchase of the Alternative Currency.

 

51

--------------------------------------------------------------------------------

 

 

Section 2.03     Borrowing Procedure. (a) In order to request a Borrowing (other
than a deemed Borrowing pursuant to Section 2.02(g) or a Swing Line Borrowing as
to which this Section 2.03(a) shall not apply), the applicable U.S. Borrower (or
the Parent Borrower on its behalf) shall hand deliver, fax or send by electronic
communication (e-mail) (or by telephone notice promptly confirmed by a written,
fax or electronic communication (e-mail)) to the Administrative Agent a duly
completed Borrowing Request (x) in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m. (Standard Time) three Business Days before a proposed
Borrowing, and (y) in the case of an ABR Borrowing not later than 1:00 p.m.
(Standard Time) one Business Day before a proposed Borrowing. Each such
Borrowing Request shall be irrevocable, shall be signed by or on behalf of a
Responsible Officer of such U.S. Borrower (or the Parent Borrower on its behalf)
and shall specify the following information: (i) [reserved], (ii) whether such
Borrowing is to be a Eurocurrency Borrowing or an ABR Borrowing; (iii) the date
of such Borrowing (which shall be a Business Day); (iv) the number and location
of the account to which funds are to be disbursed (which shall be an account
that complies with the requirements of Section 2.02(c)); (v) the amount of such
Borrowing; and (vi) if such Borrowing is to be a Eurocurrency Borrowing, the
Interest Period with respect thereto; provided, however, that, notwithstanding
any contrary specification in any Borrowing Request, each requested Borrowing
shall comply with the requirements set forth in Section 2.02. If no election as
to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurocurrency Borrowing is specified in any such notice, then the Parent Borrower
shall be deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall promptly advise the Applicable Lenders of any notice
given pursuant to this Section 2.03(a) (and the contents thereof), and of each
Lender’s portion of the requested Borrowing.

 

(b)     In order to request a Borrowing (other than a deemed Borrowing pursuant
to Section 2.02(g) or a Swing Line Borrowing as to which Section 2.03(b) shall
not apply), the Canadian Borrower (or the Parent Borrower on its behalf) shall
hand deliver, fax or send by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) to the Canadian Administrative Agent a duly completed Borrowing
Request (x) in the case of a B/A Borrowing or a Eurocurrency Borrowing, not
later than 1:00 p.m. (Standard Time) three Business Days before the proposed
Borrowing and (y) in the case of a Canadian Prime Rate Borrowing or U.S. Base
Rate Borrowing, not later than 1:00 p.m. (Standard Time) one Business Day before
the proposed Borrowing. Each such Borrowing Request shall be irrevocable, shall
be signed by or on behalf of a Responsible Officer of Canadian Borrower (or the
Parent Borrower on its behalf) and shall specify the following information: (i)
in the case of a Canadian Revolving Borrowing, whether the Borrowing then being
requested is to be denominated in Canadian dollars or U.S. dollars; (ii) whether
such Borrowing is to be a Canadian Prime Rate Borrowing, a B/A Borrowing, a U.S.
Base Rate Borrowing or a Eurocurrency Borrowing; (iii) the date of such
Borrowing (which shall be a Business Day); (iv) the number and location of the
account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (v) the amount of such
Borrowing; and (vi) if such Borrowing is to be a B/A Borrowing or a Eurocurrency
Borrowing, the Contract Period or Interest Period, respectively, therefor;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be a Canadian
Prime Rate Borrowing (if denominated in Canadian dollars) or a U.S. Base Rate
Borrowing (if denominated in U.S. dollars). If no Contract Period or Interest
Period with respect to a B/A Borrowing or Eurocurrency Borrowing has been
specified in any such notice, then the Canadian Borrower (or the Parent Borrower
on its behalf) shall be deemed to have selected a Contract Period or Interest
Period of one month’s duration. The Canadian Administrative Agent shall promptly
advise the Applicable Lenders of any notice given pursuant to this Section
2.03(b) (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

 

52

--------------------------------------------------------------------------------

 

 

(c)     In order to request a Borrowing (other than a deemed Borrowing pursuant
to Section 2.02(g), as to which this Section 2.03(c) shall not apply), the
Australian Borrower (or the Parent Borrower on its behalf) shall hand deliver,
fax or send by electronic communication (e-mail) (or by telephone notice
promptly confirmed by a written, fax or electronic communication (e-mail)) to
the Australian Administrative Agent a duly completed Borrowing Request not later
than 3:00 p.m. (Sydney time) three Business Days before the proposed Borrowing.
Each such Borrowing Request shall be irrevocable, shall be signed by or on
behalf of a Responsible Officer of the Australian Borrower (or the Parent
Borrower on its behalf) and shall specify the following information: (i) whether
the Borrowing then being requested is to be a BBSY Rate Borrowing denominated in
Australian dollars or a Eurocurrency Borrowing denominated in U.S. dollars; (ii)
the date of such Borrowing (which shall be a Business Day); (iii) the number and
location of the account to which funds are to be disbursed (which shall be an
account that complies with the requirements of Section 2.02(c)); (iv) the amount
of such Borrowing; and (v) the Interest Period therefor; provided, however,
that, notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no Interest Period has been specified in any such notice, then
the Australian Borrower shall be deemed to have selected an Interest Period of
one month’s duration. The Australian Administrative Agent shall promptly advise
the Applicable Lenders of any notice given pursuant to this Section 2.03(c) (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 

Section 2.04     Evidence of Debt; Repayment of Loans.

 

(a)     The U.S. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each U.S. Revolving Lender holding U.S.
Revolving Credit Loans the then unpaid principal amount of each such Revolving
Credit Loan of such Lender on the Maturity Date. The Parent Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Revolving Lender holding Canadian Revolving Credit
Loans made to such Parent Borrower, the then unpaid principal amount of each
such Revolving Credit Loan of such Canadian Lender on the Maturity Date. The
Australian Borrower hereby unconditionally promises to pay to the Australian
Administrative Agent for the account of each Australian Lender holding
Australian Revolving Credit Loans made to the Australian Borrower, the then
unpaid principal amount of each such Revolving Credit Loan of such Australian
Lender on the Maturity Date.

 

(b)     The Canadian Borrower hereby unconditionally promises to pay in Canadian
Dollars to the Canadian Administrative Agent for the account of each Canadian
Term Lender holding Canadian Term Loans the principal amounts set forth in
Schedule 2.04 on each corresponding date set forth on such schedule; provided
that the Canadian Administrative Agent shall promptly update Schedule 2.04 upon
any repayment or prepayment of Canadian Term Loans, which updated schedule shall
become effective upon delivery to the Parent Borrower.

 

53

--------------------------------------------------------------------------------

 

 

(c)     The U.S. Borrower shall repay each U.S. Swing Line Loan on the Swing
Line Payment Date. The Parent Borrower shall repay each Canadian Swing Line Loan
on the Swing Line Payment Date.

 

(d)     Except for any B/A Loan (the compensation for which is set forth in
Section 2.22), each Loan shall bear interest from and including the date made on
the outstanding principal balance thereof as set forth in Section 2.06.

 

(e)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid such Lender from time to time
under this Agreement, and the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans.

 

(f)     The Administrative Agents shall maintain accounts in which they will
record (i) the amount of each Loan made hereunder, the Class, Type and currency
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Applicable Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Applicable Administrative Agent hereunder from any Borrower or
any Subsidiary Guarantor and each Lender’s share thereof.

 

(g)     The entries made in the accounts maintained pursuant to paragraphs (e)
and (f) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agents to maintain such accounts or any error therein
shall not in any manner affect the obligations of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.

 

(h)     Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note (a “Note”). In such event, the Applicable Borrower shall execute
and deliver to such Lender a Note or Notes payable to such Lender and its
registered assigns and in a form and substance reasonably acceptable to the
Applicable Administrative Agent and the Applicable Borrower. Notwithstanding any
other provision of this Agreement, in the event any Lender shall request and
receive such a Note, the interests represented by such Note shall at all times
(including after any assignment of all or part of such interests pursuant to
Section 9.04) be represented by one or more Notes payable to the payee named
therein or its registered assigns.

 

Section 2.05     Fees. (a) (i) The U.S. Borrower agrees to pay to each U.S.
Revolving Lender, through the Administrative Agent, on the last Business Day of
March, June, September and December in each year, a commitment fee (the “U.S.
Commitment Fee”) equal to the Applicable Percentage on the daily unused amount
of the U.S. Revolving Commitments of such U.S. Revolving Lender to make U.S.
Revolving Credit Loans to the U.S. Borrower during the preceding quarter. The
U.S. Commitment Fee shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(ii)     The Parent Borrower agrees to pay to each Canadian Revolving Lender,
through the Canadian Administrative Agent, on the last Business Day of March,
June, September and December in each year, a commitment fee (the “Canadian
Commitment Fee”) equal to the Applicable Percentage on the daily unused amount
of the Canadian Revolving Commitments of such Canadian Revolving Lender to make
Canadian Revolving Credit Loans to the Parent Borrower during the preceding
quarter. The Canadian Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 365 or 366 days, as the case may be.

 

54

--------------------------------------------------------------------------------

 

 

(iii)     The Australian Borrower agrees to pay to each Australian Lender,
through the Australian Administrative Agent, on the last Business Day of March,
June, September and December in each year, a commitment fee (the “Australian
Commitment Fee”; together with the U.S. Commitment Fee and the Canadian
Commitment Fees, the “Commitment Fees”) equal to the Applicable Percentage on
the daily unused amount of the Australian Revolving Commitments of such
Australian Lender to make Australian Revolving Credit Loans to the Australian
Borrower during the preceding quarter. The Australian Commitment Fee shall be
computed on the basis of the actual number of days elapsed in a year of 365 or
366 days, as the case may be.

 

(iv)     The Commitment Fees due to each Revolving Lender shall commence to
accrue on the Closing Date and shall, in each case, cease to accrue on the date
on which the applicable Revolving Commitment of such Revolving Lender shall
expire or be terminated as provided herein. For the avoidance of doubt, (A) U.S.
Swing Line Loans are not deducted from the U.S. Revolving Commitments when
calculating the U.S. Commitment Fee under this Section 2.05(a) and (B) Canadian
Swing Line Loans are not deducted from the Canadian Revolving Commitments when
calculating the Canadian Commitment Fees under this Section 2.05(a).

 

(b)     Each Borrower agrees to pay to the Applicable Administrative Agent and
the Lead Arranger, for its own account, the administration and arrangement fees
separately agreed to from time to time by such Borrower and such Administrative
Agent or the Lead Arranger, including, without limitation, the fees set forth in
the Fee Letter.

 

(c)     The U.S. Borrower agrees to pay to each U.S. Revolving Lender, through
the Administrative Agent, on the last Business Day of March, June, September and
December of each year, commencing with the first such date to occur after the
Closing Date, and on the date on which the U.S. Revolving Commitment of such
Revolving Lender shall be terminated as provided herein, a fee (the “U.S. L/C
Participation Fee”) calculated on such Lender’s U.S. Revolving Pro Rata
Percentage of the daily aggregate U.S. L/C Exposure (in each case excluding the
portion thereof attributable to unreimbursed L/C Disbursements in respect of
Letters of Credit) during the preceding quarter (or shorter period commencing
with the Closing Date or ending with the Maturity Date or the date on which all
Letters of Credit have been canceled or have expired and the Revolving
Commitments of all Revolving Lenders shall have been terminated) at a rate equal
to the Applicable Percentage from time to time used to determine the interest
rate on Borrowings comprised of Eurocurrency Loans pursuant to Section 2.06. The
Parent Borrower agrees to pay to each Canadian Revolving Lender, through the
Canadian Administrative Agent, on the last Business Day of March, June,
September and December of each year, commencing with the first such date to
occur after the Closing Date, and on the date on which the Canadian Revolving
Commitment of such Revolving Lender shall be terminated as provided herein, a
fee (the “Canadian L/C Participation Fee”) calculated on such Lender’s Canadian
Revolving Pro Rata Percentage of the daily aggregate Canadian L/C Exposure (in
each case excluding the portion thereof attributable to unreimbursed L/C
Disbursements in respect of Letters of Credit) during the preceding quarter (or
shorter period commencing with the Closing Date or ending with the Maturity Date
or the date on which all Letters of Credit have been canceled or have expired
and the Revolving Commitments of all Revolving Lenders shall have been
terminated) at a rate equal to the Applicable Percentage from time to time used
to determine the interest rate on Borrowings comprised of Eurocurrency Loans
pursuant to Section 2.06. The Australian Borrower agrees to pay to each
Australian Lender, through the Australian Administrative Agent, on the last
Business Day of March, June, September and December of each year, commencing
with the first such date to occur after the Closing Date, and on the date on
which the Australian Revolving Commitment of such Revolving Lender shall be
terminated as provided herein, a fee (the “Australian L/C Participation Fee”;
together with the U.S. L/C Participation Fee and the Canadian L/C Participation
Fees, the “L/C Participation Fees”) calculated on such Lender’s Australian
Revolving Pro Rata Percentage of the daily aggregate Australian L/C Exposure (in
each case excluding the portion thereof attributable to unreimbursed L/C
Disbursements in respect of Letters of Credit) during the preceding quarter (or
shorter period commencing with the Closing Date or ending with the Maturity Date
or the date on which all Letters of Credit have been canceled or have expired
and the Revolving Commitments of all Revolving Lenders shall have been
terminated) at a rate equal to the Applicable Percentage from time to time used
to determine the interest rate on Borrowings comprised of BBSY Rate Loans
pursuant to Section 2.06. Each Borrower agrees to pay to the Applicable Issuing
Bank with respect to each Letter of Credit issued at the request of such
Borrower, (A) a fronting fee for each Letter of Credit equal to the greater of
(1) 0.125% of the initial stated amount of such Letter of Credit and (2) $600
(or, with respect to any subsequent increase to the stated amount of any such
Letter of Credit, such increase in the stated amount) thereof, such fee to be
payable on the date of such issuance, increase or extension and (B) issuance,
payment, amendment and transfer fees specified from time to time by such Issuing
Bank (collectively, the “Issuing Bank Fees”). All U.S. L/C Participation Fees
and, unless otherwise agreed by the Applicable Issuing Bank, Issuing Bank Fees,
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. All Canadian L/C Participation Fees shall be computed on the basis of
the actual number of days elapsed in a year of 365 or 366 days, as the case may
be. All Australian L/C Participation Fees shall be computed on the basis of the
actual number of days elapsed in a year of 365 or 366 days, as the case may be.

 

55

--------------------------------------------------------------------------------

 

 

(d)     All Fees shall be paid on the dates due, in immediately available U.S.
dollars (except with respect to (i) L/C Participation Fees and Issuing Bank Fees
in respect of Letters of Credit denominated in Canadian dollars, each of which
shall be payable in immediately available Canadian dollars and (ii) L/C
Participation Fees and Issuing Bank Fees in respect of Letters of Credit
denominated in Australian dollars, each of which shall be payable in immediately
available Australian dollars), to the Applicable Administrative Agent for
distribution, if and as appropriate, among the Revolving Lenders, except that
the Issuing Bank Fees shall be paid directly to the Applicable Issuing Bank.
Once paid, absent manifest error, none of the Fees shall be refundable under any
circumstances.

 

Section 2.06     Interest on Loans. (a) Subject to the provisions of
Section 9.09, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in respect of ABR Loans in effect from time to
time.

 

(b)     Subject to the provisions of Section 9.09, the Loans comprising each
Eurocurrency Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in respect of Eurocurrency Loans in effect from time to
time.

 

(c)     Subject to the provisions of Section 9.09, the Loans comprising each
Canadian Prime Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Canadian Prime Rate plus the Applicable Percentage in respect of the Canadian
Prime Rate Loans in effect from time to time.

 

(d)     Subject to the provisions of Section 9.09, the Loans comprising each B/A
Borrowing shall be subject to an Acceptance Fee, payable by the Canadian
Borrower on the date of acceptance of the relevant B/A and calculated as set
forth in the definition of the term “Acceptance Fee” in Section 1.01.

 

(e)     Subject to the provisions of Section 9.09, the Loans comprising each
U.S. Base Rate Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
U.S. Base Rate plus the Applicable Percentage in respect of U.S. Base Rate Loans
in effect from time to time.

 

(f)     Subject to the provisions of Section 9.09, the Loans comprising each
BBSY Rate Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the BBSY Rate plus the
Applicable Percentage in respect of BBSY Rate Loans in effect from time to time.

 

(g)     Subject to the provisions of Section 9.09, each U.S. Swing Line Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Percentage in respect of ABR Loans in
effect from time to time.

 

(h)     Subject to the provisions of Section 9.09, each Canadian Swing Line Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when the Alternate Base Rate
is determined by reference to the Prime Rate and over a year of 360 days at all
other times and calculated from and including the date of such Borrowing to but
excluding the date of repayment thereof) at a rate per annum equal to (i) if
such Canadian Swing Line Loan is denominated in Canadian dollars, the Canadian
Prime Rate plus the Applicable Percentage in respect of the Canadian Prime Rate
Loans in effect from time to time and (ii) if such Canadian Swing Line Loan is
denominated in U.S. dollars, the U.S. Base Rate plus the Applicable Percentage
in respect of U.S. Base Rate Loans in effect from time to time.

 

56

--------------------------------------------------------------------------------

 

 

(i)     Interest on each Loan shall be payable to the Applicable Administrative
Agent on the Interest Payment Dates applicable to such Loan except as otherwise
provided in this Agreement. The applicable Alternate Base Rate, Adjusted LIBO
Rate, BBSY Rate, Canadian Prime Rate, U.S. Base Rate, B/A Discount Rate, and
Acceptance Fee shall be determined by the Applicable Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

(j)     For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or fee to be paid hereunder or in connection herewith is
to be calculated on the basis of any period of time that is less than a calendar
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360, 365 or
366, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.
Each Borrower confirms that it fully understands and is able to calculate the
rate of interest applicable to the Facilities based on the methodology for
calculating per annum rates provided for in this Agreement. Each Agent agrees
that, if requested in writing by any Borrower, it will calculate the nominal and
effective per annum rate of interest on any Loan outstanding at the time of such
request and provide such information to such Borrower within a reasonable time
following such request; provided that any error in any such calculation, or any
failure to provide such information on request, shall not relieve any Borrower
of any of its obligations under this Agreement or any other Loan Document, nor
result in any liability to any Agent or any Lender. Each Borrower hereby
irrevocably agrees not to plead or assert, whether by way of defense or
otherwise, in any proceeding relating to the Loan Documents, that the interest
payable under this Agreement and the calculation thereof has not been adequately
disclosed to any Borrower, whether pursuant to section 4 of the Interest Act
(Canada) or any other applicable law or legal principle.

 

Section 2.07     Default Interest. If a Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, such
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on such defaulted amount to but excluding the date of actual payment
(after as well as before judgment) (a) in the case of overdue principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum (subject to Section 9.09) and (b) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed (i) over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate or the Canadian Prime Rate, (ii) over a year of 365 days when determined by
reference to the BBSY Rate, and (iii) over a year of 360 days at all other
times) equal to the rate that would be applicable to an ABR Loan (or a Canadian
Prime Rate Loan, in the case of the Canadian Borrower, or a BBSY Rate Loan, in
the case of the Australian Borrower) plus 2.00% (subject to Section 9.09).

 

57

--------------------------------------------------------------------------------

 

 

Section 2.08     Alternate Rate of Interest. (a) In the event, and on each
occasion, that (i) on the day two Business Days prior to the commencement of any
Interest Period for a Eurocurrency Borrowing the Applicable Administrative Agent
is unable to determine the Adjusted LIBO Rate for Eurocurrency Loans comprising
any requested Borrowing, or (ii) if the Applicable Required Lenders shall, by
11:00 a.m. (Standard Time) at least one (1) Business Day before the date of any
requested Borrowing, notify the Applicable Administrative Agent that the
Adjusted LIBO Rate for Eurocurrency Loans comprising such Borrowing will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its Eurocurrency Loan, during such Interest Period, then the Applicable
Administrative Agent shall, as soon as practicable thereafter, give written, fax
or electronic communication (e-mail) (or telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice of such
determination to each Applicable Borrower and each Applicable Lender. In the
event of any such determination, until the Applicable Administrative Agent shall
have advised the Applicable Borrowers and the Applicable Lenders that the
circumstances giving rise to such notice no longer exist, any request by such
Borrower for a Eurocurrency Borrowing (other than a Eurocurrency Borrowing under
the Australian Revolving Credit Facility) pursuant to Section 2.03 or 2.10 shall
be deemed to be a request for an ABR Borrowing (or, in the case of a request by
the Canadian Borrower, a U.S. Base Rate Borrowing). Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.

 

(b)     Notwithstanding the foregoing, if the Applicable Administrative Agent
(i) determines that the circumstances described in clause (a)(i) of this Section
2.08 have arisen and such circumstances are unlikely to be temporary, (ii)
determines that the circumstances described in clause (a)(i) of this Section
2.08 have not arisen but the supervisor for the administrator of the LIBO Rate
or a Governmental Authority having jurisdiction over the Applicable
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate shall no longer be used for determining interest rates
for loans, or (iii) is advised by the Applicable Required Lenders of their
determination in accordance with clause (a)(ii) of this Section 2.08, then the
Applicable Administrative Agent and the Applicable Borrower shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable, provided
that to the extent that the Applicable Administrative Agent determines that
adoption of any portion of such market convention is not administratively
feasible or that no market convention for the administration of such alternate
rate of interest exists, the Applicable Administrative Agent shall administer
such alternate rate of interest in a manner determined by the Applicable
Administrative Agent and the Applicable Borrower. Notwithstanding anything to
the contrary in Section 9.08, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Applicable Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Applicable Lenders, a written notice from the Applicable Required Lenders
stating that such Applicable Required Lenders object to such amendment. If a
notice of an alternate rate of interest has been given and no such alternate
rate of interest has been determined, and (x) the circumstances under clause (i)
or (iii) above exist or (y) the specific date referred to in clause (ii) has
occurred (as applicable), Alternate Base Rate shall apply without regard to
clause (c) of the definition thereof. Provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

58

--------------------------------------------------------------------------------

 

 

Section 2.09     Termination and Reduction of Commitments. (a) The Revolving
Commitments and the L/C Commitments shall automatically terminate on the
Maturity Date.

 

(b)     [Reserved].

 

(b)     Upon at least three Business Days’ prior irrevocable written, fax or
electronic communication (e-mail) (or by telephone notice promptly confirmed by
a written, fax or electronic communication (e-mail)) notice to the Applicable
Administrative Agent, the U.S. Borrower, the Canadian Borrower or the Australian
Borrower, as the case may be, may at any time in whole permanently terminate, or
from time to time in part permanently reduce, any Class of Commitments;
provided, however, that each partial reduction of any Class of Commitments shall
be in an integral multiple of U.S.$1,000,000.

 

(d)     Each reduction in any Class of Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective Commitments of
such Class. The Applicable Borrower shall pay to the Applicable Administrative
Agent for the account of the Applicable Lenders, on the date of each termination
or reduction, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued to but excluding the date of such termination or reduction.

 

Section 2.10     Conversion and Continuation of Borrowings. The Borrowers shall
have the right at any time upon prior irrevocable notice to the Applicable
Administrative Agent (a) not later than 1:00 p.m. (Standard Time) one Business
Day before the proposed conversion, to convert any Eurocurrency Borrowing under
a Class of U.S. Revolving Commitments into an ABR Borrowing under the same Class
of U.S. Revolving Commitments, (b) not later than 1:00 p.m. (Standard Time) one
Business Day before the proposed conversion, to convert any B/A Borrowing under
one Canadian Facility into a Canadian Prime Rate Borrowing under the same
Canadian Facility, (c) not later than 1:00 p.m. (Standard Time) three Business
Days prior to conversion or continuation, to convert any ABR Borrowing under a
Class of U.S. Revolving Commitments or U.S. Base Rate Borrowing under a Class of
Canadian Revolving Commitments into a Eurocurrency Borrowing under the same
Class of Commitments or to continue any Eurocurrency Borrowing under a Class of
U.S. Revolving Commitments or Canadian Revolving Commitments as a Eurocurrency
Borrowing under the same Class of Commitments for an additional Interest Period,
(d) not later than 3:00 p.m. (Sydney time) three Business Days prior to
continuation, to continue any Eurocurrency Borrowing under the Australian
Revolving Commitments as a Eurocurrency Borrowing under the Australian Revolving
Commitments for an additional Interest Period, (e) not later than 1:00 p.m.
(Standard Time) three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurocurrency Borrowing under a Class of U.S.
Revolving Commitments or Canadian Revolving Commitments to another permissible
Interest Period, (f) not later than 3:00 p.m. (Sydney time) three Business Days
prior to conversion, to convert the Interest Period with respect to any BBSY
Rate Borrowing under the Australian Revolving Commitments to another permissible
Interest Period and (g) not later than 1:00 p.m. (Standard Time) three Business
Days prior to conversion or continuation, to convert any Canadian Prime Rate
Borrowing under a Canadian Facility to a B/A Borrowing under the same Canadian
Facility or to continue any B/A Borrowing under a Canadian Facility as a B/A
Borrowing under the same Canadian Facility for an additional Contract Period;
provided, that with respect to this clause (g), such notice may be given one
Business Day prior to conversion with respect to any Canadian Prime Rate
Borrowing under a Canadian Facility outstanding as of the Closing Date to a B/A
Borrowing under the same Canadian Facility, subject in each case to the
following:

 

59

--------------------------------------------------------------------------------

 

 

(i)     each conversion or continuation shall be made pro rata among the
Applicable Lenders in accordance with the respective principal amounts of the
Loans comprising the converted or continued Borrowing;

 

(ii)     if less than all the outstanding principal amount of any Borrowing
shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) and, if applicable,
Section 2.22, regarding the principal amount and maximum number of Borrowings of
the relevant Type;

 

(iii)     each conversion shall be effected by each Applicable Lender and the
Applicable Administrative Agent by recording for the account of such Lender the
new Type and/or Interest Period or Contract Period for such Borrowing resulting
from such conversion; accrued interest on any Eurocurrency Loan or BBSY Rate
Loan (or, in each case, any portion thereof) being converted shall be paid by
the Applicable Borrower at the time of conversion;

 

(iv)     if any Eurocurrency Borrowing, BBSY Rate Borrowing or B/A Borrowing is
converted at a time other than the end of the Interest Period or Contract Period
applicable thereto, the Applicable Borrower shall pay, upon demand, any amounts
due to the Applicable Lenders pursuant to Section 2.15;

 

(v)     any portion of a Borrowing maturing or required to be repaid in less
than one month may not be converted into or continued as a Eurocurrency
Borrowing, a BBSY Rate Borrowing or a B/A Borrowing;

 

(vi)     any portion of a Eurocurrency Borrowing (other than a Eurocurrency
Borrowing under the Australian Revolving Credit Facility) or a B/A Borrowing
that cannot be converted into or continued as a Eurocurrency Borrowing or a B/A
Borrowing by reason of the immediately preceding clause shall be automatically
converted at the end of the Interest Period or Contract Period in effect for
such Borrowing into an ABR Borrowing, a U.S. Base Rate Borrowing or a Canadian
Prime Rate Borrowing, as the case may be;

 

(vii)     upon notice to each Applicable Borrower from the Applicable
Administrative Agent given at the request of the Applicable Required Lenders
after the occurrence and during the continuance of a Default or Event of
Default, no outstanding Loan owing to such Lenders may be converted into, or
continued as, a Eurocurrency Loan, a BBSY Rate Loan or a B/A Loan, as
applicable; and

 

(viii)     notwithstanding anything to the contrary herein, a Swing Line Loan
may not be converted to a Eurocurrency Loan.

 

60

--------------------------------------------------------------------------------

 

 

Each notice pursuant to this Section 2.10 shall be irrevocable, shall be hand
delivered, faxed or sent by electronic communication (e-mail) (or by telephone
notice promptly confirmed by a written, fax or electronic communication
(e-mail)) and shall refer to this Agreement and specify (i) the identity and
amount of the Borrowing that the Applicable Borrower requests be converted or
continued, (ii) whether such Borrowing is to be converted to or continued as a
Eurocurrency Borrowing, an ABR Borrowing, a B/A Borrowing, a U.S. Base Rate
Borrowing, a Canadian Prime Rate Borrowing or a BBSY Rate Borrowing, (iii) if
such notice requests a conversion, the date of such conversion (which shall be a
Business Day) and (iv) if such Borrowing is to be converted to or continued as a
Eurocurrency Borrowing, a BBSY Rate Borrowing or a B/A Borrowing, the Interest
Period or Contract Period with respect thereto. If no Interest Period or
Contract Period is specified in any such notice with respect to any conversion
to or continuation as a Eurocurrency Borrowing, a BBSY Rate Borrowing or a B/A
Borrowing, the Applicable Borrower shall be deemed to have selected an Interest
Period or Contract Period of one month’s or 30 days’, as the case may be,
duration. The Applicable Administrative Agent shall promptly advise the
Applicable Lenders of any notice given pursuant to this Section 2.10 and of each
Lender’s portion of any converted or continued Borrowing. If a Borrower shall
not have given notice in accordance with this Section 2.10 to continue any
Eurocurrency Borrowing (other than a Eurocurrency Borrowing under the Australian
Revolving Credit Facility) or B/A Borrowing into a subsequent Interest Period or
Contract Period (and shall not otherwise have given notice in accordance with
this Section 2.10 to convert such Borrowing), such Borrowing shall, at the end
of the Interest Period applicable thereto (unless repaid pursuant to the terms
hereof), automatically be converted into an ABR Borrowing, a U.S. Base Rate
Borrowing or a Canadian Prime Rate Borrowing, as applicable.

 

Section 2.11     Optional Prepayment. (a) Each Borrower shall have the right at
any time and from time to time to prepay any Borrowing (other than Bankers’
Acceptances or B/A Equivalent Loans, which may, however, be defeased as provided
below), in whole or in part, upon written, fax or electronic communication
(e-mail) (or by telephone notice promptly confirmed by written, fax or
electronic communication (e-mail)), substantially in the form of Exhibit B-5,
delivered to the Applicable Administrative Agent by (i) 1:00 p.m. (Standard
Time) at least three Business Days prior to the date designated for such
prepayment, in the case of any prepayment of a Eurocurrency Borrowing or a BBSY
Rate Borrowing, (ii) 1:00 p.m. (Standard Time) on the date designated for such
prepayment in the case of any prepayment of an ABR Borrowing under the U.S.
Revolving Commitments, or (iii) 1:00 p.m. (Standard Time) one Business Day prior
to the date designated for such prepayment, in the case of a U.S. Base Rate
Borrowing or a Canadian Prime Rate Borrowing under the Canadian Revolving
Commitments or Canadian Term Loans; provided, however, that each partial
prepayment shall be in an amount that is a minimum amount of U.S.$500,000 or an
integral multiple of U.S.$100,000 in excess thereof (or C$500,000 and C$100,000,
respectively, in the case of Borrowings denominated in Canadian dollars or
AUD$500,000 and AUD$100,000, respectively, in the case of Borrowings denominated
in Australian dollars); and provided further that the Canadian Borrower may
defease any B/A or B/A Equivalent Loan by depositing with the Canadian
Administrative Agent an amount that, together with interest accruing on such
amount to the end of the Contract Period for such B/A or B/A Equivalent Loan, is
sufficient to pay such maturing Bankers’ Acceptances or B/A Equivalent Loans
when due. The Applicable Administrative Agent shall promptly advise the
Applicable Lenders of any notice given pursuant to this Section 2.11 and of each
Lender’s portion of such prepayment.

 

61

--------------------------------------------------------------------------------

 

 

(b)     The U.S. Borrower may, upon notice to the U.S. Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay U.S. Swing Line Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the U.S. Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. (Standard Time) on the date of
the prepayment, and (B) any such prepayment shall be in a minimum principal
amount of $100,000.

 

(c)     The Parent Borrower may, upon notice to the Canadian Swing Line Lender
(with a copy to the Canadian Administrative Agent), at any time or from time to
time, voluntarily prepay Canadian Swing Line Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Canadian Swing Line Lender and the Canadian Administrative Agent not later than
1:00 p.m. (Standard Time) on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000.

 

(d)     Each notice of prepayment shall specify (i) the amount to be prepaid,
(ii) the prepayment date and (iii) the Class and Type of Loans to be repaid and
shall commit the Applicable Borrower to prepay such obligations by the amount
specified therein on the date specified therein. All prepayments pursuant to
this Section 2.11 shall be subject to Section 2.15, but shall otherwise be
without premium or penalty. Each prepayment of outstanding Canadian Term Loans
pursuant to this Section 2.11 shall be applied to the principal repayment
installments thereof in direct order of maturity.

 

Section 2.12     Mandatory Prepayments. (a) In the event of any termination of
all the U.S. Revolving Commitments, Canadian Revolving Commitments or Australian
Revolving Commitments, each Applicable Borrower shall, on the date of such
termination, repay or prepay all its outstanding U.S. Revolving Credit Loans,
Canadian Revolving Credit Loans or Australian Revolving Credit Loans, as
applicable, and replace all outstanding U.S. Letters of Credit, Canadian Letters
of Credit or Australian Letters of Credit, as applicable, and/or deposit an
amount equal to the sum of the U.S. L/C Exposure, the Canadian L/C Exposure or
the Australian L/C Exposure, as applicable, in cash in a cash collateral account
established with the U.S. Collateral Agent for the benefit of the U.S. Secured
Parties, the Canadian Collateral Agent for the benefit of the Canadian Secured
Parties or the Australian Collateral Agent for the benefit of the Australian
Secured Parties. In the event of any partial reduction of the U.S. Revolving
Commitments, the Canadian Revolving Commitments or the Australian Revolving
Commitments, then (i) at or prior to the effective date of such reduction, the
Applicable Administrative Agent shall notify each of the Applicable Borrowers
and Applicable Lenders of the aggregate U.S. Revolving Credit Exposure, the
aggregate Canadian Revolving Credit Exposure or the aggregate Australian
Revolving Credit Exposure, as the case may be, after giving effect thereto, and
(ii) if the aggregate U.S. Revolving Credit Exposure, the aggregate Canadian
Revolving Credit Exposure or the Australian Revolving Credit Exposure, as the
case may be, would exceed the Total U.S. Revolving Commitment, Total Canadian
Revolving Commitment or Total Australian Revolving Commitment, respectively,
after giving effect to such reduction, then the U.S. Borrower, the Canadian
Borrower, or the Australian Borrower, as the case may be, shall, on the date of
such reduction, repay or prepay Borrowings of Revolving Credit Loans (or defease
B/A Borrowings as described in Section 2.11(a)) and/or replace or cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess. If on any date, the aggregate U.S. Revolving Credit Exposure
exceeds the Total U.S. Revolving Commitment, then within two Business Days
following such date, the U.S. Borrower shall repay or prepay U.S. Revolving
Borrowings and/or replace or cash collateralize outstanding U.S. Letters of
Credit in an amount sufficient to eliminate such excess. If on any date, the
aggregate Canadian Revolving Credit Exposure exceeds the Total Canadian
Revolving Commitment, then within two Business Days following such date, the
Parent Borrower shall repay or prepay Canadian Revolving Borrowings (or defease
B/A Borrowings as described in Section 2.11(a)) and/or replace or cash
collateralize outstanding Canadian Letters of Credit in an amount sufficient to
eliminate such excess. If on any date, the aggregate Australian Revolving Credit
Exposure exceeds the Total Australian Revolving Commitment, then within two
Business Days following such date, the Australian Borrower shall repay or prepay
Australian Revolving Borrowings and/or replace or cash collateralize outstanding
Australian Letters of Credit in an amount sufficient to eliminate such excess.

 

62

--------------------------------------------------------------------------------

 

 

(b)     If on any date the Parent Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale and the aggregate amount of all
such Net Cash Proceeds received since the later of the Closing Date and the date
on which the last prepayment under this Section 2.12(b) was made exceeds
C$5,000,000, the Canadian Term Loans shall be prepaid on or before the date
which is not more than five (5) Business Days following the date of receipt of
such Net Cash Proceeds by an amount equal to 100% of the amount of such Net Cash
Proceeds; provided that no prepayment shall be required under this Section
2.12(b) to the extent that, if no Event of Default has occurred and is then
continuing, the Parent Borrower delivers a certificate to the Administrative
Agent prior to the date of any such required prepayment stating that the Parent
Borrower or such Subsidiary intends to reinvest such Net Cash Proceeds in assets
used or useful in the business of the Parent Borrower and its Subsidiaries
within twelve months after receipt of such Net Cash Proceeds by the Parent
Borrower or such Subsidiary; provided, further, however, that any Net Cash
Proceeds not so reinvested within such twelve month period shall be immediately
applied to the prepayment of the Canadian Term Loans as set forth in this
Section 2.12(b).

 

(c)     If on any date the Parent Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
borrowed money (other than any cash proceeds from the issuance of Indebtedness
permitted pursuant to Section 6.01 (other than Section 6.01(e)), the Canadian
Term Loans shall be prepaid, substantially simultaneously with (and in any event
not later than the third Business Day next following) the date of receipt of
such Net Cash Proceeds by an amount equal to 100% of the amount of such Net Cash
Proceeds.

 

(d)     If at any time the aggregate amount of cash and Permitted Investments on
hand at the Parent Borrower and its Subsidiaries exceeds $40,000,000 for a
period of more than three consecutive Business Days, make mandatory prepayments
of Revolving Credit Loans (or, in respect of Bankers’ Acceptances, defease such
Bankers’ Acceptances in accordance with the procedures set forth in Section
2.11(a)) in an amount equal to the lesser of (a) an amount sufficient to reduce
the aggregate amount of cash and Permitted Investments on hand at the Parent and
its Subsidiaries after such prepayment to below $40,000,000 or (b) an amount
sufficient to repay all Revolving Credit Loans outstanding hereunder, in each
case, such prepayment shall be made within two Business Days.

 

63

--------------------------------------------------------------------------------

 

 

Section 2.13     Increased Costs; Capital Requirements. (a) Notwithstanding any
other provision of this Agreement, if any Change in Law shall (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of or credit extended or participated in by any Lender or Issuing Bank
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate, the B/A Discount Rate or the BBSY Rate), (ii) subject any Lender or the
Issuing Bank to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described
in clauses (b) through (h) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or (iii) impose on any Lender or Issuing Bank
or the London interbank market or other relevant interbank market, any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Loans, B/A Loans or BBSY Rate Loans made by such Lender or any
Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender or Issuing Bank of making
or maintaining any Eurocurrency Loan, B/A Loan or BBSY Rate Loan (or of
maintaining its obligation to make any such Loan) or increase the cost to any
Lender or Issuing Bank of issuing or maintaining any Letter of Credit or
purchasing or maintaining a participation therein or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), in each case, by an amount deemed by such
Lender or Issuing Bank (acting reasonably) to be material, then, the Applicable
Borrower will pay to such Lender or Issuing Bank, as the case may be, upon
demand in accordance with paragraph (c) below such additional amount or amounts
as will compensate such Lender or Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)     If any Lender or Issuing Bank (acting reasonably) shall have determined
that any Change in Law affecting such Lender or Issuing Bank or any lending
office of such Lender or such Lender’s or Issuing Bank’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender pursuant hereto, or the Letters of Credit issued by such Issuing Bank
pursuant hereto, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity) by an amount deemed by such
Lender or Issuing Bank (acting reasonably) to be material, then from time to
time in accordance with paragraph (c) below the Applicable Borrower shall pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

64

--------------------------------------------------------------------------------

 

 

(c)     A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Applicable Borrower and shall be conclusive absent manifest
error. The Applicable Borrower shall pay such Lender or the Issuing Bank the
amount shown as due on any such certificate delivered by it within 10 days after
its receipt of the same.

 

(d)     Failure or delay on the part of any Lender or Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be under any obligation to compensate any Lender or
Issuing Bank under paragraph (a) or (b) above with respect to increased costs or
reductions with respect to any period prior to the date that is 120 days prior
to such request if such Lender or Issuing Bank knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120 day period. The protection of this Section shall be
available to each Lender and Issuing Bank regardless of any possible contention
of the invalidity or inapplicability of the Change in Law that shall have
occurred or been imposed.

 

Section 2.14     Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurocurrency Loan (other than any Eurocurrency Loan under
the Australian Revolving Credit Facility) or to give effect to its obligations
as contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Applicable Borrower and to the Applicable Administrative Agent:

 

(i)     such Lender may declare that Eurocurrency Loans, as the case may be,
will not thereafter (for the duration of such unlawfulness) be made by such
Lender hereunder (or be continued for additional Interest Periods and ABR Loans
and U.S. Base Rate Loans will not thereafter (for such duration) be converted
into Eurocurrency Loans), whereupon any request for a Eurocurrency Borrowing (or
to convert an ABR Borrowing to a Eurocurrency Borrowing or to continue a
Eurocurrency Borrowing for an additional Interest Period) shall, as to such
Lender only, be deemed a request for an ABR Loan or a U.S. Base Rate Loan (or a
request to continue an ABR Loan or a U.S. Base Rate Loan as such or to convert a
Eurocurrency Loan into an ABR Loan or a U.S. Base Rate Loan), unless such
declaration shall be subsequently withdrawn; and

 

(ii)     such Lender may require that all outstanding Eurocurrency Loans made by
it be converted to ABR Loans or U.S. Base Rate Loans, as the case may be, in
which event all such Eurocurrency Loans shall be automatically converted to ABR
Loans or U.S. Base Rate Loans, as the case may be, as of the effective date of
such notice as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurocurrency Loans that would have been made by such Lender or the
converted Eurocurrency Loans of such Lender shall instead be applied to repay
the ABR Loans or U.S. Base Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such Eurocurrency Loans.

 

65

--------------------------------------------------------------------------------

 

 

(b)     For purposes of this Section 2.14, a notice to the Parent Borrower by
any Lender shall be effective as to each Eurocurrency Loan, as the case may be,
made by such Lender, if lawful, on the last day of the Interest Period then
applicable to such Eurocurrency Loan; in all other cases such notice shall be
effective on the date of receipt by such Borrower.

 

Section 2.15     Breakage Costs. The Borrowers hereby severally indemnify each
Lender against any loss or expense that such Lender may sustain or incur as a
consequence of (a) any event, other than a default by such Lender in the
performance of its obligations hereunder, which results in (i) such Lender
receiving or being deemed to receive any amount on account of the principal of
any Eurocurrency Loan or BBSY Rate Loan prior to the end of the Interest Period
in effect therefor, including, without limitation, as a result of any
prepayment, the acceleration of the maturity of the Obligations or for any other
reason, (ii) the conversion of any Eurocurrency Loan to an ABR Loan or U.S. Base
Rate Loans or the conversion of the Interest Period with respect to any
Eurocurrency Loan or BBSY Rate Loan, in each case other than on the last day of
the Interest Period in effect therefor, (iii) any Eurocurrency Loan, B/A Loan or
BBSY Rate Loan to be made by such Lender (including any Eurocurrency Loan, B/A
Loan or BBSY Rate Loan to be made pursuant to a conversion or continuation under
Section 2.10 or 2.22, as applicable) not being made after notice of such Loan
shall have been given by a Borrower hereunder or (iv) other than with respect to
any Defaulting Lender, any assignment of a Eurocurrency Loan or BBSY Rate Loan
is made other than on the last day of the Interest Period for such Loan as a
result of a request by the Applicable Borrower pursuant to Section 2.20 (any of
the events referred to in this clause (a) being called a “Breakage Event”) or
(b) any default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurocurrency Loan, B/A Loan or BBSY Rate Loan that is
the subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period or Contract Period in effect (or
that would have been in effect) for such Loan over (ii) the amount of interest
likely to be realized by such Lender in redeploying the funds released or not
utilized by reason of such Breakage Event for such period. A certificate of any
Lender setting forth any amount or amounts which such Lender is entitled to
receive pursuant to this Section 2.15 shall be delivered to the Applicable
Borrower and the Applicable Administrative Agent and shall be conclusive absent
manifest error. The Applicable Borrower shall pay such Lender the amount shown
as due on any such certificate delivered by it within 10 days after its receipt
of the same.

 

Section 2.16     Pro Rata Treatment. Except as required under Section 2.14, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on any Class of Loans, each payment of the Commitment Fees
with respect to any Class of Loans, each reduction of the Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Applicable Lenders in
accordance with their Applicable Pro Rata Percentages.

 

66

--------------------------------------------------------------------------------

 

 

Section 2.17     Sharing of Setoffs. (a) Each Canadian Lender agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against a Borrower or any other Loan Party, or pursuant to a secured claim or
other security or interest arising from, or in lieu of, such secured claim,
received by such Canadian Lender under any applicable Insolvency Law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Canadian Loan as a result of which the unpaid portion of its
Canadian Loans shall be proportionately less than the unpaid portion of the
Canadian Loans of any other Canadian Lender of the same Class, it shall (i)
notify the Applicable Administrative Agent of such fact and (ii) be deemed
simultaneously to have purchased from such other Canadian Lender at face value,
and shall promptly pay to such other Canadian Lender the purchase price for, a
participation in the Canadian Loans of the same Class of such other Canadian
Lender and, if applicable, subparticipations in Canadian L/C Exposure and
Canadian Swing Line Loans of such other Canadian Lender, or make such other
adjustments as shall be equitable, so that the aggregate unpaid amount of the
Canadian Loans and participations in Canadian L/C Exposure and Canadian Swing
Line Loans held by each Canadian Lender shall be in the same proportion to the
aggregate unpaid amount of all Canadian Loans, Canadian L/C Exposure and
Canadian Swing Line Loans then outstanding of the same Class as the amount of
its Canadian Loans, Canadian L/C Exposure and Canadian Swing Line Loans prior to
such exercise of banker’s lien, setoff or counterclaim or other event was to the
amount of all Canadian Loans, Canadian L/C Exposure and Canadian Swing Line
Loans outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that if any such purchase,
purchases, subparticipations or adjustments shall be made pursuant to this
Section 2.17(a) and the payment giving rise thereto shall thereafter be
recovered, such purchase, purchases, subparticipations or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.

 

(b)     Each U.S. Lender agrees that if it shall, through the exercise of a
right of banker’s lien, setoff or counterclaim against a Borrower or any other
Loan Party, or pursuant to a secured claim or other security or interest arising
from, or in lieu of, such secured claim, received by such U.S. Lender under any
applicable Insolvency Law or otherwise, or by any other means, obtain payment
(voluntary or involuntary) in respect of any U.S. Loan as a result of which the
unpaid portion of its U.S. Loans shall be proportionately less than the unpaid
portion of the U.S. Loans of any other U.S. Lender of the same Class, it shall
(i) notify the Applicable Administrative Agent of such fact and (ii) be deemed
simultaneously to have purchased from such other U.S. Lender at face value, and
shall promptly pay to such other U.S. Lender the purchase price for, a
participation in the U.S. Loans of the same Class of such other U.S. Lenders
and, if applicable, subparticipations in the U.S. L/C Exposure and U.S. Swing
Line Loans of such other U.S. Lenders, or make such other adjustments as shall
be equitable, so that the aggregate unpaid amount of the U.S. Loans and
participations in U.S. Loans, U.S. L/C Exposure and U.S. Swing Line Loans held
by each U.S. Lender shall be in the same proportion to the aggregate unpaid
amount of all U.S. Loans, U.S. L/C Exposure and U.S. Swing Line Loans then
outstanding of the same Class as the amount of its U.S. Loans, U.S. L/C Exposure
and U.S. Swing Line Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the amount of all U.S. Loans, U.S. L/C
Exposure and U.S. Swing Line Loans outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase, purchases, subparticipations or adjustments shall be made
pursuant to this Section 2.17(b) and the payment giving rise thereto shall
thereafter be recovered, such purchase, purchases, subparticipations or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest.

 

67

--------------------------------------------------------------------------------

 

 

(c)     Each Australian Lender agrees that if it shall, through the exercise of
a right of banker’s lien, setoff or counterclaim against a Borrower or any other
Loan Party, or pursuant to a secured claim or other security or interest arising
from, or in lieu of, such secured claim, received by such Australian Lender
under any applicable Insolvency Law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Australian Revolving Credit
Loan as a result of which the unpaid portion of its Australian Revolving Credit
Loans shall be proportionately less than the unpaid portion of the Australian
Revolving Credit Loans of any other Australian Lender of the same Class, it
shall (i) notify the Applicable Administrative Agent of such fact and (ii) be
deemed simultaneously to have purchased from such other Australian Lender at
face value, and shall promptly pay to such other Australian Lender the purchase
price for, a participation in the Australian Revolving Credit Loans of the same
Class of such other Australian Lender and, if applicable, subparticipations in
Australian L/C Exposure of such other Australian Lender, or make such other
adjustments as shall be equitable, so that the aggregate unpaid amount of the
Australian Revolving Credit Loans and participations in Australian Revolving
Credit Loans and Australian L/C Exposure held by each Australian Lender shall be
in the same proportion to the aggregate unpaid amount of all Australian
Revolving Credit Loans, Australian L/C Exposure then outstanding of the same
Class as the amount of its Australian Revolving Credit Loans, Australian L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Australian Revolving Credit Loans and
Australian L/C Exposure outstanding prior to such exercise of banker’s lien,
setoff or counterclaim or other event; provided, however, that if any such
purchase, purchases, subparticipations or adjustments shall be made pursuant to
this Section 2.17(c) and the payment giving rise thereto shall thereafter be
recovered, such purchase, purchases, subparticipations or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest.

 

(d)     The provisions of Section 2.17(a), (b) and (c) shall not be construed to
apply to (i) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Exposure or Swing Line Loans to any assignee or
participant, other than to a Borrower or any Subsidiary thereof (as to which the
provisions of Section 2.17(a), (b) and (c) shall apply).

 

(e)     Each Loan Party expressly consents to the arrangements set forth in
Section 2.17(a), (b) and (c) above and agrees, to the extent it may effectively
do so under applicable law, that any Lender holding a participation in a Loan or
L/C Exposure pursuant to the foregoing arrangements may exercise against each
Loan Party any and all rights of banker’s lien, setoff or counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of each Loan Party in the amount of such participation.

 

68

--------------------------------------------------------------------------------

 

 

Section 2.18     Payments. (a) The Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than
4:00 p.m. (Standard Time) on the date when due in immediately available U.S.
dollars (or Canadian dollars, in the case of payments relating to Commitments,
Loans and Letters of Credit denominated in Canadian dollars, or Australian
dollars, in the case of payments relating to Commitments, Loans and Letters of
Credit denominated in Australian dollars), without setoff, defense or
counterclaim. Each such payment (other than Issuing Bank Fees, which shall be
paid directly to the Applicable Issuing Bank) shall be made to the office of the
Applicable Administrative Agent designated by such Applicable Administrative
Agent. The Applicable Administrative Agent shall promptly thereafter cause to be
distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to the Administrative Agent, the
Canadian Administrative Agent, the Australian Administrative Agent, a specific
Issuing Bank, or a specific Lender pursuant to Section 2.05, 2.08, 2.13, 2.14,
2.15, 2.19, or 9.05, but after taking into account payments effected pursuant to
Section 9.05(a)) in accordance with each Lender’s Applicable Pro Rata Percentage
thereof, to the Lenders for the account of their respective applicable lending
offices, and like funds relating to the payment of any other amount payable to
any Lender or Issuing Bank to such Lender or Issuing Bank for the account of its
applicable lending office, in each case to be applied in accordance with the
terms of this Agreement.

 

(b)     Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

Section 2.19     Taxes.

 

(a)     For purposes of this Section 2.19, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

(b)     Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Applicable Borrower or the applicable Loan Party, as the case may be,
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section), the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

69

--------------------------------------------------------------------------------

 

 

(c)     In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Applicable Administrative Agent, timely reimburse it for the payment of any
Other Taxes.

 

(d)     The Borrowers shall severally indemnify each Recipient, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Applicable Borrower by a Lender or an Issuing Bank
(with a copy to the Applicable Administrative Agent), or by the Applicable
Administrative Agent on its behalf or on behalf of a Lender or Issuing Bank,
shall be conclusive absent manifest error.

 

(e)     Each Lender shall severally indemnify the Applicable Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Applicable Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Applicable Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Applicable Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Applicable Administrative Agent to set off and apply any and all amounts at any
time owing to such Lender under any Loan Document or otherwise payable by the
Applicable Administrative Agent to the Lender from any other source against any
amount due to the Applicable Administrative Agent under this paragraph (e).

 

(f)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower or any other Loan Party to a Governmental Authority, the
applicable Loan Party shall deliver to the Applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable
Administrative Agent.

 

(g)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Documents shall
deliver to the Applicable Borrower (with a copy to the Applicable Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Applicable Borrower or the Applicable Administrative Agent,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Applicable Borrower or the Applicable
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if requested by
the Applicable Borrower or the Applicable Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Applicable Borrower or the Applicable Administrative Agent as will enable
the Applicable Borrower or the Applicable Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
2.19(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

70

--------------------------------------------------------------------------------

 

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Applicable Borrower with respect to such Lender is a U.S. Person:

 

(A)     any Lender with respect to such Borrower that is a U.S. Person shall
deliver to such Borrower and the Applicable Administrative Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of such Borrower or the
Applicable Administrative Agent), executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)     any Foreign Lender with respect to such Borrower shall deliver to such
Borrower and the Applicable Administrative Agent, in such number of copies as
shall be requested by the recipient, (on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement and from time to time
thereafter upon the request of such Borrower or the Applicable Administrative
Agent), but only if such Foreign Lender is legally entitled to do so, whichever
of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed copies of an applicable IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
an applicable IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty,

 

(2)     duly completed copies of IRS Form W-8ECI,

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of the applicable Exhibit I-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed copies of an applicable IRS Form
W-8BEN or W-8BEN-E, or

 

71

--------------------------------------------------------------------------------

 

 

(4)     to the extent a Foreign Lender is not the beneficial owner, duly
completed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, an
applicable IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-4 on behalf of each such direct and
indirect partner;

 

(C)     any Lender shall, to the extent it is legally entitled to do so, deliver
to such Borrower and the Applicable Administrative Agent (in such copies as
shall be requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of such Borrower or the Applicable Administrative
Agent), duly completed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Applicable Borrower or the
Applicable Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)     If a payment made to an Agent, Lender or Issuing Bank under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Agent, Lender or Issuing Bank fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Agent, Lender or Issuing Bank shall deliver to
the Applicable Borrower or the Applicable Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Applicable Borrower or the Applicable Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Applicable Borrower or the Applicable Administrative Agent as
may be necessary for the Applicable Borrower or the Applicable Administrative
Agent to comply with its obligations under FATCA, to determine that such Agent,
Lender or Issuing Bank has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from any such payments. Solely for
purposes of this paragraph (i), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

72

--------------------------------------------------------------------------------

 

 

(E)     Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after the First Amendment Effective Date, the Borrowers and the
Administrative Agents shall treat (and the Lenders hereby authorize the
Administrative Agents to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the Applicable
Administrative Agent in writing of its legal inability to do so.

 

(h)     RBC, as Administrative Agent, shall deliver, on or before the date it
becomes a party to this Agreement, to the U.S. Borrower a duly completed copy of
IRS Form W-8IMY certifying that it is a “U.S. branch” of a foreign bank and that
it agrees to be treated as a U.S. Person with respect to any payments made to it
by the U.S. Borrower under any Loan Document. RBC, as Administrative Agent
agrees that if such IRS Form W-8IMY previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall update such form if it is
legally able to do so or promptly notify the Parent Borrower in writing of its
legal inability to do so (including as a result of a change in RBC’s
operations). If the Administrative Agent (i) fails to deliver the form required
by this Section 2.19(h) or is legally unable to update such form as required by
this Section 2.19(h) and (ii) fails to appoint as a sub-agent pursuant to
Section 8.05 any Affiliate of the Administrative Agent that is a U.S. Person or
that can deliver the form required by this Section 2.19(h), then the Parent
Borrower shall have the right to require the appointment of an agent that is a
U.S. Person solely for the purposes of receiving U.S. tax forms and
administering any required withholding for U.S. Taxes under this Section 2.19;
provided that such appointment shall not otherwise affect the rights and
obligations of the Administrative Agent set forth in this Agreement.

 

(i)     If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, agrees to repay to such indemnified party the amount paid
over pursuant to this paragraph (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (i), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (i) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any Agent,
Lender or Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other person.

 

73

--------------------------------------------------------------------------------

 

 

(j)   (i)     Unless expressly stated otherwise in the relevant Loan Document,
the consideration payable for any supply made by or through a Lender or Issuing
Bank under or in connection with any Loan Document does not include Australian
GST.

 

(ii)     If Australian GST is payable in respect of any supply made by or
through a Lender or Issuing Bank (a “Supplier”) under or in connection with any
Loan Document (“Australian GST Liability”) then:

 

(A)     where consideration is provided by a party (“Recipient Party”) in
relation to that supply, the Recipient Party will pay an additional amount to
the Supplier equal to the full amount of the Australian GST Liability; and

 

(B)     except where the foregoing clause (A) applies, the Australian Borrower
will indemnify and keep the Supplier indemnified for the full amount of the
Australian GST Liability.

 

However, (l) the relevant Recipient Party or the Australian Borrower, as
applicable, need not pay the additional amount on account of the Australian GST
Liability to a Supplier until that Supplier gives the Recipient Party or the
Australian Borrower, as applicable, a tax invoice complying with the relevant
law relating to any payment made to that Supplier in accordance with this
Section 2.20(j)(ii) and (2) if an adjustment event arises in respect of any
supply made by or through a Lender or Issuing Bank under or in connection with
any Loan Document and (if required by law) the Lender or Issuing Bank gives the
Recipient Party or the Australian Borrower, as applicable, a valid adjustment
note, the additional amount must be adjusted to reflect the adjustment event and
the Recipient Party or the Supplier (as the case may be) must make any payments
necessary to reflect the adjustment; and (3) this Section 2.20(j)(ii) does not
apply to the extent that the Australian GST Liability on a supply made by or
through a Lender or Issuing Bank under or in connection with any Loan Document
is payable by the Recipient Party or the Australian Borrower, as appropriate,
under Division 83 or 84 of the A New Tax System (Goods and Services Tax) Act
1999 (Cth) and the Lender or Issuing Bank has no liability at all in relation to
that payment.

 

(iii)     Any payment or reimbursement required to be made to a Lender or
Issuing Bank under any Loan Document that is calculated by reference to a cost
or other amount paid or incurred will be limited to the total cost or other
amount less the amount of any input tax credit or other credit to which the
relevant Lender or Issuing Bank (or the representative member for a Australian
GST group of which the relevant Lender or Issuing Bank is a member) is entitled
for the acquisition to which the cost or other amount relates.

 

74

--------------------------------------------------------------------------------

 

 

(iv)     Words used in this Section 2.19(j) which are not defined in this
agreement but which have a defined meaning in the GST Law have the same meaning
as in the GST Law unless the contrary intention appears.

 

Section 2.20     Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or Issuing Bank delivers a certificate
requesting compensation pursuant to Section 2.13, (ii) any Lender or Issuing
Bank delivers a notice described in Section 2.14, (iii) a Borrower is required
to pay any additional amount to any Lender or Issuing Bank or any Governmental
Authority on account of any Lender or Issuing Bank pursuant to Section 2.19,
(iv) any Lender becomes a Defaulting Lender or a Potential Defaulting Lender or
(v) any Lender is a Non-Consenting Lender, then the Applicable Borrower may, at
its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
Issuing Bank and the Applicable Administrative Agent, require such Lender or
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (A) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority having jurisdiction, (B) the Applicable Borrower shall have received
the prior written consent of the Applicable Administrative Agent, the Applicable
Issuing Banks and the Applicable Swing Line Lender, if any, which consent shall
not unreasonably be withheld or delayed, (C) the affected Lender or Issuing Bank
shall have received in immediately available funds an amount equal to the sum of
the principal of and interest accrued to the date of such payment on the
outstanding Loans and participations in L/C Disbursements of such Lender or
Issuing Bank, respectively, plus all Fees and other amounts accrued for the
account of such Lender or Issuing Bank hereunder (including any amounts under
Section 2.13 and Section 2.15) from the assignee (to the extent of such
outstanding principal and accrued interest and Fees) or the Applicable Borrower
(in the case of all other amounts), (D) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.19, such assignment is expected to result in a
reduction in such compensation or payments thereafter and (E) in the case of any
such assignment resulting from a Non-Consenting Lender, the applicable assignee
shall have consented to the applicable amendment, waiver or consent. A Lender or
Issuing Bank shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender, Issuing Bank or
otherwise, the circumstances entitling such Borrower to require such assignment
and delegation cease to apply.

 

(b)     If (i) any Lender or Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or Issuing Bank delivers a notice described in
Section 2.14 or (iii) a Borrower is required to pay any additional amount to any
Agent, Lender or Issuing Bank or any Governmental Authority on account of any
Agent, Lender or Issuing Bank, pursuant to Section 2.19, then such Agent, Lender
or Issuing Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (A) would eliminate
or reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.14 or would reduce amounts payable
pursuant to Section 2.19, as the case may be, in the future and (B) would not
subject such Agent, Lender or Issuing Bank to incur an unreimbursed loss or
unreimbursed cost or expense or otherwise take any action inconsistent with its
internal policies or legal or regulatory restrictions. Each Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.

 

75

--------------------------------------------------------------------------------

 

 

Section 2.21     Letters of Credit.

 

(a)     General. Each Borrower may request the issuance of a Letter of Credit
denominated in U.S. dollars, Canadian dollars, Australian dollars or in one or
more Alternative Currencies for its own account or for the account of any of its
Subsidiaries (in which case such Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Applicable Issuing Bank, at any time and from time to time
while the Revolving Commitments remain in effect, but no later than five
Business Days prior to the Maturity Date. This Section shall not be construed to
impose an obligation upon any Issuing Bank to issue any Letter of Credit that is
inconsistent with the terms and conditions of this Agreement.

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
In order to request the issuance of a Letter of Credit denominated in U.S.
dollars, Canadian dollars, Australian dollars or an Alternative Currency (or to
amend, renew or extend an existing Letter of Credit issued in U.S. dollars,
Australian dollars, Canadian dollars or an Alternative Currency), the Applicable
Borrower shall hand deliver, fax or send by electronic communication (e-mail)
(or by telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Applicable Issuing Bank and the Applicable
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which date shall be (x)
in the case of U.S. Letters of Credit and Canadian Letters of Credit, at least
two Business Days after such notice is received by the Applicable Issuing Bank
and the Applicable Administrative Agent or (y) in the case of Australian Letters
of Credit, at least three Business Days after such notice is received by the
Applicable Issuing Bank and the Australian Administrative Agent), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
below), the amount and currency of such Letter of Credit, whether the Letter of
Credit is to be a U.S. Letter of Credit, a Canadian Letter of Credit or an
Australian Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare such Letter of Credit.
In order to request the issuance of a Letter of Credit in a currency other than
those specifically listed in the definition of “Alternative Currency”, the
Applicable Borrower shall follow the procedures set forth in Section 1.05
hereof. A U.S. Letter of Credit shall be denominated in U.S. dollars or an
Alternative Currency and shall be issued, amended, renewed or extended only if,
and upon issuance, amendment, renewal or extension of each Letter of Credit the
U.S. Borrower shall be deemed to represent and warrant that, after giving effect
to such issuance, amendment, renewal or extension (i) the U.S. L/C Exposure
shall not exceed U.S.$15,000,000, (ii) the aggregate U.S. Revolving Credit
Exposure shall not exceed the Total U.S. Revolving Commitment, and (iii) the
U.S. L/C Exposure related to U.S. Letters of Credit issued by an Issuing Bank
shall not exceed an amount agreed to in writing between the U.S. Borrower and
such Issuing Bank and notified to the Administrative Agent. A Canadian Letter of
Credit shall be denominated in Canadian dollars and shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Canadian Letter of Credit, such Parent Borrower shall be deemed to
represent and warrant that after giving effect to such issuance, amendment,
renewal or extension (i) the Canadian L/C Exposure shall not exceed the Canadian
Dollar Equivalent of U.S.$40,000,000, (ii) the aggregate Canadian Revolving
Credit Exposure shall not exceed the Total Canadian Revolving Commitment and
(iii) the portion of the Canadian L/C Exposure attributable to Letters of Credit
issued by such Applicable Issuing Bank will not, unless such Applicable Issuing
Bank shall so agree in its sole discretion, exceed the L/C Issuance Limit of
such Applicable Issuing Bank. An Australian Letter of Credit shall be
denominated in Australian dollars and shall be issued, amended, renewed or
extended only if, and upon issuance, amendment, renewal or extension of each
Australian Letter of Credit, such Australian Borrower shall be deemed to
represent and warrant that after giving effect to such issuance, amendment,
renewal or extension (i) the Australian L/C Exposure shall not exceed the
Australian Dollar Equivalent of U.S.$10,000,000, and (ii) the aggregate
Australian Revolving Credit Exposure shall not exceed the Total Australian
Revolving Commitment.

 

(c)     Expiration Date. Each U.S. Letter of Credit and Canadian Letter of
Credit shall have an expiration date not later than the earlier of (y) three
years after the date of the issuance of such Letter of Credit and (z) the date
that is 24 months after the Maturity Date; provided that 60 days prior to the
Maturity Date the Borrowers shall deposit in an account with the U.S. Collateral
Agent or the Canadian Collateral Agent, as the case may be, for the benefit of
the U.S. Revolving Lenders or Canadian Revolving Lenders, as the case may be, an
amount in cash equal to 105% of the U.S. L/C Exposure or Canadian L/C Exposure,
respectively, as of such date. Such deposit shall be held by the U.S. Collateral
Agent or the Canadian Collateral Agent, as the case may be, as collateral for
the payment and performance of the Obligations. Such Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits in Permitted Investments, which investments shall be made at the option
and sole discretion of such Collateral Agent, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. The Applicable Administrative Agent may, at any time and from time
to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations. Moneys in such account shall (i) automatically be
applied by the Applicable Administrative Agent to reimburse the Applicable
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Applicable
Borrower for the U.S. L/C Exposure or the Canadian L/C Exposure, as applicable,
at such time, (iii) if the maturity of the Loans has been accelerated, be
applied to satisfy the Obligations and (iv) provided that no Event of Default
has occurred and is continuing, be released to the Borrowers to the extent that
the funds on deposit exceed 105% of the U.S. L/C Exposure or the Canadian L/C
Exposure, respectively. Each Australian Letter of Credit shall have an
expiration date not later than the Maturity Date.

 

76

--------------------------------------------------------------------------------

 

 

(d)     Participations. By the issuance of a Letter of Credit and without any
further action on the part of an Issuing Bank or the Lenders, the Applicable
Issuing Bank hereby grants to each U.S. Revolving Lender, Canadian Revolving
Lender or Australian Lender, as the case may be, and each such Revolving Lender
hereby acquires from the Applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s U.S. Revolving Pro Rata Percentage, Canadian
Revolving Pro Rata Percentage or Australian Revolving Pro Rata Percentage, as
applicable, of the aggregate amount available to be drawn under such Letter of
Credit, effective upon the issuance of such Letter of Credit (or, in the case of
the Rolled Letters of Credit, effective upon the Closing Date). In consideration
and in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Applicable Administrative Agent, for the
account of the Applicable Issuing Bank, such Lender’s U.S. Revolving Pro Rata
Percentage, Canadian Revolving Pro Rata Percentage or Australian Revolving Pro
Rata Percentage, as applicable, of the U.S. Dollar Equivalent of each L/C
Disbursement (except (i) in the case of Canadian Letter of Credit, in which case
such payment shall be made in Canadian dollars or (ii) in the case of an
Australian Letter of Credit, in which case such payment shall be made in
Australian dollars), made by such Issuing Bank and not reimbursed by the
Applicable Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.02(g). Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 

(e)     Reimbursement. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Applicable Borrower shall pay to the
Applicable Administrative Agent, for the account of the Applicable Issuing Bank,
an amount equal to such L/C Disbursement in the same currency in which such L/C
Disbursement is denominated (or, if such currency is not acceptable to the
Applicable Administrative Agent, in U.S. dollars) not later than two hours after
such Borrower shall have received notice from such Issuing Bank that payment of
such draft will be made, or, if such Borrower shall have received such notice
later than 11:00 a.m. (Standard Time) on any Business Day, not later than 11:00
a.m. (Standard Time) on the immediately following Business Day.

 

(f)     Obligations Absolute. Each Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i)     any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

 

(ii)    any amendment or waiver of or any consent to departure from all or any
of the provisions of any Letter of Credit or any Loan Document;

 

(iii)   the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower, any other party guaranteeing, or otherwise obligated with,
such Borrower, any subsidiary or other Affiliate thereof or any other person may
at any time have against the beneficiary under any Letter of Credit, the
Applicable Issuing Bank, any Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

77

--------------------------------------------------------------------------------

 

 

(iv)     any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(v)     any payment by the Applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Insolvency Law; and

 

(vi)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to any Borrower, any
Subsidiary or any other person, or in the relevant currency markets generally;
or

 

(vii)     any other act or omission to act or delay of any kind of the
Applicable Issuing Bank, the Lenders, the Agents or any other person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of such Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing but subject to the proviso in
subsection (g) below, it is expressly understood and agreed that the absolute
and unconditional obligation of each Borrower hereunder to reimburse L/C
Disbursements will not be excused by the gross negligence or willful misconduct
of the Applicable Issuing Bank.

 

(g)     Role of Issuing Bank. Each Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. None of the Issuing Banks, the Agents, any
of their respective Related Parties or any correspondent, participant or
assignee of any Issuing Bank shall be liable or responsible for:

 

(i)     the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

 

(ii)     the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

 

78

--------------------------------------------------------------------------------

 

 

(iii)     any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (including the Issuing Bank’s own
negligence),

 

provided, however, that a Borrower shall have a claim against the Applicable
Issuing Bank, and such Issuing Bank shall be liable to, and shall promptly pay
to, such Borrower, to the extent of any direct, as opposed to consequential
(claims in respect of which are hereby waived by such Borrower to the extent
permitted by applicable law), damages suffered by such Borrower that are caused
by such Issuing Bank’s failure to comply with its duties as an issuing bank
under applicable law or gross negligence or willful misconduct in determining
whether drafts and other documents presented under a Letter of Credit strictly
comply with the terms thereof. It is understood that the Applicable Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) such Issuing Bank’s exclusive reliance on the documents presented to
it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Applicable Issuing Bank. Each Revolving Lender and each Borrower agree that,
in paying any drawing under a Letter of Credit, the Applicable Issuing Bank
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the person executing or delivering any such document.

 

(h)     Disbursement Procedures. The Applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Applicable Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax or by
electronic communication (e-mail), to the Applicable Administrative Agent and
the Applicable Borrower of such demand for payment and whether the Applicable
Issuing Bank has made or will make an L/C Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Applicable Borrower of its obligation to reimburse the Applicable Issuing Bank
and the Revolving Lenders with respect to any such L/C Disbursement. The
Applicable Administrative Agent shall promptly give each Applicable Lender
notice thereof.

 

(i)     Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Applicable Borrower shall
reimburse such L/C Disbursement in full on such date, the unpaid amount thereof
shall bear interest for the account of the Applicable Issuing Bank, for each day
from and including the date of such L/C Disbursement, to but excluding the
earlier of the date of payment by such Borrower or the date on which interest
shall commence to accrue thereon as provided in Section 2.02(e), at the rate per
annum that would apply to such amount if such amount were an ABR Loan, a
Canadian Prime Rate Loan (for Canadian Letters of Credit) or, in the case of any
L/C Disbursement with respect to an Australian Letter of Credit, a BBSY Rate
Loan, as the case may be.

 

79

--------------------------------------------------------------------------------

 

 

(j)     Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at
any time by giving 30 days’ prior written notice to the Applicable
Administrative Agent, the Applicable Lenders and the Parent Borrower, and may be
removed at any time by the Parent Borrower by notice to such Issuing Bank, the
Applicable Administrative Agent and the Applicable Lenders. Subject to the next
succeeding paragraph, upon the acceptance of any appointment as an Issuing Bank
hereunder by a Lender that shall agree to serve as successor Issuing Bank, such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Applicable
Borrower shall pay all accrued and unpaid Issuing Bank Fees pursuant to
Section 2.05(c). The acceptance of any appointment as an Issuing Bank hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to each Applicable Borrower and the Applicable
Administrative Agent, and, from and after the effective date of such agreement,
(i) such successor Lender shall have all the rights and obligations of the
previous Issuing Bank under this Agreement and the other Loan Documents and (ii)
references herein and in the other Loan Documents to the term “Issuing Bank”
shall be deemed to refer to such successor or to any previous Issuing Bank, or
to such successor and all previous Issuing Banks, as the context shall require.
After the resignation or removal of an Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

 

(k)     Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, other than an event with respect to a Borrower described in Section
7.01(g) or (h) and a Borrower shall receive notice from Applicable
Administrative Agent or the Required U.S. Revolving Lenders, the Required
Canadian Revolving Lenders or the Required Australian Lenders, as applicable,
requesting that it deposit Cash Collateral and specifying the amount to be
deposited, or (ii) an Event of Default shall occur and be continuing with
respect to a Borrower described in Section 7.01(g) or (h) then such Borrower
shall, on the Business Day it receives the notice referenced in clause (i) above
or immediately upon the occurrence of the Event of Default referenced in clause
(ii) above, deposit in an account with the U.S. Collateral Agent, the Canadian
Collateral Agent or the Australian Collateral Agent, as the case may be, for the
benefit of the U.S. Revolving Lenders, Canadian Revolving Lenders or Australian
Lenders, as the case may be, an amount in cash equal to 105% of the U.S. L/C
Exposure, the Canadian L/C Exposure or the Australian L/C Exposure,
respectively, as of such date. At any time that there shall exist a Defaulting
Lender, after reallocation pursuant to Section 2.24(c), promptly upon the
request of an Administrative Agent or an Issuing Bank (which request may be a
condition to the issuance amendment, renewal or extension of a Letter of
Credit), the Applicable Borrower shall deliver to the U.S. Collateral Agent, the
Canadian Collateral Agent or the Australian Collateral Agent, as the case may
be, for the benefit of the U.S. Revolving Lenders, Canadian Revolving Lenders or
Australian Lenders, as the case may be, Cash Collateral in an amount equal to
the Fronting Exposure at such time (determined for the avoidance of doubt, after
giving effect to Section 2.24(a) and any Cash Collateral provided by any
Defaulting Lender). Such deposits shall be held by the U.S. Collateral Agent,
the Canadian Collateral Agent or the Australian Collateral Agent, as the case
may be, as collateral for the payment and performance of the Obligations. Such
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. If a Borrower is required to
Cash Collateralize the U.S. L/C Exposure, Canadian L/C Exposure, Australian L/C
Exposure or Fronting Exposure pursuant to Section 2.22(c) or (k), then such
Borrower and the Applicable Collateral Agent shall establish a cash collateral
account (an “L/C Cash Collateral Account”) and the Applicable Borrower shall
execute any documents and agreements that such Collateral Agent reasonably
requests in connection therewith to establish the L/C Cash Collateral Account
and grant such Collateral Agent a first-priority security interest in such
account and the funds therein. Each Borrower hereby pledges to the Applicable
Collateral Agent and grants such Collateral Agent a security interest in the L/C
Cash Collateral Account, whenever established, all funds held in such L/C Cash
Collateral Account from time to time and all proceeds thereof as security for
the payment of the Obligations. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of such Collateral Agent, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. The Applicable Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations. Moneys in such account shall (i) automatically be
applied by the Applicable Administrative Agent to reimburse the Applicable
Issuing Bank for L/C Disbursements for which it has not been reimbursed, (ii) be
held for the satisfaction of the reimbursement obligations of the Applicable
Borrower for the U.S. L/C Exposure, the Canadian L/C Exposure or the Australian
L/C Exposure, as applicable, at such time and (iii) if the maturity of the Loans
has been accelerated, be applied to satisfy the Obligations. If a Borrower is
required to provide an amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure shall be
released promptly following (A) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by any Defaulting
Lender ceasing to be a Defaulting Lender or ceasing to be a Revolving Lender) or
(B) the Administrative Agent’s good faith determination that there exists excess
Cash Collateral; provided, however, that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default and may be otherwise applied in accordance with Section 7.06.

 

80

--------------------------------------------------------------------------------

 

 

(l)     Additional Issuing Banks. A Borrower may, at any time and from time to
time with the consent of the Applicable Administrative Agent (which consent
shall not be unreasonably withheld or delayed) and such Revolving Lender,
designate one or more additional Revolving Lenders to act as an issuing bank
under the terms of this Agreement. The acceptance of any appointment as an
Issuing Bank hereunder by a Revolving Lender shall be evidenced by an agreement
entered into by such Revolving Lender, in a form satisfactory to each Applicable
Borrower and the Applicable Administrative Agent, and, from and after the
effective date of such agreement, any Lender designated as an issuing bank
pursuant to this paragraph (l) shall be deemed (in addition to being a Lender)
to be the Issuing Bank with respect to Letters of Credit issued or to be issued
by such Lender, and all references herein and in the other Loan Documents to the
term “Issuing Bank” shall, with respect to such Letters of Credit, be deemed to
refer to such Lender in its capacity as Issuing Bank.

 

(m)     In the event of any conflict between the terms hereof and the terms of
any Letter of Credit Document, the terms hereof shall control.

 

(n)     Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, a Borrower or any
Subsidiary of such Borrower, each Borrower shall be obligated to reimburse the
Applicable Issuing Bank hereunder for any and all L/C Disbursements under such
Letter of Credit requested by such Borrower for its own account or for the
account of any of its Subsidiaries. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries (other
than, with respect to the U.S. Borrower, the Parent Borrower or any Subsidiary
thereof or the Australian Borrower or any Subsidiary thereof) inures to the
benefit of such Borrower, and that such Borrower’s business derives substantial
benefits from the businesses of such Borrower’s Subsidiaries.

 

(o)     Each Issuing Bank, the Revolving Lenders and the Borrowers agree that
effective as of the Closing Date, the Rolled Letters of Credit shall be deemed
to have been issued and maintained under, and to be governed by the terms and
conditions of, this Agreement.

 

Section 2.22     Bankers’ Acceptances. (a) Subject to the terms and conditions
of this Agreement, the Parent Borrower may request a Borrowing denominated in
Canadian dollars by presenting drafts for acceptance and, if applicable,
purchase as B/As by the Canadian Revolving Lenders and the Parent Borrower may
request a Borrowing denominated in Canadian dollars by presenting drafts for
acceptance and, if applicable, purchase as B/As by the Canadian Revolving
Lenders.

 

(b)     No Contract Period with respect to a B/A to be accepted and, if
applicable, purchased as a Loan shall extend beyond the Maturity Date. All B/A
Loans shall be denominated in Canadian dollars.

 

(c)     To facilitate availment of the B/A Loans, the Parent Borrower hereby
appoints each Canadian Revolving Lender as its attorney to sign and endorse on
its behalf, in handwriting or by facsimile or mechanical signature as and when
deemed necessary by such Canadian Revolving Lender, blank forms of B/As in the
form requested by such Canadian Revolving Lender. The Parent Borrower recognizes
and agrees that all B/As signed and/or endorsed on its behalf by a Canadian
Revolving Lender shall bind such Parent Borrower as fully and effectually as if
signed in the handwriting of and duly issued by the proper signing officers of
such Parent Borrower. Each Canadian Lender is hereby authorized to issue such
B/As endorsed in blank in such face amounts as may be determined by such
Canadian Lender; provided that the aggregate amount thereof is equal to the
aggregate amount of B/As required to be accepted and purchased by such Canadian
Lender. No Canadian Lender shall be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument except the
gross negligence or willful misconduct of such Canadian Lender. Each applicable
Canadian Lender shall maintain a record with respect to B/As (i) voided by it
for any reason, (ii) accepted and purchased by it hereunder and (iii) canceled
at their respective maturities. Each Canadian Lender further agrees to retain
such records in the manner and for the statutory periods provided in the various
provincial or federal statutes and regulations which apply to such Canadian
Lender. On request by or on behalf of the Parent Borrower, a Canadian Lender
shall cancel all forms of B/A which have been pre-signed or pre-endorsed on
behalf of such Parent Borrower and which are held by such Canadian Lender and
are not required to be issued in accordance with such Parent Borrower’s
irrevocable notice. At the discretion of a Lender, Bankers’ Acceptances to be
accepted by such Lender may be issued in the form of “Depository Bills” within
the meaning of the Depository Bills and Notes Act (Canada) and deposited with
the Canadian Depository for Securities Limited (“CDS”) and may be made payable
to “CDS & Co.” or in such other name as may be acceptable to CDS and thereafter
dealt with in accordance with the rules and procedures of CDS, consistent with
the terms of this Agreement. All Depository Bills so issued shall be governed by
the provisions of this Section 2.22.

 

81

--------------------------------------------------------------------------------

 

 

(d)     Drafts of the Parent Borrower to be accepted as B/As hereunder shall be
signed as set forth in this Section 2.22. Notwithstanding that any person whose
signature appears on any B/A may no longer be an authorized signatory for any of
the Canadian Lenders or the Parent Borrower at the date of issuance of a B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed shall be binding on such Parent Borrower.

 

(e)     Promptly following receipt of a notice of borrowing, continuation or
conversion of B/As, the Canadian Administrative Agent shall so advise the
Canadian Revolving Lenders, and shall advise each Canadian Revolving Lender, of
the aggregate face amount of the B/As to be accepted by it and the applicable
Contract Period (which shall be identical for all Canadian Lenders). The
aggregate face amount of the B/As to be accepted by a Canadian Lender shall be
in an integral multiple of C$100,000 and such face amount shall be in each
Canadian Lender’s pro rata portion of such Canadian Borrowing; provided, that
the Canadian Administrative Agent may, in its sole discretion, increase or
reduce any Canadian Lender’s portion of such B/A to the nearest C$100,000.

 

(f)     The Parent Borrower may specify in a notice of borrowing or conversion
or continuation pursuant to Section 2.03 or Section 2.10, respectively, that it
desires that any B/As requested by such notice be purchased by the applicable
Canadian Lenders, in which case the applicable Canadian Lenders shall purchase,
or arrange the purchase of, each B/A from such Parent Borrower at the B/A
Discount Rate for such Canadian Lender applicable to such B/A accepted by it and
provide to the Canadian Administrative Agent the Discount Proceeds for the
account of such Parent Borrower. The Acceptance Fee payable by such Parent
Borrower to a Canadian Lender under Section 2.06 in respect of each B/A accepted
by such Canadian Lender shall be set off against the Discount Proceeds payable
by such Canadian Lender under this Section 2.22.

 

(g)     Each Canadian Lender may at any time and from time to time hold, sell,
rediscount or otherwise dispose of any or all B/As accepted and purchased by it.

 

82

--------------------------------------------------------------------------------

 

 

(h)     If a Canadian Lender notifies the Canadian Administrative Agent in
writing that it is unable or unwilling to accept Bankers’ Acceptances, such
Canadian Lender will, instead of accepting and, if applicable, purchasing
Bankers’ Acceptances, make an advance (a “B/A Equivalent Loan”) to the Parent
Borrower in the amount and for the same term as the draft that such Canadian
Lender would otherwise have been required to accept and purchase hereunder. Each
such Canadian Lender will provide to the Canadian Administrative Agent the
Discount Proceeds of such B/A Equivalent Loan for the account of such Parent
Borrower. Each such B/A Equivalent Loan will bear interest at the same rate that
would result if such Lender had accepted (and been paid an Acceptance Fee) and
purchased (on a discounted basis at the B/A Discount Rate) a Bankers’ Acceptance
for the relevant Contract Period (it being the intention of the parties that
each such B/A Equivalent Loan shall have the same economic consequences for the
Lenders and the Parent Borrower as the Bankers’ Acceptance which such B/A
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and will be deducted from the principal
amount of such B/A Equivalent Loan in the same manner in which the Discount
Proceeds of a Bankers’ Acceptance would be deducted from the face amount of the
Bankers’ Acceptance. Each B/A Equivalent Loan shall be evidenced by a
non-interest bearing promissory note (a “Discount Note”) of the Parent Borrower,
denominated in Canadian dollars, executed and delivered by the Parent Borrower
to such Canadian Lender, substantially in the form of Exhibit H.

 

(i)     The Parent Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Canadian Lender in respect of a B/A accepted
and purchased by it pursuant to this Agreement which might exist solely by
reason of such B/A being held, at the maturity thereof, by such Canadian Lender
in its own right and the Parent Borrower agrees not to claim any days of grace
if such Canadian Lender as holder sues such Parent Borrower on the B/A for
payment of the amount payable by such Parent Borrower thereunder. On the last
day of the Contract Period of a B/A, or such earlier date as may be required or
permitted pursuant to the provisions of this Agreement, the Parent Borrower
shall pay the Canadian Lender that has accepted and purchased such B/A the full
face amount of such B/A and after such payment, such Parent Borrower shall have
no further liability in respect of such B/A and such Canadian Lender shall be
entitled to all benefits of, and be responsible for all payments due to third
parties under, such B/A.

 

(j)     Except as required by any Canadian Lender upon the occurrence of an
Event of Default, no B/A Loan may be repaid by the Parent Borrower prior to the
expiry date of the Contract Period applicable to such B/A Loan; provided,
however, that any B/A Loan may be defeased as provided in the proviso to
Section 2.11(a).

 

(k)     With respect to any repayment of unmatured B/A’s pursuant to the proviso
to Section 2.11(a) or otherwise hereunder, it is agreed that the Parent Borrower
shall provide for the funding in full of the unmatured B/A’s to be repaid by
paying to and depositing with the Canadian Administrative Agent Cash Collateral
for each such unmatured B/A equal to the face amount payable at maturity
thereof. The Canadian Administrative Agent shall hold such Cash Collateral in an
interest bearing Cash Collateral account at rates prevailing at the time of
deposit for similar accounts with the Canadian Administrative Agent; such Cash
Collateral, such Cash Collateral account, any accounts receivable, claims,
instruments or securities evidencing or relating to the foregoing, and any
proceeds of any of the foregoing (collectively, the “Outstanding BAs
Collateral”) shall be assigned to the Canadian Administrative Agent as security
for the obligations of the Parent Borrower in relation to such B/A’s and the
security interest of the Canadian Administrative Agent created in such
Outstanding BAs Collateral shall rank in priority to all other security
interests and adverse claims against such Outstanding BAs Collateral. Such
Outstanding BAs Collateral shall be applied to satisfy the obligations of the
Parent Borrower for such B/A’s as they mature and the Canadian Administrative
Agent is hereby irrevocably directed by the Parent Borrower to apply any such
Outstanding BAs Collateral to such maturing B/A’s. The Outstanding BAs
Collateral created herein shall not be released to the Parent Borrower prior to
the maturity of the applicable B/As without the consent of the applicable
Canadian Lenders; however, interest on such deposited amounts shall be for the
account of the Parent Borrower and may be withdrawn by the Parent Borrower so
long as no Default or Event of Default is then continuing. If, after maturity of
the B/A’s for which such Outstanding BAs Collateral is held and application by
the Canadian Administrative Agent of the Outstanding BAs Collateral to satisfy
the obligations of the Parent Borrower hereunder with respect to the B/A’s being
repaid, any interest or other proceeds of the Outstanding BAs Collateral
remains, such interest or other proceeds shall be promptly paid and transferred
by the Canadian Administrative Agent to the Parent Borrower so long as no
Default or Event of Default is then continuing.

 

83

--------------------------------------------------------------------------------

 

 

Section 2.23     Swing Line Loans.

 

(a)     Generally.

 

(i)     The U.S. Swing Line. Subject to the terms and conditions set forth
herein, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the U.S. Swing Line Lender may in its
sole and absolute discretion, in reliance upon the agreements of the other U.S.
Revolving Lenders set forth in this Section 2.23, make loans in U.S. dollars
(each such loan, a “U.S. Swing Line Loan”) to the U.S. Borrower from time to
time on or after the Closing Date until the earlier of the Maturity Date and the
termination of the Total U.S. Revolving Commitments in an aggregate amount not
to exceed at any time outstanding the amount of the U.S. Swing Line Sublimit,
notwithstanding the fact that such U.S. Swing Line Loans, when aggregated with
the U.S. Revolving Credit Exposure of the Lender acting as U.S. Swing Line
Lender, may exceed the amount of such Lender’s U.S. Revolving Commitment;
provided, however, that after giving effect to any U.S. Swing Line Loan, (i) the
aggregate U.S. Revolving Credit Exposure of all U.S. Revolving Lenders shall not
exceed the Total U.S. Revolving Commitments at such time, and (ii) the U.S.
Revolving Credit Exposure of each U.S. Revolving Lender at such time shall not
exceed such Lender’s U.S. Revolving Commitment, and provided, further, that the
U.S. Borrower shall not use the proceeds of any U.S. Swing Line Loan to
refinance any outstanding U.S. Swing Line Loan. Within the foregoing limits, the
U.S. Borrower may borrow under this Section 2.23(a), prepay under Section 2.11,
and reborrow under this Section 2.23(a). Immediately upon the making of a U.S.
Swing Line Loan, each U.S. Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the U.S. Swing Line
Lender a risk participation in such U.S. Swing Line Loan in an amount equal to
the product of such U.S. Revolving Lender’s U.S. Revolving Pro Rata Percentage
(expressed as a decimal) times the amount of such U.S. Swing Line Loan. Each
U.S. Revolving Lender shall have the obligation to purchase and fund risk
participations in the U.S. Swing Line Loans and to refinance U.S. Swing Line
Loans as provided in this Agreement.

 

(ii)     The Canadian Swing Line. Subject to the terms and conditions set forth
herein, and if an AutoBorrow Agreement is in effect, subject to the terms and
conditions of such AutoBorrow Agreement, the Canadian Swing Line Lender may in
its sole and absolute discretion, in reliance upon the agreements of the other
Canadian Revolving Lenders set forth in this Section 2.23, make loans in
Canadian dollars or U.S. dollars (each such loan, a “Canadian Swing Line Loan”)
to the Parent Borrower from time to time on or after the Closing Date until the
earlier of the Maturity Date and the termination of the Total Canadian Revolving
Commitments in an aggregate amount not to exceed at any time outstanding the
amount of the Canadian Swing Line Sublimit, notwithstanding the fact that such
Canadian Swing Line Loans, when aggregated with the Canadian Revolving Credit
Exposure of the Lender acting as Canadian Swing Line Lender, may exceed the
amount of such Lender’s Canadian Revolving Commitment; provided, however, that
after giving effect to any Canadian Swing Line Loan, (i) the aggregate Canadian
Revolving Credit Exposure of all Canadian Revolving Lenders shall not exceed the
Total Canadian Revolving Commitments at such time, and (ii) the Canadian
Revolving Credit Exposure of each Canadian Revolving Lender at such time shall
not exceed such Lender’s Canadian Revolving Commitment, and provided, further,
that the Parent Borrower shall not use the proceeds of any Canadian Swing Line
Loan to refinance any outstanding Canadian Swing Line Loan. Within the foregoing
limits, the Parent Borrower may borrow under this Section 2.23(a)(ii), prepay
under Section 2.11, and reborrow under this Section 2.23(a)(ii). Immediately
upon the making of a Canadian Swing Line Loan, each Canadian Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Canadian Swing Line Lender a risk participation in such
Canadian Swing Line Loan in an amount equal to the product of such Canadian
Revolving Lender’s Canadian Revolving Pro Rata Percentage (expressed as a
decimal) times the amount of such Canadian Swing Line Loan. Each Canadian
Revolving Lender shall have the obligation to purchase and fund risk
participations in the Canadian Swing Line Loans and to refinance Canadian Swing
Line Loans as provided in this Agreement.

 

84

--------------------------------------------------------------------------------

 

 

(b)     Borrowing Procedures. If an AutoBorrow Agreement is in effect, each
Swing Line Borrowing shall be made as provided in such AutoBorrow Agreement.
Otherwise, in order to request a Swing Line Borrowing, the Applicable Borrower
shall hand deliver, fax or send by electronic communication (e-mail) (or by
telephone notice promptly confirmed by a written, fax or electronic
communication (e-mail)) to the Applicable Swing Line Lender and the Applicable
Administrative Agent a duly completed Borrowing Request not later than 2:00 p.m.
(Standard Time) on the day of the proposed Swing Line Borrowing. Each such
Borrowing Request shall be irrevocable, shall be signed by or on behalf of the
Applicable Borrower and shall specify the following information: (i) the date of
such Swing Line Borrowing (which shall be a Business Day); (ii) in the case of a
Canadian Swing Line Borrowing, whether such Canadian Swing Line Borrowing is to
be denominated in Canadian dollars or U.S. dollars; and (iii) the amount of such
Swing Line Borrowing, which shall be a minimum of U.S.$1,000,000, except as
otherwise set forth in any AutoBorrow Agreement. Promptly after receipt by the
Applicable Swing Line Lender of any Borrowing Request, the Applicable Swing Line
Lender will confirm with the Applicable Administrative Agent (by telephone or in
writing) that the Applicable Administrative Agent has also received such
Borrowing Request and, if not, the Applicable Swing Line Lender will notify the
Applicable Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the Applicable Swing Line Lender has received notice (by
telephone or in writing) from the Applicable Administrative Agent (including at
the request of any Applicable Lender) prior to 2:00 p.m. (Standard Time) on the
date of the proposed Swing Line Borrowing (A) directing the Applicable Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of either Section 2.23(a)(i) or
Section 2.23(a)(ii), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Applicable Swing Line Lender will, not later than 1:00
p.m. (Standard Time) on the borrowing date specified in such Borrowing Request,
make the amount of its Swing Line Loan available to the Applicable Borrower at
its office by crediting the account of the Applicable Borrower on the books of
the Applicable Swing Line Lender in immediately available funds. If an
AutoBorrow Agreement is in effect, such additional terms and conditions of such
AutoBorrow Agreement shall have been satisfied, and in the event that any of the
terms of this Section 2.23 conflict with such AutoBorrow Agreement, the terms of
the AutoBorrow Agreement shall govern and control. No Applicable Lender shall
have any rights or obligations under any AutoBorrow Agreement, but each
Applicable Lender shall have the obligation to purchase and fund risk
participations in the Swing Line Loans and to refinance Swing Line Loan as
provided herein.

 

(c)     Refinancing of Swing Line Loans. (i) The Applicable Swing Line Lender at
any time in its sole and absolute discretion may request, on behalf of the
Applicable Borrower (which hereby irrevocably authorizes the Applicable Swing
Line Lender to so request on its behalf), or the Applicable Borrower at any time
in its sole and absolute discretion may request, that each Applicable Lender
make (A) with respect to U.S. Swing Line Loans, an ABR Loan in an amount equal
to such Lender’s U.S. Revolving Pro Rata Percentage of the amount of U.S. Swing
Line Loans then outstanding and (B)(1) with respect to Canadian Swing Line Loans
denominated in Canadian dollars, a Canadian Prime Rate Loan or (2) with respect
to Canadian Swing Line Loans denominated in U.S. dollars, a U.S. Base Rate Loan,
in each case in an amount equal to such Lender’s Canadian Revolving Pro Rata
Percentage of the amount of Canadian Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Borrowing Request for purposes hereof) and in accordance with the requirements
of Section 2.02, without regard to the minimum and multiples specified therein
for the principal amount of ABR Loans, Canadian Prime Rate Loans or U.S. Base
Rate Loans, as applicable, but subject to the unutilized portion of the Total
U.S. Revolving Commitments or Total Canadian Revolving Commitments, as
applicable, and the conditions set forth in Section 4.01. The Applicable Swing
Line Lender or the Applicable Borrower, as applicable, shall furnish to the
other a copy of the applicable Borrowing Request promptly after delivering such
notice to the Applicable Administrative Agent. Each Applicable Lender shall make
an amount equal to its Applicable Pro Rata Percentage of the amount specified in
such Borrowing Request available to the Applicable Administrative Agent in
immediately available funds for the account of the Applicable Swing Line Lender
at the office designated by the Applicable Administrative Agent not later than
1:00 p.m. (Standard Time) on the day specified in such Borrowing Request,
whereupon, subject to Section 2.23(c)(ii), each Applicable Lender that so makes
funds available shall be deemed to have made a ABR Loan, Canadian Prime Rate
Loan or U.S. Base Rate Loan, as applicable, to the Applicable Borrower in such
amount. The Applicable Administrative Agent shall remit the funds so received to
the Applicable Swing Line Lender.

 

85

--------------------------------------------------------------------------------

 

 

(ii)     If for any reason any Swing Line Loan cannot be refinanced by a U.S.
Revolving Borrowing or a Canadian Revolving Borrowing, as applicable, in
accordance with Section 2.23(c)(i), the request for ABR Loans, Canadian Prime
Rate Loans or U.S. Base Rate Loans, as applicable, submitted by the Applicable
Swing Line Lender or the Applicable Borrower as set forth herein shall be deemed
to be a request by the Applicable Swing Line Lender that each of the Applicable
Lenders fund its risk participation in the relevant Swing Line Loan and each
Applicable Lender’s payment to the Applicable Administrative Agent for the
account of the Applicable Swing Line Lender pursuant to Section 2.23(c)(i) shall
be deemed payment in respect of such participation.

 

(iii)     If any Applicable Lender fails to make available to the Applicable
Administrative Agent for the account of the Applicable Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.23(c) by the time specified in Section 2.23(c)(i), the
Applicable Swing Line Lender shall be entitled to recover from such Lender
(acting through the Applicable Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Applicable Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Applicable Swing Line Lender in
accordance with banking industry rules on interbank compensation. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Applicable Swing Line Lender submitted to any Lender (through the
Applicable Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be presumed correct absent manifest error.

 

(iv)     Each Applicable Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.23(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Applicable Swing Line Lender,
the Applicable Borrower or any other person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Applicable Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.23(c) is subject to the conditions set
forth in Section 4.01. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Applicable Borrower to repay Swing Line
Loans, together with interest as provided herein.

 

(d)     Repayment of Participations. (i) At any time after any Applicable Lender
has purchased and funded a risk participation in a Swing Line Loan, if the
Applicable Swing Line Lender receives any payment on account of such Swing Line
Loan, the Applicable Swing Line Lender will distribute to such Applicable
Lenders their Applicable Pro Rata Percentage thereof in the same funds as those
received by the Applicable Swing Line Lender.

 

86

--------------------------------------------------------------------------------

 

 

(ii)     If any payment received by the Applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Applicable Swing Line Lender under any of the circumstances described in
Section 9.19 (including pursuant to any settlement entered into by the
Applicable Swing Line Lender in its discretion), each Applicable Lender shall
pay to the Applicable Swing Line Lender its Applicable Pro Rata Percentage
thereof on demand of the Applicable Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate. The Applicable Administrative
Agent will make such demand upon the request of the Applicable Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)     Interest for Account of Swing Line Lender. The Applicable Swing Line
Lender shall be responsible for invoicing the Applicable Borrower for interest
on the Swing Line Loans. Until each Applicable Lender funds its Loan or risk
participation pursuant to this Section 2.23 to refinance such Applicable
Lender’s Applicable Pro Rata Percentage of any Swing Line Loan, interest in
respect of such Applicable Pro Rata Percentage shall be solely for the account
of the Applicable Swing Line Lender.

 

(f)     Payments Directly to Swing Line Lender. The Applicable Borrower shall
make all payments of principal and interest in respect of the Swing Line Loans
directly to the Applicable Swing Line Lender, and, if an AutoBorrow Agreement is
in effect, in accordance with the terms of such AutoBorrow Agreement.

 

(g)     Discretionary Nature of the Swing Line Facility. Notwithstanding any
terms to the contrary contained herein, the swing line facilities provided
herein (i) are each an uncommitted facility and the Swing Line Lenders may, but
shall not be obligated to, make Swing Line Loans, and (ii) may be terminated at
any time by the Applicable Swing Line Lender or the Applicable Borrower upon
written notice by the terminating party to the non-terminating party.

 

Section 2.24     Defaulting Lenders.

 

(a)     Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)     such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement or any other Loan Document
shall be restricted as set forth in Section 9.08(b); and

 

(ii)     any payment of principal, interest, fees or other amounts received by
the Applicable Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII, or
otherwise, or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05), shall be applied at such time or times as may be
determined by the Applicable Administrative Agent as follows:

 

87

--------------------------------------------------------------------------------

 

 

(A)     first, to the payment of any amounts owing by such Defaulting Lender to
the Applicable Administrative Agent hereunder;

 

(B)     second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks and the Swing Line Lenders hereunder;

 

(C)     third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.21(k);

 

(D)     fourth, as the Applicable Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Applicable Administrative Agent;

 

(E)     fifth, if so determined by the Administrative Agent and the applicable
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.21(k);

 

(F)     sixth, to the payment of any amounts owing to the Revolving Lenders, the
Applicable Issuing Bank or the Applicable Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Revolving Lender
or an Applicable Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

(G)     seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Applicable
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and

 

(H)     eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolving Credit Loans or L/C Disbursements in respect
of which that Defaulting Lender has not fully funded its appropriate share and
(y) such Revolving Credit Loans were made or the related Letters of Credit were
issued at a time when the conditions set forth in Section 4.01 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Credit Loans
of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Credit Loans of, or
L/C Disbursements owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
are held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to Section 2.24(c). Any payments, prepayments or other
amounts paid or payable to any Defaulting Lender that are applied (or held) to
pay amounts owed by a Defaulting Lender or to post cash collateral pursuant to
this Section 2.24(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

88

--------------------------------------------------------------------------------

 

 

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post cash collateral pursuant to this Section 2.24(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(b)     Certain Fees. (i) No Defaulting Lender shall be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) for any period during which such
Lender is a Defaulting Lender (and, except as otherwise provided in Section
2.05(a), the Applicable Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

(ii)     Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Pro Rata Percentage of the stated amount of
Letters of Credit for which it has provided cash collateral pursuant to Section
2.21(k).

 

(iii)     With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (i) or (ii) above, the Applicable
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s L/C Exposure or participation in Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swing Line Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(c)     Reallocation of Ratable Portions to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, solely for purposes of computing
the amount of the obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans pursuant to
Sections 2.21 and 2.23, the “U.S. Revolving Pro Rata Percentage”, “Canadian
Revolving Pro Rata Percentage” or “Australian Revolving Pro Rata Percentage”, as
applicable, of each non-Defaulting Lender shall be computed without giving
effect to the Revolving Commitment of such Defaulting Lender; provided, that (A)
each such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(B) the aggregate obligation of any non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Revolving Commitments of such
non-Defaulting Lender minus (2) the aggregate Revolving Credit Loans of such
non-Defaulting Lender.

 

89

--------------------------------------------------------------------------------

 

 

(d)     Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (c) above cannot, or can only partially, be effected, the
applicable Borrower shall, without prejudice to any right or remedy available to
it hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal
to the applicable Swing Line Lender’s Fronting Exposure and (y) second, cash
collateralize the applicable Issuing Banks’ Fronting Exposure in accordance with
the procedures set forth in Section 2.21(k).

 

(e)     Defaulting Lender Cure. If the Applicable Borrower, the Applicable
Administrative Agent, the Applicable Swing Line Lenders and the Applicable
Issuing Banks agree in writing that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Applicable Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), such Lender will, to the
extent applicable, purchase at par that portion of outstanding Revolving Credit
Loans of the other Revolving Lenders of the same Class or take such other
actions as the Applicable Administrative Agent may determine to be necessary to
cause the Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Revolving Lenders of the same Class in accordance with their “U.S. Revolving Pro
Rata Percentage”, “Canadian Revolving Pro Rata Percentage” or “Australian
Revolving Pro Rata Percentage”, as applicable, (without giving effect to clause
(a)(ii) above), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Applicable Borrower while such
Lender was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(f)     New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Applicable Swing Line Lender shall not be required to
fund any Swing Line Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swing Line Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

(g)     Termination of Defaulting Lender Revolving Commitment. A Borrower may
terminate the unused amount of the Revolving Commitment of a Defaulting Lender
upon not less than three (3) Business Days’ prior notice to the Applicable
Administrative Agent (which will promptly notify the Revolving Lenders of the
same Class thereof), provided that such termination will not be deemed to be a
waiver or release of any claim a Borrower, an Administrative Agent, an Issuing
Bank or any Lender may have against such Defaulting Lender.

 

90

--------------------------------------------------------------------------------

 

 

Section 2.25     Incremental Revolving Credit Increase.

 

(a)     At any time after the Original Closing Date, any Borrower may by written
notice to the Applicable Administrative Agent elect to request the establishment
of one or more increases in one or more of the Revolving Commitments (an
“Incremental Revolving Commitment”) to make incremental Revolving Credit Loans
(any Revolving Credit Loans made pursuant to such Incremental Revolving
Commitments, the “Incremental Revolving Credit Increase”); provided that,
(1) the aggregate amount for all such Incremental Revolving Commitments shall
not exceed $200,000,000 and (2) the aggregate amount for each Incremental
Revolving Commitment shall not be less than a minimum principal amount of
$25,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1). Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Applicable Borrower proposes that any
Incremental Revolving Commitment shall be effective, which shall be a date not
less than twenty (20) Business Days after the date on which such notice is
delivered to Administrative Agent. The Applicable Borrower may invite any
Lender, any Affiliate of any Lender and/or any Approved Fund, and/or any other
person reasonably satisfactory to the Applicable Administrative Agent, the
Applicable Issuing Bank and the Applicable Swing Line Lender, if any, to provide
an Incremental Revolving Commitment (any such person that provides an
Incremental Revolving Commitment, an “Incremental Lender”). Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Revolving Commitment may elect or decline, in its sole discretion,
to provide such Incremental Revolving Commitment. Any Incremental Revolving
Commitment shall become effective as of such Increased Amount Date; provided
that:

 

(A)     no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Revolving Commitment and
(2) the making of any Incremental Revolving Credit Increase pursuant thereto;

 

(B)     the Applicable Borrower shall have delivered to the Administrative Agent
(which shall promptly make such information available to the Lenders in
accordance with its customary practice) a Compliance Certificate demonstrating
that the Parent Borrower will be in compliance on a pro forma basis (using the
criteria therefor described in Section 6.04(i)) with the Financial Covenants
after giving effect to (1) any Incremental Revolving Commitment (and assuming
that the Revolving Commitments (including any Incremental Revolving Commitments)
are fully drawn), (2) the making of any Incremental Revolving Credit Increase
pursuant thereto and (3) any Permitted Acquisition or other contemplated use of
proceeds consummated in connection therewith;

 

(C)     the proceeds of any Incremental Revolving Credit Increase shall be used
for ongoing working capital requirements and other general corporate purposes of
the Applicable Borrower and its Subsidiaries (including Permitted Acquisitions);

 

(D)     each Incremental Revolving Commitment (and the Incremental Revolving
Credit Increase made thereunder) shall constitute Obligations of the Applicable
Borrower and shall be secured and guaranteed with the other Revolving Credit
Loans of such Class on a pari passu basis;

 

91

--------------------------------------------------------------------------------

 

 

(E)     in the case of each Incremental Revolving Commitment (the terms of which
shall be set forth the relevant Lender Joinder Agreement):

 

(1)     any Incremental Revolving Credit Increase made pursuant to such
Incremental Revolving Commitment shall mature on the Maturity Date, shall bear
interest at the rate applicable to the Revolving Credit Loans and shall be
subject to the same terms and conditions as the Revolving Credit Loans; provided
that the Incremental Lenders in respect of any Incremental Revolving Commitment
may receive upfront fees determined by the Applicable Administrative Agent, the
applicable Incremental Lenders and the Applicable Borrower;

 

(2)     the outstanding Revolving Credit Loans and Applicable Pro Rata
Percentages of Swing Line Loans and the aggregate amount available to be drawn
under all applicable Letters of Credit of the applicable Class will be
reallocated by the Applicable Administrative Agent on the applicable Increased
Amount Date among the Applicable Lenders (including the Incremental Lenders
providing such Incremental Revolving Commitment) in accordance with their
revised Applicable Pro Rata Percentages (and the Revolving Lenders (including
the Incremental Lenders providing such Incremental Revolving Commitment) agree
to make all payments and adjustments necessary to effect such reallocation and
the Applicable Borrower shall pay any and all costs required pursuant to Section
2.15 in connection with such reallocation as if such reallocation were a
repayment); and

 

(3)     all of the other terms and conditions applicable to such Incremental
Revolving Commitment shall, except to the extent otherwise provided in this
Section 2.25, be identical to the terms and conditions applicable to the U.S.
Revolving Credit Facility, the Canadian Revolving Credit Facility or the
Australian Revolving Credit Facility, as the case may be;

 

(F)     any Incremental Lender shall be entitled to the same voting rights as
the existing Revolving Lenders under the U.S. Revolving Credit Facility, the
Canadian Revolving Credit Facility or the Australian Revolving Credit Facility,
as the case may be, and any Loans or issuances of Letters of Credit or Bankers’
Acceptances made in connection with each Incremental Revolving Credit Increase
shall receive proceeds of prepayments on the same basis as the other Revolving
Credit Loans made hereunder;

 

(G)     such Incremental Revolving Commitments shall be effected pursuant to one
or more Lender Joinder Agreements executed and delivered by the Applicable
Borrower, the Applicable Administrative Agent and the applicable Incremental
Lenders (which Lender Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Applicable
Administrative Agent, to effect the provisions of this Section 2.25); and

 

92

--------------------------------------------------------------------------------

 

 

(H)     the Applicable Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Loan Party authorizing such Incremental Loan) reasonably requested by
Applicable Administrative Agent in connection with any such transaction.

 

(b)     The Incremental Lenders shall be included in any determination of the
Required U.S. Lenders, the Required U.S. Revolving Lenders, the Required
Canadian Lenders, the Required Canadian Revolving Lenders or the Required
Australian Lenders, as the case may be, and the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(c)     On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Commitment shall become a
Revolving Lender hereunder with respect to such Incremental Revolving
Commitment.

 

(d)     The parties acknowledge and agree that any Incremental Revolving Credit
Increase established for use by the Australian Borrower may be structured so as
to obtain an exemption under section 128F of the Australian Tax Act (including
by way of an issuance of loan notes to the extent required).

 

Article III

Representations and Warranties

 

Each Borrower represents and warrants to the Agents, the Issuing Banks and each
of the Lenders that:

 

Section 3.01     Organization; Powers. Each Borrower and each of its respective
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated hereby or thereby
to which it is or will be a party and, in the case of the Borrowers, to borrow
hereunder.

 

93

--------------------------------------------------------------------------------

 

 

Section 3.02     Authorization. The execution, delivery and performance by each
Loan Party of each of the Loan Documents to which it is a party and the
consummation of the Transactions (i) have been (or will have been on, prior to
or substantially contemporaneously with the Closing Date) duly authorized by all
requisite organizational action on the part of such Loan Party and (ii) do not
and will not (x) violate (A) any provision of law, statute, rule or regulation,
(B) the terms of the organizational documents of any Loan Party, (C) any order,
injunction, writ or decree of any Governmental Authority or any binding and
enforceable arbitral award to which such Loan Party or its property is subject,
or (D) any provision of any indenture or other instrument in respect of any
Material Indebtedness or other material agreement to which any Borrower or any
Subsidiary is a party or by which any of them or any of their property is or may
be bound, (y) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture or other instrument in respect of Material
Indebtedness or other material agreement or (z) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by any Borrower or any Subsidiary (other than any Lien
created hereunder or under the Security Documents).

 

Section 3.03     Enforceability. This Agreement has been, and each other Loan
Document to which any Loan Party is a party, when executed and delivered by such
Loan Party, will have been, duly executed and delivered by the Borrowers and
constitutes, and each other Loan Document when executed and delivered by each
Loan Party thereto will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its terms
(subject to any necessary stamping and registration requirements, applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).

 

Section 3.04     Governmental Approvals. (a) No authorization, action,
exemption, consent or approval of, registration, notice or filing with or any
other action by any Governmental Authority is necessary or will be required in
connection with the Loan Documents and the consummation of the Transactions,
except for (i) the filing of Uniform Commercial Code financing statements,
filing of financing statements at the applicable provincial or territorial
personal property security registries in Canada, filing of financing statements
at the PPS Register, other filings required to perfect Liens created under the
Security Documents and filing for Australian mortgage stamp duty payments, (ii) 
those which will have been made or obtained and be in full force and effect and
(iii) actions by, and notices to or filings with, Governmental Authorities
(including, without limitation, the SEC) that may be required in the ordinary
course of business from time to time or that may be required to comply with the
express requirements of the Loan Documents (including, without limitation, to
release existing Liens on the Collateral or to comply with requirements to
perfect, and/or maintain the perfection of, Liens created under the Loan
Documents).

 

Section 3.05     Financial Statements The Parent Borrower has heretofore
furnished to the Lenders the audited combined balance sheets and related
combined statements of income, comprehensive income, changes in net investment,
and cash flows of the Original U.S. Borrower, as of and for the year ended
December 31, 2014. Such financial statements in each case present fairly, in all
material respects, the financial condition of the Original U.S. Borrower, as of
such date and for such period. Such financial statements and the notes thereto,
disclose all material liabilities, direct or contingent, of the accommodations
business and the Original U.S. Borrower, as applicable, as of the date thereof.
Such financial statements were prepared in accordance with GAAP.

 

94

--------------------------------------------------------------------------------

 

 

Section 3.06     No Material Adverse Change. Since December 31, 2013, there has
been no material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrowers and the Subsidiaries, taken as a
whole.

 

Section 3.07     Title to Properties; Possession Under Leases and Licenses.
(a) Each of the Borrowers and the Subsidiaries has good and indefeasible title
to, or valid leases or licenses to access, use and occupy the material
properties and assets it requires for the conduct of its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.02.

 

(b)     Each of the Borrowers and the Subsidiaries has complied with all
obligations under all leases and licenses to access, use and occupy property to
which it is a party and all such leases and licenses are in full force and
effect except where the failure to so comply could not reasonably be expected to
have a Material Adverse Effect. Each of the Borrowers and the Subsidiaries
enjoys peaceful and undisturbed possession under all leases and licenses where
the failure could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.08     Subsidiaries. As of the date such schedule was most recently
delivered, Schedule 3.08 sets forth a list of all Subsidiaries and Special
Purpose Business Entities and, as to each such Subsidiary, the jurisdiction of
formation, the outstanding Equity Interests therein and the percentage ownership
interest of each class of such Equity Interests owned by the Parent Borrower and
its Subsidiaries therein. As of the Closing Date, the Equity Interests indicated
as owned by the Parent Borrower and its Subsidiaries on Schedule 3.08 are owned
by the Borrowers, directly or indirectly, free and clear of all Liens (other
than Liens permitted by Section 6.02).

 

Section 3.09     Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits, proceedings, claims or disputes at
law, in equity, in arbitration, by or before any Governmental Authority now
pending or, to the knowledge of any Borrower, threatened or contemplated against
a Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or any of the Transactions or (ii) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)     Since December 31, 2017, there has been no adverse change in the status
or financial effect on the Parent Borrower and the Subsidiaries of the matters
disclosed on Schedule 3.09 that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.

 

95

--------------------------------------------------------------------------------

 

 

(c)     None of the Borrowers, any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties (including licensed properties)
and assets as currently conducted violate, any law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permits), or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, in each case where
such violation or default could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.10     Agreements. None of the Borrowers or any of the Subsidiaries is
in default in any manner under any provision of any indenture or other agreement
or instrument, where such default has resulted in, or could, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.11     Federal Reserve Regulations. (a) None of the Loan Parties is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

 

(b)     No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry Margin Stock or to extend credit to others for
purpose of purchasing or carrying Margin Stock or for any other purpose, in each
case to the extent that such use of proceeds would result in a violation of, or
be inconsistent with, the provisions of the regulations of the Board, including
Regulations T, U or X.

 

Section 3.12     Investment Company Act. Neither the Parent Borrower nor any
Subsidiary is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

 

Section 3.13     Use of Proceeds. The Borrowers will use the proceeds of the
Loans and will request the issuance of Letters of Credit for general corporate
purposes of the Parent Borrower and its Subsidiaries.

 

Section 3.14     Tax Returns. Each of the Borrowers and the Subsidiaries has
filed or caused to be filed all federal, state, provincial, local and foreign
Tax returns required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
the Borrowers or such Subsidiary, as applicable, shall have set aside on its
books adequate reserves with respect thereto in accordance with GAAP, Canadian
GAAP or Australian GAAP, as the case may be. There is no proposed tax assessment
against any Borrower or any Subsidiary thereof that could reasonably be expected
to have a Material Adverse Effect.

 

Section 3.15     No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Parent Borrower
and the Subsidiaries to an Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of the Borrowers represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule.

 

96

--------------------------------------------------------------------------------

 

 

Section 3.16     Employee Benefit Plans. (a) Each of the Borrowers that is
subject to ERISA and such Borrower’s ERISA Affiliates is in compliance in all
material respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, except where such
noncompliance could not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in liability of any Borrower, as applicable, or any of its
ERISA Affiliates that could reasonably be expected to have a Material Adverse
Effect. Except as disclosed in Schedule 3.16(a), the present value of all
benefit liabilities under each Plan (based on those assumptions used for
purposes of Financial Accounting Standards No. 87) did not, as of the last
annual valuation preceding the Closing Date, exceed the fair market value of the
assets of such Plan.

 

(b)     Schedule 3.16(b) sets forth all Canadian Benefit Plans (other than, for
greater certainty, universal plans created by and to which the Parent Borrower
is obligated to contribute by statute) and Canadian Pension Plans and Defined
Benefit Plans as of the Original Closing Date. The Canadian Pension Plans are
duly registered under the ITA and any other applicable laws which require
registration, have been administered in all material respects in accordance with
the ITA and such other applicable laws and no event has occurred which is
reasonably likely to cause the loss of such registered status. All material
obligations of the Parent Borrower and the Canadian Subsidiaries (including
fiduciary, funding, investment and administration obligations) required to be
performed in connection with the Canadian Pension Plans and the funding
agreements therefor have been performed on a timely basis. There are no
outstanding disputes concerning the assets of the Canadian Pension Plans or to
the knowledge of the Parent Borrower, the Canadian Benefit Plans. No promises of
benefit improvements under the Canadian Pension Plans or the Canadian Benefit
Plans have been made except where such improvement could not reasonably be
expected to have a Material Adverse Effect. All contributions or premiums
required to be made or paid by the Parent Borrower and the Canadian Subsidiaries
to the Canadian Pension Plans, the Defined Benefit Plans or the Canadian Benefit
Plans have been made on a timely basis in accordance with the terms of such
plans and all applicable laws. There have been no improper withdrawals or
applications of the assets of the Canadian Pension Plans and there have been no
improper withdrawals by the Parent Borrower under the Canadian Benefit Plans.
None of the Canadian Pension Plans contains a defined benefit provision (within
the meaning of section 147.1(1) of the ITA). The obligations of the Parent
Borrower and the Canadian Subsidiaries in respect of the Defined Benefit Plans
are limited to making fixed contributions to the Defined Benefit Plans pursuant
to the terms of the collective agreements entered into between them and the
unions representing their employees and, for greater certainty, the Parent
Borrower and the Canadian Subsidiaries have no obligation to administer, or fund
any deficit in, any Defined Benefit Plan.

 

(c)     With respect to each scheme or arrangement mandated by a government
other than the United States or Canada (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States or Canadian law (a “Foreign Plan”):

 

97

--------------------------------------------------------------------------------

 

 

(i)     any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except where the failure could not reasonably be expected to have a
Material Adverse Effect;

 

(ii)     the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except where the failure
could not reasonably be expected to have a Material Adverse Effect; and

 

(iii)     each Foreign Plan required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities,
except where the failure could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.17     Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Borrowers or any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law necessary
for the ownership and operation of their respective properties and the conduct
of their respective businesses as currently conducted, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(b)     Since the Original Closing Date, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

Section 3.18     Insurance. Each of the Borrowers and each Subsidiary is insured
by insurance providers that it reasonably considers to be financially sound
(including captive insurance companies, or through self-insurance), in such
amounts, with such deductibles and covering such risks and liabilities as are
consistent with past practices and is in compliance with the requirements to
Section 5.02.

 

Section 3.19     Security Documents. (a) Each Pledge Agreement is effective to
create in favor of the Applicable Collateral Agent, for the ratable benefit of
the Secured Parties referred to therein, a legal, valid and enforceable security
interest in the Collateral (as defined in such Pledge Agreement) and, when such
Collateral (to the extent such Collateral constitutes an instrument under the
applicable Uniform Commercial Code, PPSA (Alberta) or equivalent personal
property security legislation of the applicable province or territory or an
investment instrument under the PPS Law) is delivered to such Collateral Agent
together with, in respect of any Collateral subject to the Australian Security
Deed, such instruments of transfer and stock powers endorsed in blank in respect
of such Collateral and the registration of the security interests arising from
the Australian Security Deed on the PPS Register, such Pledge Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the pledgors thereunder in such Collateral, in
each case prior and superior in right to any other person.

 

98

--------------------------------------------------------------------------------

 

 

(b)     Each of the Security Agreements is (subject to payment of any applicable
mortgage duty in relation to security over assets located in New South Wales,
Australia) effective to create in favor of the Applicable Collateral Agent, for
the ratable benefit of the Secured Parties referred to therein, a legal, valid
and enforceable security interest in the Collateral (as defined in such Security
Agreement) and, with respect to each Security Agreement, when financing
statements in appropriate form are filed with the appropriate offices or
Governmental Authority, such Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in such portion of the Collateral in which a security
interest may be perfected by the filing of a financing statement under the
applicable Uniform Commercial Code, PPSA (Alberta), PPS Law or equivalent
personal property security legislation of the applicable province or territory
(other than the Intellectual Property, as defined in the U.S. Security
Agreement), in each case prior and superior in right to any other person, other
than with respect to Liens expressly permitted by Section 6.02.

 

Section 3.20     Intellectual Property. The Parent Borrower and each of its
Subsidiaries own or are licensed or otherwise have the legal right to use all of
the patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are reasonably necessary for the operation
of their respective businesses, except where the failure could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.21     Labor Matters. As of the First Amendment Effective Date, there
are no strikes, lockouts or slowdowns against the Parent Borrower or any
Subsidiary pending or, to the knowledge of the Borrowers, threatened. The hours
worked by and payments made to employees of the Borrowers and the Subsidiaries
have not been in violation of, to the extent applicable to such Borrower or such
Subsidiary, the Fair Labor Standards Act or any other applicable federal, state,
provincial, local or foreign law dealing with such matters, except where such
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. All payments due from any Borrower
or any Subsidiary, or for which any claim may be made against any Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Borrower or such Subsidiary, except where the failure to do the same,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.22     Solvency. Immediately following the making of each Loan and the
giving of each of the Guarantee Agreements and after giving effect to the
application of the proceeds of each Loan, the Parent Borrower and its
subsidiaries on a consolidated basis will be Solvent.

 

99

--------------------------------------------------------------------------------

 

 

Section 3.23     Anti-Corruption Laws. None of the Parent Borrower and its
subsidiaries nor, to the knowledge of the Loan Parties, any director, employee
or officer acting on behalf of any the Parent Borrower or any of its
subsidiaries has used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; or violated or is in violation of any
provision of the Anti-Corruption Laws.

 

Section 3.24     Anti-Money Laundering Laws. The operations of the Parent
Borrower and each subsidiary are and have been conducted at all times in
compliance with Anti-Money Laundering Laws in all material respects and no
action, suit or proceeding by or before any court or Governmental Agency or any
arbitrator involving the Parent Borrower or any of its subsidiaries with respect
to Anti-Money Laundering Laws is pending and no such actions, suits or
proceedings have been threatened.

 

Section 3.25     Foreign Assets Control Regulations, etc.. (a) The Parent
Borrower and its subsidiaries are in compliance with the FCPA and the Currency
and Foreign Transactions Reporting Act of 1970 and, (b) to the knowledge of the
Loan Parties, no director, officer or employee of any Loan Party or any of their
subsidiaries is the target of any Sanctions Laws and Regulations, in each case
where such violation or sanctions could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Article IV

Conditions to Closing and Funding

 

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

Section 4.01     Conditions to All Credit Events. On the date of each Borrowing
and on the date of each issuance, amendment, extension or renewal of a Letter of
Credit (each such event being called a “Credit Event”):

 

(a)     The Applicable Administrative Agent shall have received a notice of such
Borrowing as required by Section 2.03 (or such notice shall have been deemed
given in accordance with Section 2.03) or, in the case of the issuance,
amendment, extension or renewal of a Letter of Credit, the Applicable Issuing
Bank and the Applicable Administrative Agent shall have received a notice
requesting the issuance, amendment, extension or renewal of such Letter of
Credit as required by Section 2.21(b) or, in the case of a Swing Line Loan, the
Applicable Swing Line Lender and the Applicable Administrative Agent shall have
received a notice requesting such Swing Line Loan as required by Section 2.23.

 

(b)     The representations and warranties set forth in Article III hereof and
in each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date.

 

100

--------------------------------------------------------------------------------

 

 

(c)     Each Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing.

 

(d)     Immediately after giving effect to such Borrowing, no mandatory
prepayment would be required under Section 2.12(d).

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrowers on the date of such Credit Event as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.

 

Section 4.02     Conditions to Closing. On or before the Closing Date,

 

(a)     the Administrative Agents shall have received, on behalf of themselves,
the Lenders and the Issuing Banks all documents necessary for the occurrence of
the Closing Date, including, without limitation:

 

(i)     this Agreement, executed and delivered by the Agents, the Borrowers, the
Guarantors existing as of the Closing Date, the Lenders, the Issuing Lenders and
the Exiting Australian Lenders;

 

(ii)     any Note requested by a Lender pursuant to Section 2.04 of this
Agreement payable to such requesting Lender;

 

(iii)     if applicable, a certificate as to the good standing of each Noralta
Acquired Entity as of a recent date, from the relevant Governmental Authority of
the state or jurisdiction of its organization;

 

(iv)     the results of searches of filings at the applicable provincial or
territorial personal property security registries in Canada, as applicable (made
with respect to each Noralta Acquired Entity in each jurisdiction within Canada
in which such person is organized and in each jurisdiction where a Noralta
Acquired Entity owns or holds personal property, and the other jurisdictions in
which registrations pursuant to the PPSA (Alberta) or the equivalent personal
property security legislation of the applicable provinces or territories in
Canada are to be made or amended pursuant to the preceding paragraph), together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Collateral Agents that
the Liens indicated in any such financing statement (or similar document) would
be permitted under Section 6.02 or have been or will be contemporaneously
released or terminated after giving effect to the Noralta Acquisition on the
Closing Date;

 

(v)     all documentation and other information that the Administrative Agents,
the Lead Arranger or the Lenders shall have requested in order to comply with
their respective obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent such documentation and other information shall have been
reasonably requested not less than five (5) Business Days prior to the Closing
Date; and

 

(vi)      such other documents as Administrative Agent or special counsel to
Administrative Agent may reasonably request;

 

101

--------------------------------------------------------------------------------

 

 

(b)     the Administrative Agents and the Lead Arranger shall have received all
Fees and other amounts due and payable on or prior to the Closing Date,
including, without limitation, (i) to the extent invoiced, reimbursement or
payment of all out-of-pocket expenses (including, without limitation, the
reasonable fees, charges and disbursements of counsel for the Agents) required
to be reimbursed or paid by the Borrowers hereunder, under the Credit Agreement
or under any other Loan Document and (ii) a consent fee for the account of each
Lender (the “Consent Fees”) in an amount equal to (A) except as provided in
clause (B) below, 0.25% of the aggregate principal amount of the outstanding
Canadian Term Loans, the U.S. Revolving Commitment, the Canadian Revolving
Commitment and the Australian Revolving Commitment of such Lender as of the
Closing Date and (B) 0.35% of the aggregate principal amount of any increase to
a Lender’s U.S. Revolving Commitment, the Canadian Revolving Commitment and the
Australian Revolving Commitment of such Lender as of the Closing Date from the
Commitments then in effect under the Existing Credit Agreement immediately prior
to the Closing Date, which Consent Fees shall be payable (1) in U.S. dollars for
the U.S. Revolving Commitment, (2) in U.S. Dollar Equivalent for the Australian
Revolving Commitment and the Canadian Revolving Commitment and (3) in Canadian
dollars for the Canadian Term Loans;

 

(c)     the representations and warranties set forth in Article III hereof and
in each other Loan Document shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representation and warranty is true and correct in all
material respects (provided that to the extent any such representation and
warranty is qualified as to “Material Adverse Effect” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects) as of such earlier date;

 

(d)     each Borrower and each other Loan Party shall be in compliance with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Credit Event, no Event of Default or Default shall have occurred and be
continuing; and

 

(e)     the Parent Borrower shall have consummated the Noralta Acquisition, and
the Parent Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer certifying that (i) the Parent Borrower (A)
is in compliance with Section 6.10 and Section 6.11 and (B) after giving effect
to the Noralta Acquisition, (x) have a Total Leverage Ratio less than or equal
to the Total Leverage Ratio immediately prior to the Noralta Acquisition, in
each case as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements
required by Section 5.04(a) or 5.04(b) have been delivered or for which
comparable financial statements have been filed with the SEC, after giving pro
forma effect (using the criteria therefor described in the final proviso of
Section 6.04(i)) to such transaction and to any other event occurring during or
after such period as to which pro forma recalculation is appropriate as if such
transaction had occurred as of the first day of such period and that such pro
forma calculations have been prepared in good faith based upon reasonable
assumptions, (y) the Parent Borrower and its subsidiaries, taken as a whole,
will be Solvent on the Closing Date and (z) there are least U.S.$25,000,000 of
the Revolving Commitments unused and available and (ii) (A) attached to such
certificate are true, correct and complete copies of the Noralta Purchase
Agreement and all side letters and each other material agreements and
assignments (including any assignments and bills of sale) executed and delivered
in connection with the Noralta Acquisition (collectively, the “Noralta
Acquisition Documents”), which Noralta Acquisition Documents shall be reasonably
acceptable to the Administrative Agent, (B) the Parent Borrower is (x)
consummating the Noralta Acquisition substantially in accordance with the terms
of the Noralta Acquisition Documents (without any material waiver or amendment
thereof not otherwise approved by the Administrative Agent including, without
limitation, any waiver or amendment of any term, or exercise of any option by
the Borrower, that results in the removal of any Acquired Entity from the
Noralta Acquisition) and (y) acquiring substantially all of the assets and
Acquired Entities contemplated by the Noralta Acquisition Documents, (C) all
governmental and third party consents and all equity holder and board of
director (or comparable entity management body) authorizations of the Noralta
Acquisition required to be obtained by any Loan Party have been obtained and are
in full force and effect, and (D) as to such other related documents and
information as the Administrative Agent shall have reasonably requested.

 

102

--------------------------------------------------------------------------------

 

 

Article V

Affirmative Covenants

 

Each of the Borrowers covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each of the Borrowers will, and will cause each of
its Subsidiaries to:

 

Section 5.01     Existence; Businesses and Properties. (a) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and (to the extent the concept is applicable in such
jurisdiction) good standing under the legal requirements of the jurisdiction of
its formation, except as otherwise expressly permitted under Section 6.05,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b)     Qualify and remain qualified as a foreign entity in each jurisdiction in
which qualification is necessary in view of its business and operations or the
ownership of its properties, except where failure to do so could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(c)     Do or cause to be done all things necessary to obtain, preserve, renew,
extend, maintain and keep in full force and effect the rights, privileges,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; maintain and operate such business in substantially the manner in which
it is presently conducted and operated; comply in all material respects with all
applicable laws, rules, regulations, decrees and orders of any Governmental
Authority, whether now in effect or hereafter enacted, except where the failure
do so could not reasonably be expected to have a Material Adverse Effect; and at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 5.02     Insurance. (a) Maintain insurance with insurance providers that
it reasonably considers to be financially sound (including captive insurance
companies, or through self-insurance), in such amounts, with such deductibles
and covering such risks and liabilities as are consistent with its past
practices.

 

(b)     (i) Cause all such policies (other than policies relating to public
liability, third party claims or workers’ compensation) covering any Collateral
to be endorsed or otherwise amended to (A) with respect to insurance policies
covering U.S. Loan Parties, to include a customary lender’s loss payable
endorsement or name the Applicable Collateral Agent as loss payee as their
interests may appear, in form and substance reasonably satisfactory to the
Collateral Agents, (B) with respect to insurance policies covering the
Australian Loan Parties to note the interests of the Australian Collateral Agent
and (C) with respect to insurance policies covering the Canadian Loan Parties,
name the Canadian Collateral Agent under a mortgage clause in a form approved by
the Insurance Bureau of Canada, in each case, which endorsement shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from a Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
applicable Loan Party under such policies directly to the Applicable Collateral
Agent; deliver original or certified copies of all such policies to the
Collateral Agents; cause each such policy to provide that it shall not be
canceled, modified or not renewed (1) by reason of nonpayment of premium upon
not less than 10 days’ prior written notice (or such shorter time as may be
agreed by the Applicable Collateral Agent) thereof by the insurer to the
Applicable Administrative Agent and the Applicable Collateral Agent (giving such
Agents the right to cure defaults in the payment of premiums), or (2) for any
other reason upon not less than 30 days’ prior written notice thereof (or such
shorter time as may be agreed by the Applicable Collateral Agent) by the insurer
to the Agents; deliver to the Applicable Administrative Agent and the Applicable
Collateral Agent, evidence of the insurance maintained pursuant to paragraph (a)
above; (ii) cause all liability insurance policies (A) with respect to insurance
policies covering the U.S. Loan Parties, to name the Collateral Agents as an
additional insured, (B) with respect to insurance policies covering the
Australian Loan Parties, to note the interests of the Australian Collateral
Agent and (C) with respect to insurance policies covering the Canadian Loan
Parties, name the Canadian Collateral Agent under a mortgage clause in a form
approved by the Insurance Bureau of Canada.

 

103

--------------------------------------------------------------------------------

 

 

(c)     Within ten Business Days of the Closing Date (or such longer period as
the Administrative Agent may determine in its reasonable discretion), deliver to
the Administrative Agent an updated copy of, or an updated certificate as to
coverage under, the insurance policies required by this Section 5.02

 

Section 5.03     Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof; provided, however,
that such payment and discharge shall not be required with respect to any such
obligation Tax, assessment, charge, levy or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
applicable Borrower or Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP, Canadian GAAP or
Australian GAAP, as the case may be, and such contest operates to suspend
collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien.

 

Section 5.04     Financial Statements, Reports, etc.. Furnish to the
Administrative Agent and, in the case of Section 5.04(f) or (g), the applicable
Lender:

 

(a)     within five Business Days after the date in each fiscal year on which
the Parent Borrower is required to file its Annual Report on Form 10-K with the
SEC (or would be required if the Parent Borrower is no longer required to file
regular and periodic reports with the SEC), in each case without giving effect
to any extension thereof, the audited consolidated balance sheet and related
consolidated statements of income, stockholders’ equity and comprehensive income
and cash flows of the Parent Borrower, showing its consolidated financial
condition as of the close of such fiscal year and the results of its operations
and the operations of its consolidated subsidiaries during such year and setting
forth in each case in comparative form the figures for the previous fiscal year,
audited by independent public accountants of recognized national standing and
accompanied by an opinion of such accountants (which shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of the Parent Borrower and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP;

 

104

--------------------------------------------------------------------------------

 

 

(b)     within five Business Days after each date in each fiscal year on which
the Parent Borrower is required to file a Quarterly Report on Form 10-Q with the
SEC (or would be required if the Parent Borrower is no longer required to file
regular and periodic reports with the SEC), in each case without giving effect
to any extension thereof, the unaudited consolidated balance sheets and related
condensed statements of operations and cash flows of the Parent Borrower,
showing its consolidated financial condition as of the close of such fiscal
quarter and the results of its operations and the operations of its consolidated
subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year and setting forth in each case in comparative form the figures for
the corresponding period in the previous fiscal year, all certified by one of
its Financial Officers as fairly presenting in all material respects the
financial condition and results of operations of the Parent Borrower and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

 

(c)     concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate in the form of Exhibit G (a
“Compliance Certificate”) of a Financial Officer (i) certifying that no Event of
Default or Default has occurred or, if such an Event of Default or Default has
occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto and (ii) setting forth
computations in detail reasonably satisfactory to the Agents demonstrating
compliance with the Financial Covenants;

 

(d)     promptly upon receipt thereof, copies of any audit or other reports
delivered to the board of directors of the Parent Borrower (or the audit
committee of such board) by an independent registered public accounting firm in
connection with such firm’s audit of the consolidated financial statements of
the Parent Borrower if such reports identify material weaknesses in internal
controls over financial reporting of the Parent Borrower;

 

(e)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials (other than
filings under Section 16 of the Securities Exchange Act of 1934) filed by the
Parent Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed to its shareholders, as the case
may be, and all press releases;

 

(f)     promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and Anti-Money
Laundering Laws, including the Patriot Act;

 

(g)     promptly, following a request by any Lender, an updated organizational
chart of the Parent Borrower and its subsidiaries; and

 

(h)     promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrowers or any
Subsidiary, or compliance with the terms of any Loan Document, as the Applicable
Administrative Agent or any Lender may reasonably request.

 

105

--------------------------------------------------------------------------------

 

 

Documents required to be delivered pursuant this Section 5.04 may be delivered
electronically and, in the case of Sections 5.04(a), (b) or (e) shall be deemed
to have been delivered if such documents, or one or more annual, quarterly or
other reports or filings containing such documents (including, in the case of
certifications required pursuant to Section 5.04(b), the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), (i) shall have been posted or provided a link to on
the Parent Borrower’s website on the Internet at http://www.civeo.com, (ii)
shall be available on the website of the SEC at http://www.sec.gov or (iii)
shall have been posted on the Parent Borrower’s behalf on SyndTrak or another
website, if any, to which each Lender and the Administrative Agents have access
(whether a commercial, third-party website or whether sponsored by an
Administrative Agent). No Administrative Agent shall have an obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Parent Borrower with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

 

The Parent Borrower hereby acknowledges that (a) the Agents will make available
to the Lenders and the Issuing Banks materials and/or information provided by or
on behalf of the Loan Parties hereunder (collectively, the “Borrower Materials”)
by posting the Borrower Materials on SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to any Loan Party or its securities) (each, a “Public
Lender”). If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that (x) prior to any public offering of securities by any Loan
Party, is of a type that would be contained in a customary offering circular for
an offering of debt securities made in reliance on Rule 144A under the
Securities Act or (y) following any public offering of securities by a Loan
Party, is either publicly available or not material information (though it may
be sensitive and proprietary) with respect to such Loan Party or its securities
for purposes of United States Federal and State securities laws. The Agents
shall be entitled to treat any Borrower Materials that are not marked “PRIVATE”
or “CONFIDENTIAL” as not containing any material non-public information with
respect to the Loan Parties or any securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.16).

 

Section 5.05     Litigation and Other Notices. Upon obtaining knowledge thereof,
furnish to the Administrative Agents prompt written notice of the following:

 

(a)     any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

 

(b)     the filing or commencement of any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against a Borrower
or any Subsidiary thereof that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)     the occurrence of any ERISA Event or analogous event with respect to a
Canadian Pension Plan, Defined Benefit Plan or Canadian Benefit Plan that, alone
or together with any other such events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

106

--------------------------------------------------------------------------------

 

 

(d)     a copy of any form of written notice, summons, material correspondence
or citation received from any Governmental Authority or any other person, (i)
concerning material violations or alleged violations of Environmental Laws,
which seeks or threatens to impose liability on the Parent Borrower or its
Subsidiaries therefor, (ii) alleging liability for any material action or
omission on the part of the Parent Borrower or any of its Subsidiaries in
connection with any Release of Hazardous Material, (iii) providing any written
notice of potential responsibility or liability under any Environmental Law, or
(iv) concerning the filing of a Lien other than a Lien permitted by Section 6.02
upon, against or in connection with the Parent Borrower or any of its
Subsidiaries, or any of their leased or owned material property, wherever
located, in each of cases (i) through (iv) that, individually or in the
aggregate, could reasonably be expected to result in a liability (to the extent
not covered by insurance) of the Parent Borrower or any of its Subsidiaries in
an aggregate amount exceeding $25,000,000; or

 

(e)     any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Section 5.06     Information Regarding Collateral. Furnish to the Administrative
Agent prompt (and in any event within 30 days after the occurrence thereof)
written notice (a) of any change in the legal name, corporate structure,
jurisdiction of organization or formation or organizational identification
number of a Loan Party; and (b) if any material portion of the Collateral is
expropriated, damaged or destroyed.

 

Section 5.07     Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each Subsidiary to, permit any representatives designated by the
Agents or any Lender to visit and inspect the financial records and the
properties of the Borrowers or any Subsidiary and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Agents or any Lender to discuss the affairs, finances and condition of the
Borrowers or any Subsidiary with the officers thereof and independent
accountants therefor, all at the expense of the Parent Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Loan Party or
Subsidiary; provided that the Loan Parties shall be responsible for such
expenses not more than one (1) time per year unless an Event of Default has
occurred and is continuing, in which case the Loan Parties shall be responsible
for all such expenses.

 

Section 5.08     Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.13.

 

Section 5.09     Further Assurances. At its sole cost and expense,

 

(a)     execute any and all further documents, financing statements, agreements
and instruments, and take all further action (including filing Uniform
Commercial Code, financing statements under the PPSA (Alberta) or equivalent
personal property security legislation in applicable provinces or territories in
Canada, PPS Register and other financing statements) that may be required under
applicable law, or that any Agent may reasonably request, in order to effectuate
the transactions contemplated by the Loan Documents and in order to grant,
preserve, protect and perfect the validity and first priority of the security
interests created or intended to be created by the Security Documents.

 

107

--------------------------------------------------------------------------------

 

 

(b)     Cause any subsequently acquired or organized Domestic Subsidiary that is
a Material Subsidiary (other than a Domestic Subsidiary that is (i) a Subsidiary
of a U.S. Owned Subsidiary or (ii) a FSHCO) or any Domestic Subsidiary that was
not a Material Subsidiary that subsequently becomes a Material Subsidiary (other
than a Domestic Subsidiary that is (i) a Subsidiary of a U.S. Owned Subsidiary
or (ii) a FSHCO), to execute a supplement making it a party to the U.S.
Guarantee Agreement and each applicable U.S. Security Document in favor of the
Collateral Agent, in each case within thirty (30) days (or such longer period as
may be agreed to by the Administrative Agent) after such acquisition,
organization or change in status.

 

(c)     Cause any subsequently acquired or organized Canadian Subsidiary that is
a Material Subsidiary or any Canadian Subsidiary that was not a Material
Subsidiary that subsequently becomes a Material Subsidiary to execute a
supplement to the Canadian Guarantee Agreement and each applicable Canadian
Security Document, in each case within thirty (30) days (or such longer period
as may be agreed to by the Administrative Agent) after such acquisition,
organization or change in status (provided that if such Subsidiary is not a U.S.
Owned Subsidiary, such Subsidiary shall, within such time, execute a supplement
to the Parent Borrower Guarantee Agreement and each applicable Canadian Security
Document to provide a guarantee and security with respect to the Obligations of
the U.S. Borrower as well).

 

(d)     Cause any subsequently acquired or organized Australian Subsidiary that
is a Material Subsidiary or any Australian Subsidiary that was not a Material
Subsidiary that subsequently becomes a Material Subsidiary to execute a
supplement to the Australian Guarantee Agreement and a new Australian Security
Document, in each case within thirty (30) days (or such longer period as may be
agreed to by the Administrative Agent) after such acquisition, organization or
change in status (provided that if such Subsidiary is not a U.S. Owned
Subsidiary, such Subsidiary shall, within such time, execute a new deed of
guarantee and indemnity and new Australian Security Documents, each in form and
substance reasonably satisfactory to the Administrative Agents, to provide a
guarantee and security with respect to the Obligations of the U.S. Borrower as
well).

 

(e)     From time to time, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected security interests with
respect to such of their respective personal property located within the United
States, Canada or Australia as the Administrative Agent shall designate (it
being understood that it is the intent of the parties that, with respect to the
Obligations of the U.S. Borrower, the U.S. Borrower and each Domestic Subsidiary
(other than any Domestic Subsidiary that is a subsidiary of a U.S. Owned
Subsidiary) shall pledge substantially all of its material personal property
located in the United States (provided that 100% of the Equity Interests of
Material Subsidiaries that are Domestic Subsidiaries (other than a Domestic
Subsidiary that is (i) a subsidiary of a U.S. Owned Subsidiary or (ii) a FSHCO)
and 65% (and no more than 65%) of the total outstanding voting Equity Interests
and 100% of the total outstanding nonvoting Equity Interests (if any) of each
Material Subsidiary that is (i) a Foreign Subsidiary whose Equity Interests are
directly owned by the U.S. Borrower or any Domestic Subsidiary (other than any
Domestic Subsidiary that is a subsidiary of a U.S. Owned Subsidiary) or (ii) a
FSHCO shall be pledged in support of the Obligations of the U.S. Borrower), and
the Obligations of the Canadian Borrower and the Australian Borrowers shall be
secured by (A) the Collateral securing the U.S. Revolving Credit Facility and
(B) substantially all the material personal property of the Canadian Borrower
and the Canadian Subsidiary Guarantors and the Australian Borrower and the
Australian Subsidiary Guarantors (including personal property which,
individually, has an estimated market value in excess of U.S.$1,000,000; 100% of
the Equity Interests of Material Subsidiaries of the U.S. Borrower; 100% of the
Equity Interests of the Australian Borrower; 100% of the Equity Interests of
certain subsidiaries of the Parent Borrower; and 100% of the Equity Interests of
certain subsidiaries of the Australian Borrower)). Such security interests and
Liens will be created under the Security Documents and other security
agreements, instruments and documents in form and substance reasonably
satisfactory to the Collateral Agents, and the Borrowers shall deliver or cause
to be delivered to the Lenders all such instruments and documents (including
legal opinions and lien searches) as the Collateral Agents shall reasonably
request to evidence compliance with this Section. The Borrowers agree to provide
such evidence as the Collateral Agents shall reasonably request as to the
perfection and priority status of each such security interest and Lien.
Notwithstanding the foregoing, the parties agree that (i) recordings in the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office and the PPS Register will not be
required with respect to registered trademarks, trademark applications and
copyrights of any Loan Party and (ii) the collateral for the Facilities shall
exclude any property or assets the granting of a Lien on which would result in
material adverse tax consequences to the Parent Borrower or any Subsidiary.

 

108

--------------------------------------------------------------------------------

 

 

(f)     If, after the Closing Date, without duplication, the Parent Borrower
acquires or forms a Subsidiary or any Subsidiary that was not a Material
Subsidiary subsequently becomes a Material Subsidiary, such Subsidiary shall
provide a guarantee and security with respect to the Obligations of all the
Borrowers in form and substance reasonably satisfactory to the Collateral
Agents, in each case within thirty (30) days (or such longer period as may be
agreed to by the Administrative Agent) after such acquisition or formation
(provided, the limitations laid out in connection with the guarantee and
security with respect to the Obligations of the U.S. Borrower in the foregoing
paragraphs shall apply mutatis mutandis with respect to any relevant Subsidiary
acquired or formed by the Parent Borrower after the First Amendment Effective
Date that is not specifically addressed in such foregoing paragraphs).

 

(g)     If, after the Closing Date, any of the Australian Borrower, the Canadian
Subsidiary Guarantors, the Australian Subsidiary Guarantors or any other U.S.
Owned Subsidiary, as applicable, ceases to be a “controlled foreign corporation”
within the meaning of Section 957 of the Code, or a Domestic Subsidiary that was
previously a FSHCO ceases to be a FSHCO or a Domestic Subsidiary that was
previously owned by a U.S. Owned Subsidiary ceases to be owned by a U.S. Owned
Subsidiary (provided, in the case of a Domestic Subsidiary that was both a FSHCO
and owned by a U.S. Owned Subsidiary, such Domestic Subsidiary both ceases to be
a FSHCO and ceases to be owned by a U.S. Owned Subsidiary), such person shall
provide a guarantee and security with respect to the Obligations of the U.S.
Borrower in form and substance reasonably satisfactory to the Collateral Agents,
in each case within thirty (30) days (or such longer period as may be agreed to
by the Administrative Agent) after such cessation.

 

(h)     Notwithstanding anything to the contrary contained herein, this Section
5.09 shall not apply to limit or diminish any guarantee or security provided as
of the Closing Date by a Subsidiary with respect to the Obligations (including
as a result of a change in the ownership of such Subsidiary pursuant to a
reorganization subsequent to the Closing Date or otherwise) without the consent
of the Administrative Agent (not to be unreasonably withheld or delayed).

 

Section 5.10     Post-Closing Obligations. The Parent Borrower hereby agrees to
deliver, or cause to be delivered, to the Administrative Agent, in form and
substance reasonably satisfactory to the Administrative Agent, within thirty
(30) days of the Closing Date (or such longer time as the Administrative Agent
may agree in its sole discretion):

 

(a)     Schedule 1.01(b), Schedule 1.01(c), Schedule 1.01(d), and Schedule 3.08
to this Agreement;

 

(b)     a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which Civeo Canada Limited
Partnership, a limited partnership organized under the laws of the Province of
Alberta (the “New Canadian Borrower”), is joined as a Canadian Borrower with
respect to the Canadian Term Loan Facility, together with a ratification and
reaffirmation from all of the Loan Parties (i) acknowledging that the New
Canadian Borrower is a Borrower under this Agreement and the other Loan
Documents and that such Obligations of the New Canadian Borrower shall be
Obligations guaranteed by the Guarantee Agreements and secured by the Security
Documents to the extent applicable to Canadian Term Loans and (ii) ratifying and
affirming their respective obligations under, and their continued liability
under, each Loan Document to which it is a party;

 

(c)     a favorable written opinion of Denton Canada LLP, Canadian counsel for
the Noralta Acquired Entities and the New Canadian Borrower (i) addressed to the
Agents and the Lenders, and (ii) covering such matters relating to the Loan
Documents in respect of the jurisdiction of the relevant counsel as the
Administrative Agent shall reasonably request, and the Noralta Acquired Entities
and the New Canadian Borrower hereby request such counsel to deliver such
opinion;

 

(d)     a certificate of the Secretary or Assistant Secretary (or such other
corporate officer satisfactory to the Administrative Agent) of each Noralta
Acquired Entity and the New Canadian Borrower certifying (i) that attached
thereto is a true and complete copy of the organizational documents of such
Noralta Acquired Entity or the New Canadian Borrower, as applicable, as in
effect at all times since a date prior to the date of the resolutions described
in clause (ii) below, (ii) that attached thereto is a true and complete copy of
resolutions authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, and (iii)
as to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Noralta Acquired Entity or the New Canadian Borrower, as applicable;

 

109

--------------------------------------------------------------------------------

 

 

(e)     supplements to the Parent Borrower Pledge Agreement, duly executed by
each Noralta Acquired Entity, together with certificates representing such
Equity Interests, if any, accompanied by instruments of transfer and stock
powers endorsed in blank, which shall be in the actual possession of the
Canadian Collateral Agent and, if required, the registration of the applicable
financing statements at the applicable personal property registry in Canada
necessary to create a valid, legal and perfected first-priority Lien on the
Collateral described therein (subject to any Lien expressly permitted by Section
6.02), and all actions required to perfect the security interests granted
pursuant to the Parent Borrower Pledge Agreement have been taken;

 

(f)     supplements to the Parent Borrower Security Agreement, duly executed by
each Noralta Acquired Entity, and each document (including each financing
statement) required by law or reasonably requested by the Canadian Collateral
Agent to be filed, registered or in order to create in favor of the Canadian
Collateral Agent for the benefit of the Secured Parties a valid, legal and
perfected first-priority Lien on the Collateral (subject to any Lien expressly
permitted by Section 6.02) described in such agreement, and all actions required
to perfect the security interests granted pursuant to the Parent Borrower
Security Agreement have been taken;

 

(g)     supplements to the Parent Borrower Guarantee Agreement duly executed by
each Noralta Acquired Entity;

 

(h)     with respect to the Parent Borrower, a copy of, or a certificate as to
coverage under, the insurance policies required by Section 5.02, including,
without limitation, the Noralta Acquired Entities; and

 

(i)     amendments and/or amendments and restatements of each of the Security
Agreements such that each such Security Agreement sets forth (a) the exact legal
name of each Loan Party as it appears in its articles or certificate of
incorporation (or equivalent organizational document), the state of its
incorporation or formation and the organizational identification number (or a
specific designation that one does not exist) issued by its jurisdiction of
incorporation or formation and (b) each other legal name any Loan Party has had
at any time during the five years preceding the Closing Date, together with the
date of the relevant change.
 

 

Article VI

Negative Covenants

 

Each of the Borrowers covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Borrower will, nor will it cause or permit any
of its Subsidiaries to:

 

Section 6.01     Indebtedness. On or after the Closing Date, incur, create,
assume or permit to exist any Indebtedness, except:

 

110

--------------------------------------------------------------------------------

 

 

(a)     Indebtedness set forth in Schedule 6.01, and any extensions, renewals or
replacements of such Indebtedness to the extent the principal amount of such
Indebtedness is not increased, neither the final maturity nor the weighted
average life to maturity of such Indebtedness is decreased, such Indebtedness,
if subordinated to the Obligations, remains so subordinated on terms not less
favorable to the Lenders and the original obligors in respect of such
Indebtedness remain the only obligors thereon;

 

(b)     Indebtedness created hereunder and under the other Loan Documents;

 

(c)     intercompany Indebtedness of the Borrowers and the Subsidiaries to the
extent permitted by Sections 6.04(a), (f), (g), (k) and (l);

 

(d)     Indebtedness under bid bonds, labor and materials payment bonds,
performance bonds and similar bonds or standby letters of credit or bank
guarantees or with respect to workers’ compensation claims, in each case
incurred in the ordinary course of business;

 

(e)     unsecured Indebtedness issued by the Parent Borrower and guarantees
thereof by any Subsidiary Guarantor not otherwise permitted under this Section
6.01; provided that, as of the date of issuance, (i) the Parent Borrower would
be in compliance with the Financial Covenants as of the most recently completed
period of four consecutive fiscal quarters ending prior to such transaction for
which the financial statements required by Section 5.04(a) or 5.04(b) have been
delivered or for which comparable financial statements have been filed with the
SEC, after giving pro forma effect (using the criteria therefor described in
Section 6.04(i)) to such transaction as if such transaction had occurred as of
the first day of such period and (ii) the proceeds of such Indebtedness are
applied as a mandatory prepayment of the Canadian Term Loans in accordance with
Section 2.12(c);

 

(f)     secured Indebtedness of a Borrower and guarantees thereof by any
Guarantor not otherwise permitted under this Section 6.01; provided that (i) the
Liens securing such Indebtedness are permitted under Section 6.02(j) and (ii)
the aggregate principal amount of such Indebtedness does not exceed $20,000,000
at any time outstanding; and

 

(g)     Indebtedness of the Subsidiaries and guaranties thereunder by the Parent
Borrower in an aggregate principal amount not to exceed $25,000,000 at any time
outstanding.

 

Section 6.02     Liens. On or after the Closing Date, create, incur, assume or
permit to exist any Lien on any property or assets (including stock or other
securities of any person, including any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

 

(a)     Liens existing on the Original Closing Date and set forth in
Schedule 6.02; provided that such Liens shall secure only those obligations
which they secure on the date hereof and extensions, renewals and replacements
thereof permitted hereunder;

 

(b)     any Lien created under the Loan Documents;

 

111

--------------------------------------------------------------------------------

 

 

(c)     Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;

 

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 5.03;

 

(e)     Liens (other than any Lien imposed by ERISA), pledges and deposits made
in the ordinary course of business in compliance with workmen’s compensation,
unemployment insurance and other social security laws or regulations;

 

(f)     deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (including Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)     zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrowers or any of the
Subsidiaries;

 

(h)     Liens arising out of judgments or awards in respect of which a Borrower
or any of the Subsidiaries shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings; provided that the
aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed
U.S.$10,000,000 at any time outstanding;

 

(i)     [reserved];

 

(j)     purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrowers or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 90% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrowers or any Subsidiary;

 

(k)     Liens on Equity Interests in a Special Purpose Business Entity incurred
for the purpose of providing independent financing for such Special Purpose
Business Entity; provided, however, that such Liens are non-recourse as to the
Parent Borrower or any of its Subsidiaries holding any Equity Interests in such
Special Purpose Business Entity;

 

(l)     Liens securing Indebtedness and not otherwise permitted under this
Section 6.02; provided that the aggregate principal amount of all Indebtedness
secured by such Liens does not exceed $20,000,000 at any time outstanding;
provided further that no Lien on any Collateral of any Borrower or any of their
Subsidiaries shall be permitted by this Section 6.02(l);

 

112

--------------------------------------------------------------------------------

 

 

(m)     with respect to the Australian Borrower or any Australian Subsidiary,
Liens arising in connection with a deemed security interest under Section 12(3)
of the PPSA (Australia) which do not secure payment or performance of any
obligation;

 

(n)     with respect to the Australian Borrower or any Australian Subsidiary,
Liens arising solely by operation of the PPS Law in the proceeds of an asset
which is the subject of a Lien (including under any retention of title
arrangement in the ordinary course of business) or any commingled product or
mass of which that asset becomes part, where the obligation secured by that Lien
is limited to the unpaid balance of the purchase money for the original asset
and that unpaid balance is not yet due;

 

(o)     with respect to the Australian Borrower or any Australian Subsidiary,
any Lien over goods and products, or documents of title to goods and products
(including under any retention of title arrangement) each arising in the
ordinary course of business where the Lien secures only the acquisition cost or
selling price (and other amounts incidental to those amounts) of such goods and
products;

 

(p)     with respect to the Australian Borrower or any Australian Subsidiary,
any netting or set-off arrangement entered into by any such entity in the
ordinary course of its banking arrangements for the purposes of netting debit
and credit balances; and

 

(q)     with respect to the Australian Borrower or any Australian Subsidiary,
any payment or close out netting or set-off arrangement pursuant to any
derivative or foreign exchange transaction entered into by any such entity, but
excluding any Liens under a credit support arrangement.

 

Section 6.03     Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless the Indebtedness or Liens arising
therefrom, if any, are permitted by Section 6.01 and 6.02, respectively.

 

Section 6.04     Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person (referred to herein as an
“Investment”), except:

 

(a)     Investments set forth on Schedule 6.04;

 

(b)     Permitted Investments;

 

(c)     accounts receivable owing to the Borrowers or any of the Subsidiaries
arising from sales of inventory or the provision of services in the ordinary
course of business;

 

113

--------------------------------------------------------------------------------

 

 

(d)     advances to directors, officers and employees of the Borrowers or any of
the Subsidiaries to meet expenses incurred by such directors, officers and
employees in the ordinary course of business, in an aggregate amount not to
exceed U.S.$5,000,000 at any time outstanding;

 

(e)     securities of any customer of a Borrower or any Subsidiary received in
lieu of cash payment, if such Borrower reasonably deems such customer to be in a
reorganization or unable to make a timely cash payment on Indebtedness of such
customer owing to it, provided that such Borrower or such Subsidiary, as the
case may be, has paid no new consideration (other than forgiveness of
Indebtedness) therefor;

 

(f)     Investments of a Loan Party in or to another Loan Party;

 

(g)     [reserved];

 

(h)     the Borrowers may enter into Hedging Agreements to the extent permitted
by Section 6.12;

 

(i)     the Parent Borrower and its Subsidiaries may acquire all or
substantially all the assets of a person or line of business of such person, or
Equity Interests of a person that would become a wholly owned Subsidiary;
provided that at the time of such transaction:

 

(i)     both before and after giving effect thereto, no Event of Default or
Default shall have occurred and be continuing;

 

(ii)     the Parent Borrower would (A) be in compliance with the covenants set
forth in Section 6.10 and (B) (1) if the Total Leverage Ratio is greater than or
equal to 3.50:1.00 after giving effect to such Permitted Acquisition, have a
Total Leverage Ratio less than or equal to the Total Leverage Ratio immediately
prior to such Permitted Acquisition or (2) have a Total Leverage Ratio less than
3.50:1.00 after giving effect to such Permitted Acquisition, in each case as of
the most recently completed period of four consecutive fiscal quarters ending
prior to such transaction for which the financial statements required by Section
5.04(a) or 5.04(b) have been delivered or for which comparable financial
statements have been filed with the SEC, after giving pro forma effect to such
transaction and to any other event occurring during or after such period as to
which pro forma recalculation is appropriate (including any Asset Sale and any
other transaction described in this Section 6.04(i) or Section 6.04(m) occurring
during or after such period) as if such transaction had occurred as of the first
day of such period; and

 

(iii)     after giving effect to such acquisition, there must be at least
U.S.$25,000,000 of the Revolving Commitments unused and available;

 

provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(i) shall (A) other than adjustments pursuant to clause
(a)(vi) of the definition of EBITDA, include only those adjustments that would
be permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions;

 

114

--------------------------------------------------------------------------------

 

 

(j)     Investments consisting of non-cash proceeds of Asset Sales;

 

(k)     Investments by the Parent Borrower or an existing Subsidiary in or to
the Parent Borrower or an existing Subsidiary (but excluding, for the avoidance
of doubt, Investments in any Person that will become a Subsidiary upon the
making of such Investment);

 

(l)     other Investments, without duplication, in an aggregate amount (valued
at cost or outstanding principal amount, as the case may be) not greater than
7.5% of the Parent Borrower’s Consolidated Net Worth calculated on the date of
such Investment as of the most recent fiscal quarter for which financial
statements are available; and

 

(m)     the Parent Borrower and its Subsidiaries may acquire Equity Interests of
a person that would become a non-wholly owned Subsidiary (in each case referred
to herein as the “Non-Wholly Owned Entity”); provided that:

 

(i)     both before and after giving effect thereto, no Event of Default or
Default shall have occurred and be continuing;

 

(ii)     the Parent Borrower would (A) be in compliance with the covenants set
forth in Section 6.10 and (B) after giving effect to such acquisition, have a
Total Leverage Ratio less than or equal to the Total Leverage Ratio immediately
prior to such acquisition, in each case as of the most recently completed period
of four consecutive fiscal quarters ending prior to such transaction for which
the financial statements required by Section 5.04(a) or 5.04(b) have been
delivered or for which comparable financial statements have been filed with the
SEC, after giving pro forma effect to such transaction and to any other event
occurring during or after such period as to which pro forma recalculation is
appropriate (including any Asset Sale and any other transaction described in
Section 6.04(i) or this Section 6.04(m) occurring during or after such period)
as if such transaction had occurred as of the first day of such period;

 

(iii)     after giving effect to such acquisition, there must be at least
U.S.$25,000,000 of the Revolving Commitments unused and available;

 

(iv)     after giving effect to such acquisition, the Parent Borrower shall
continue to own, directly or indirectly, beneficially and of record, a majority
of the issued and outstanding Equity Interests of such Non-Wholly Owned Entity
unless otherwise disposed of in accordance with Section 6.05;

 

(v)     upon the consummation of such acquisition, the Non-Wholly Owned Entity
and any Borrower and/or Subsidiary that holds any Equity Interests in such
Non-Wholly Owned Entity shall have each complied with the requirements of
Section 5.09 regardless of whether such Non-Wholly Owned Entity is a Material
Subsidiary; and

 

(vi)     the aggregate amount of the consideration for all such acquisitions
made pursuant to this Section 6.04(m) after the Third Amendment Effective Date
shall not exceed 10% of the Parent Borrower’s Consolidated Net Worth calculated
on the date of such acquisition as of the most recent fiscal quarter for which
financial statements are available;

 

115

--------------------------------------------------------------------------------

 

 

provided, however that all pro forma calculations required to be made pursuant
to this Section 6.04(m) shall (A) other than adjustments pursuant to clause
(a)(vi) of the definition of EBITDA, include only those adjustments that would
be permitted or required by Regulation S-X under the Securities Act of 1933, as
amended and (B) be certified to by a Financial Officer as having been prepared
in good faith based upon reasonable assumptions.

 

Section 6.05     Mergers, Consolidations, Sales of Assets and Acquisitions.

 

(a)     Merge, amalgamate or consolidate with or into any other person, or
permit any other person to merge, amalgamate or consolidate with or into it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) as part of any Asset Sale all or substantially all of the
assets of a Loan Party (whether now owned or hereafter acquired) or less than
all or substantially all of the Equity Interests of any Loan Party (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that (a) the Parent Borrower may merge, amalgamate or consolidate with any
person provided that (i) no Change in Control occurs, (ii) immediately after
giving effect to any such proposed transaction no Default or Event of Default
would exist, and (iii) the Parent Borrower is the surviving entity, (b) the
Parent Borrower may merge or amalgamate with any of its wholly owned
Subsidiaries, provided that immediately after giving effect to any such proposed
transaction no Default would exist and the Parent Borrower is the surviving
entity, (c) any Subsidiary may merge into or consolidate with any other wholly
owned Subsidiary (or, in order to consummate a Permitted Acquisition, any other
person) in a transaction in which the surviving entity is a wholly owned
Subsidiary and (except in the case of Permitted Acquisitions) no person other
than the Borrowers or a wholly owned Subsidiary receives any consideration,
provided that (i) other than with respect to any merger among wholly owned
Subsidiaries of the Parent Borrower, the requirements of Section 6.04(i) are met
with respect to such merger described in this clause (c) and (ii) if any such
merger described in this clause (c) shall involve a Loan Party, the surviving
entity of such merger shall be or become a Loan Party and (d) any Subsidiary of
the Parent Borrower may liquidate or dissolve if the Parent Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Parent Borrower and is not materially disadvantageous to the Lenders.

 

(b)     Engage in any Asset Sale not otherwise permitted under paragraph (a)
above unless (i) such consideration is at least equal to the fair market value
of the assets being sold, transferred, leased or disposed of, and (ii) the fair
market value of all assets sold, transferred, leased or disposed of pursuant to
this paragraph (b) after the Original Closing Date shall not exceed 7.5% of
Consolidated Net Worth calculated on the date of incurrence as of the most
recent fiscal quarter for which financial statements are available in the
aggregate.

 

Section 6.06     Restricted Payments; Restrictive Agreements. (a) Declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment (including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders of a given class, (ii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
Parent Borrower may repurchase its Equity Interests owned by employees of the
Parent Borrower or the Subsidiaries or make payments to employees of the Parent
Borrower or the Subsidiaries upon termination of employment in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed U.S.$10,000,000 in any fiscal year and (iii) at any time on
or after January 1, 2018, so long as (A) no Event of Default or Default shall
have occurred and be continuing or result therefrom, (B) at least
U.S.$25,000,000 of the Revolving Commitments is unused and available after
giving effect to such Restricted Payment, (C) the Parent Borrower would (1) be
in compliance with the covenants set forth in Sections 6.10 and (2) have a Total
Leverage Ratio less than 3.50:1.00, in each case as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements required by Section 5.04(a) or
5.04(b) have been delivered or for which comparable financial statements have
been filed with the SEC, after giving pro forma effect (using the criteria
therefor described in Section 6.04(i)) to such transaction and to any other
event occurring during or after such period as to which pro forma recalculation
is appropriate as if such transaction had occurred as of the first day of such
period, the Parent Borrower may make Restricted Payments in any amount.

 

116

--------------------------------------------------------------------------------

 

 

(b)     Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of the
Parent Borrower or any Subsidiary to create, incur or permit to exist any Lien
upon any of its property or assets in favor of a Collateral Agent or any
successor thereto hereunder or under any agreement that replaces or refinances
this Agreement, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Parent Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Parent Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(C) the foregoing shall not apply to restrictions and conditions imposed on any
Foreign Subsidiary (other than any Canadian Subsidiary, the Australian Borrower
or any Australian Subsidiary) by the terms of any Indebtedness of such Foreign
Subsidiary permitted to be incurred hereunder, (D) clause (i) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and
(E) clause (i) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.

 

Section 6.07     Transactions with Affiliates. Except for transactions by or
among Loan Parties and transactions expressly permitted under this Agreement,
sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except that the Borrowers or any Subsidiary may engage in any of the
foregoing transactions in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrowers or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties.

 

Section 6.08     Business of Borrowers and Subsidiaries. Engage at any time in
any business or business activity other than providing products and services to
the energy industry, accommodations and business activities reasonably
incidental thereto.

 

117

--------------------------------------------------------------------------------

 

 

Section 6.09     Other Indebtedness and Agreements. (a) Permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of a
Borrower or any of the Subsidiaries is outstanding if the effect of such waiver,
supplement, modification, amendment, termination or release would increase the
interest rate thereon, shorten the final maturity or the average life thereof or
cause an Event of Default.

 

(b)     Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or offer or commit to pay, or
directly or indirectly (including pursuant to any Synthetic Purchase Agreement)
redeem, repurchase, retire or otherwise acquire for consideration, or set apart
any sum for the aforesaid purposes, any Subordinated Indebtedness, except (i) to
the extent the Parent Borrower could make a Restricted Payment pursuant to
Section 6.06(a) or (ii) to the extent any Subordinated Indebtedness is repaid
with the proceeds of a refinancing of such Subordinated Indebtedness permitted
under Section 6.01(a) or Section 6.01(e).

 

Section 6.10     Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters of the Parent Borrower, in each
case taken as one accounting period, to be less than 3.0 to 1.0.

 

Section 6.11     Leverage Ratios.

 

(a)     Maximum Total Leverage Ratio. Commencing with the four fiscal quarter
period ending March 31, 2018, permit the Total Leverage Ratio for any period of
four consecutive fiscal quarters of the Parent Borrower, in each case taken as
one accounting period, as of the last day of any fiscal quarter, to be greater
than (A) if a Qualified Offering has not been consummated:

 

Fiscal Quarter Ending

 

Total Leverage Ratio

March 31, 2018 and June 30, 2018

 

4.50:1.00

September 30, 2018

 

4.25:1.00

December 31, 2018

 

3.75:1.00

March 31, 2019 and thereafter

 

3.50:1.00

 

 

and (B) if a Qualified Offering has been consummated, 4.00:1.00.

 

(b)     Maximum Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio for any period of four consecutive fiscal quarters of the Parent
Borrower, in each case taken as one accounting period, as of the last day of any
fiscal quarter occurring after a Qualified Offering, to be greater than
2.50:1.00.

 

Section 6.12     Hedging Agreements. Enter into any Hedging Agreement, other
than Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which a Borrower or any Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

 

118

--------------------------------------------------------------------------------

 

 

Section 6.13     Pension Plans. (a) Terminate, in whole or in part, or initiate
the termination of, in whole or in part, any Canadian Pension Plan so as to
result in any liability to the Parent Borrower or its applicable Canadian
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; (b) permit to exist any event or condition in respect of any Canadian
Pension Plan or Defined Benefit Plan which presents the risk of liability of the
Parent Borrower which could reasonably be expected to have a Material Adverse
Effect; (c) enter into or incur any obligation under any new Canadian Pension
Plan or Canadian Benefit Plan or modify any such existing plans or the terms of
participation in any Defined Benefit Plan so as to increase its obligations
thereunder which could result in any liability to the Parent Borrower or any of
its Canadian Subsidiaries and which could reasonably be expected to have a
Material Adverse Effect; (d) permit their unfunded obligations and liabilities
under Canadian Pension Plans or Defined Benefit Plans to remain unfunded, other
than in accordance with applicable law; (e) engage in any transactions which
result in a fine or penalty against the Parent Borrower in excess of
C$10,000,000 in respect of any Canadian Pension Plan, Defined Benefit Plan or
Canadian Benefit Plan which fine or penalty has not been paid within 30 days of
final assessment unless (i) such fine or penalty is being contested in good
faith by appropriate proceedings, (ii) the Parent Borrower has set aside on its
books adequate reserves with respect thereto in accordance with Canadian GAAP
and (iii) such contest does not operate to suspend collection of the contested
fine or penalty; or (f) fail to make a required contribution under any Canadian
Pension Plan, Defined Benefit Plan or Canadian Benefit Plan which would result
in the imposition of a Lien upon the assets of the Parent Borrower or any of its
Subsidiaries within 30 days after the date such payment becomes due, unless such
payment is being contested in compliance with the preceding clause (e) and there
is no risk of forfeiture, loss or subordination of the Secured Parties’ Liens on
such assets.

 

Section 6.14     Amendment of the Organizational DocumentsSection 6.15     .
Amend the limited partnership agreement of any Subsidiary that is a limited
partnership or otherwise take steps to expressly provide that the units of such
limited partnership are securities for the purposes of this Securities Transfer
Act (Alberta) without 30 days prior written notice to the Canadian Collateral
Agent.

 

SECTION 6.15     Sanction Laws and Regulations. (a) Use the proceeds of the
facilities under the Loan Documents, or lend, contribute or otherwise make
available such proceeds to any Borrower or any Subsidiary, joint venture partner
or other person or entity for the purpose of (i) funding any activities or
business of or with any Designated Person, or in any country or territory that
at the time of such funding is, or whose government is, the subject of any
sanctions under any Sanctions Laws and Regulations, or (ii) causing a violation
of any Sanctions Laws and Regulations by any party to this Agreement.

 

(b)     Pay any amount due pursuant under the Loan Documents with funds obtained
from transactions with or relating to Designated Persons or countries which are
the subject of sanctions under any Sanctions Laws and Regulations, including but
not limited to, Iran, Sudan, Cuba, and Syria, or with funds derived from any
activity in violation of Anti-Money Laundering Laws.

 

Section 6.16     Anti-Corruption Laws. Violate the laws or regulations described
in Section 3.23 in such a manner as to result in a Material Adverse Effect.

 

119

--------------------------------------------------------------------------------

 

 

Section 6.17     Cross-Guarantee. No Loan Party shall enter into a deed of
cross-guarantee for the purposes of ASIC Class Order CO 98/1418 other than with
Civeo Holdings Company 1 Pty Limited and its subsidiaries.

 

Article VII

Events of Default

 

Section 7.01     Events of Default. In case of the happening of any of the
following events (“Events of Default”):

 

(a)     any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
provided that to the extent that any representation or warranty is qualified as
to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty shall prove to be incorrect in any respect when made
or deemed to be made;

 

(b)     default shall be made in the payment in the applicable currency of any
principal of any Loan or the reimbursement with respect to any L/C Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)     default shall be made in the payment in the applicable currency of any
interest on any Loan or any Fee or L/C Disbursement or any other amount (other
than an amount referred to in (b) above) due under any Loan Document, when and
as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;

 

(d)     default shall be made in the due observance or performance by a Borrower
or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.08 or in Article VI;

 

(e)     default shall be made in the due observance or performance by a Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in Section 7.01(b), (c) or (d)) and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) notice thereof from any Agent or any Lender to the Parent Borrower or
(ii) any Responsible Officer of the Parent Borrower obtains actual knowledge
thereof;

 

(f)     (i) a Borrower or any Material Subsidiary shall fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
other event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

120

--------------------------------------------------------------------------------

 

 

(g)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of a Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of a Borrower or any Material Subsidiary, under any
Insolvency Law, (ii) the appointment of a receiver, liquidator, provisional
liquidator, trustee, custodian, administrator, sequestrator, conservator or
similar official for a Borrower or any Material Subsidiary or for a substantial
part of the property or assets of a Borrower or any Material Subsidiary or
(iii) the winding-up or liquidation of a Borrower or any Material Subsidiary;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(h)     a Borrower or any Material Subsidiary shall (i) if such Borrower or
Material Subsidiary is incorporated in Australia, (A) become or state that it is
insolvent as defined in the Australian Corporations Act, (B) become an insolvent
under administration as defined in the Australian Corporations Act, (C) fail
under section 459F(1) of the Australian Corporations Act to comply with a
statutory demand, (D) have an administrator, receiver, receiver & manager,
liquidator or provisional liquidator or similar official appointed to, or take
possession or control of, a substantial part of the property or assets of such
party or (E) enter into or become subject to any arrangement or composition with
one or more of its creditors or any assignment for the benefit of one or more of
its creditors or any re-organization, moratorium, deed of company arrangement or
other administration involving one or more of its creditors, (ii) voluntarily
commence any proceeding or file any petition seeking relief under any Insolvency
Law, (iii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iv) apply for or consent to the appointment of a receiver, trustee,
custodian, administrator, sequestrator, conservator or similar official for a
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of a Borrower or any Material Subsidiary, (v) file an answer admitting
the material allegations of a petition filed against it under an Insolvency Law
in any such proceeding, (vi) make a general assignment for the benefit of
creditors, (vii) become unable, admit in writing its inability or fail generally
to pay its debts as they become due or (viii) take any action for the purpose of
effecting any of the foregoing;

 

(i)     one or more judgments for the payment of money in an aggregate amount in
excess of U.S.$25,000,000 (to the extent not covered by insurance) shall be
rendered against a Borrower or any Material Subsidiary thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of a Borrower or any
Material Subsidiary to enforce any such judgment;

 

(j)     an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of a Borrower and its ERISA Affiliates in an
aggregate amount exceeding U.S.$25,000,000;

 

121

--------------------------------------------------------------------------------

 

 

(k)     any Guarantee under any Guarantee Agreement for any reason shall cease
to be in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

 

(l)     any security interest purported to be created by any Security Document
shall cease to be, or shall be asserted by a Borrower or any other Loan Party
not to be, a valid, perfected, first priority (except as otherwise expressly
provided in this Agreement or such Security Document) security interest in the
securities, assets or properties covered thereby having an estimated market
value in excess of U.S.$2,500,000, except to the extent that any such loss of
perfection or priority results from the failure of a Collateral Agent to
maintain possession of certificates representing securities pledged under a
Pledge Agreement; or

 

(m)     a Change in Control shall have occurred.

 

Section 7.02     Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 7.01(g) or (h)) shall have
occurred and be continuing, then, and in any such event:

 

(a)     the Administrative Agent (i) shall at the request, or may, with the
consent, of the Required Revolving Lenders, by notice to the Parent Borrower,
declare the Revolving Commitments and the obligation of each Revolving Lender
and the Issuing Banks to make extensions of credit hereunder, including making
Loans and issuing Letters of Credit, to be terminated, whereupon the same shall
forthwith terminate, and/or (ii) shall at the request, or may, with the consent,
of the Required Lenders, by notice to the Parent Borrower, declare all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon all such amounts shall become and be
forthwith due and payable in full, without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrowers;

 

(b)     the Borrowers shall, on demand of any Administrative Agent at the
request or with the consent of the Required Revolving Lenders, Cash
Collateralize the Letters of Credit in accordance with Section 2.21(k); and

 

(c)     the Collateral Agents shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce their respective rights and remedies
under the Security Documents, this Agreement, and any other Loan Document for
the ratable benefit of the Lenders by appropriate proceedings.

 

Section 7.03     Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.01(g) or (h) shall occur:

 

(a)     (i) the Revolving Commitments and the obligation of each Revolving
Lender and the Issuing Bank to make extensions of credit hereunder, including
making Loans and issuing Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement and the other Loan Documents shall become
and be forthwith due and payable in full, without notice of intent to demand,
demand, presentment for payment, notice of nonpayment, protest, notice of
protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
the Borrowers;

 

122

--------------------------------------------------------------------------------

 

 

(b)     the Borrowers shall Cash Collateralize the Letters of Credit in
accordance with Section 2.21(k); and

 

(c)     the Collateral Agents shall at the request of, or may with the consent
of, the Required Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

 

Section 7.04     Non-exclusivity of Remedies. No remedy conferred upon the
Agents, the Issuing Banks and the Lenders is intended to be exclusive of any
other remedy, and each remedy shall be cumulative of all other remedies existing
by contract, at law, in equity, by statute or otherwise.

 

Section 7.05     Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by an Agent pursuant
to this Agreement or any other Loan Document, the exercise of any rights or
remedies under any Security Document or any other agreement with any Loan Party
which secures any of the Obligations, shall be applied in accordance with the
CAM Exchange Agreement.

 

Article VIII

The Administrative Agents, the Collateral Agents,
the Issuing Banks and the Swing Line Lenders

 

Section 8.01     Appointment and Authority. Each of the Lenders, the Swing Line
Lenders and the Issuing Banks hereby irrevocably appoints RBC to act on its
behalf as the Administrative Agent and the U.S. Collateral Agent hereunder and
under the other Loan Documents. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints RBC to act on its behalf as the Canadian Administrative
Agent and Canadian Collateral Agent hereunder and under the other Loan
Documents. Each of the Lenders and the Issuing Banks hereby irrevocably appoints
RBC Europe to act on its behalf as the Australian Administrative Agent and
Australian Collateral Agent hereunder and under the other Loan Documents. Each
of the Lenders, the Swing Line Lenders and the Issuing Banks authorizes each
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents, the Lenders and the Issuing
Bank, and no Loan Party shall have rights as a third party beneficiary of any of
such provisions. Each of the Secured Parties hereby acknowledges and confirms
their agreement that the Collateral Agents are subject to certain Security
Documents as trustee for and on behalf of the Lenders or the terms of the
declaration of trust and other terms and conditions set forth in the applicable
Security Documents.

 

123

--------------------------------------------------------------------------------

 

 

Section 8.02     Rights as a Lender. The person serving as an Agent or an
Issuing Bank or a Swing Line Lender hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, an Issuing Bank or a Swing Line Lender and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the person serving as an Agent, an
Issuing Bank or a Swing Line Lender hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such person were not an Agent, an Issuing Bank or a Swing Line
Lender hereunder and without any duty to account therefor to the Lenders.

 

Section 8.03     Exculpatory Provisions. None of the Agents, Issuing Banks or
the Swing Line Lenders shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, none of the Agents or the Issuing Banks:

 

(a)     shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b)     shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent, Issuing Bank
or Swing Line Lender is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
such Agent, Issuing Bank or Swing Line Lender shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose such
Agent, Issuing Bank or Swing Line Lender to liability or that is contrary to any
Loan Document or legal requirement; and

 

(c)     shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates or Subsidiaries that is communicated to or obtained by the person
serving as Agent, Issuing Bank, Swing Line Lender or any of their respective
Affiliates in any capacity.

 

None of the Agents or the Issuing Banks shall be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
such Agent or Issuing Bank shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 9.08) or (ii) in the absence of its
own gross negligence or willful misconduct. None of the Agents, the Issuing
Banks and the Swing Line Lenders shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent,
Issuing Bank or Swing Line Lender by a Borrower, a Loan Party, a Lender or an
Issuing Bank.

 

124

--------------------------------------------------------------------------------

 

 

None of the Agents, Issuing Banks or the Swing Line Lenders shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to
such Agent, Issuing Bank or Swing Line Lender or satisfaction of any condition
that expressly refers to the matters described therein being acceptable or
satisfactory to such Agent, Issuing Bank or Swing Line Lender.

 

Section 8.04     Reliance by the Agents, the Issuing Banks and the Swing Line
Lenders. Each of the Agents, Issuing Banks and the Swing Line Lenders shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. Each of the Agents, the
Issuing Banks and the Swing Line Lenders also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, an Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to the
making of such Loan or the issuance of such Letter of Credit. An Agent, Issuing
Bank or Swing Line Lender may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 8.05     Delegation of Duties. Each of the Agents may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent. Each of the Agents and any of their respective sub-agents may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of such Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as such Agent.

 

125

--------------------------------------------------------------------------------

 

 

Section 8.06     Resignation of an Agent or a Swing Line Lender.

 

(a)     An Agent may resign at any time by giving prior written notice thereof
to the Lenders and the Parent Borrower, such resignation to be effective upon
the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required U.S. Lenders shall
have the right to appoint, on behalf of the Borrowers and the U.S. Lenders, a
successor Administrative Agent or U.S. Collateral Agent, which shall be a
financial institution with an office in New York City. Upon any such
resignation, the Required Canadian Lenders shall have the right to appoint, on
behalf of the Parent Borrower and the Lenders, a successor Canadian
Administrative Agent or Canadian Collateral Agent, which shall be a financial
institution with an office in New York City. Upon any such resignation, the
Required Australian Lenders shall have the right to appoint, on behalf of the
Australian Borrower and the Lenders, a successor Australian Administrative Agent
or Australian Collateral Agent, which shall be a financial institution with an
office in New York City. If no successor Agent shall have been so appointed by
the Applicable Required Lenders within thirty (30) days after the resigning
Agent’s giving notice of its intention to resign, then the resigning Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Agent. If
either the Administrative Agent, the Canadian Administrative Agent or the
Australian Administrative Agent has resigned and no successor Agent has been
appointed, the Applicable Required Lenders may perform all the duties of such
Agent hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Required Lenders until such successor Agent shall have been
appointed as provided herein. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment or, in the
case of a successor U.S. Collateral Agent, Canadian Collateral Agent or
Australian Collateral Agent, upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Security Documents, and such other instruments or notices, as may be
necessary or desirable, or as the Applicable Required Lenders may reasonably
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Security Documents. Upon the acceptance of any appointment
as Administrative Agent or Collateral Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Agent. Upon the
effectiveness of the resignation of an Administrative Agent or Collateral Agent,
the resigning Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents. After the effectiveness of the
resignation of an Agent, the provisions of this Article VIII shall continue in
effect for the benefit of such Agent in respect of any actions taken or omitted
to be taken by it while it was acting as an Agent hereunder and under the other
Loan Documents.

 

(b)     Any resignation by RBC as Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Bank under the U.S.
Revolving Credit Facility and as the U.S. Swing Line Lender. Any resignation by
RBC as Canadian Administrative Agent pursuant to this Section shall also
constitute its resignation as an Issuing Bank under the Canadian Revolving
Credit Facility and as the Canadian Swing Line Lender. Any resignation by RBC
Europe as Australian Administrative Agent pursuant to this Section shall also
constitute its resignation as an Issuing Bank under the Australian Revolving
Credit Facility. Upon the acceptance of a successor’s appointment as the
Administrative Agent, Canadian Administrative Agent or Australian Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and,
in the case of the Administrative Agent or Canadian Administrative Agent, the
retiring Swing Line Lender, (b) the retiring Issuing Bank and, in the case of
the Administrative Agent or Canadian Administrative Agent, the retiring Swing
Line Lender, shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring Issuing Bank to effectively assume the
obligations of the retiring Issuing Bank with respect to such Letters of Credit.

 

126

--------------------------------------------------------------------------------

 

 

(c)     The U.S. Swing Line Lender may resign at any time by giving prior
written notice thereof to the Administrative Agent and the U.S. Borrower, such
resignation to be effective upon the appointment of a successor U.S. Swing Line
Lender or, if no successor U.S. Swing Line Lender has been appointed, forty-five
(45) days after the retiring U.S. Swing Line Lender gives notice of its
intention to resign. Upon any such resignation, the U.S. Borrowers shall have
the right to appoint a successor U.S. Swing Line Lender. The Canadian Swing Line
Lender may resign at any time by giving prior written notice thereof to the
Canadian Administrative Agent and the Parent Borrower, such resignation to be
effective upon the appointment of a successor Canadian Swing Line Lender or, if
no successor Canadian Swing Line Lender has been appointed, forty-five (45) days
after the retiring Canadian Swing Line Lender gives notice of its intention to
resign. Upon any such resignation, the Parent Borrower shall have the right to
appoint a successor Canadian Swing Line Lender. No Swing Line Lender shall be
deemed to be appointed hereunder until such successor Swing Line Lender has
accepted the appointment. Upon the acceptance of any appointment as Swing Line
Lender hereunder by a successor Swing Line Lender, such successor Swing Line
Lender shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Swing Line Lender. Upon the effectiveness
of the resignation of a Swing Line Lender, the resigning Swing Line Lender shall
be discharged from its duties and obligations hereunder and under the Loan
Documents. After the effectiveness of the resignation of a Swing Line Lender,
the provisions of this Article VIII shall continue in effect for the benefit of
such Swing Line Lender in respect of any actions taken or omitted to be taken by
it while it was acting as a Swing Line Lender hereunder and under the other Loan
Documents.

 

Section 8.07     Non-Reliance on Agents and Other Lenders; Certain
Acknowledgments.

 

(a)     Each Lender and Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder. In
this regard, each party hereto acknowledges that (i) Latham & Watkins LLP is
acting in this transaction as special counsel to the Administrative Agent and
U.S. Collateral Agent only, (ii) Borden Ladner Gervais LLP is acting in this
transaction as special counsel to the Canadian Administrative Agent and Canadian
Collateral Agent only and (iii) Arnold Bloch Leibler is acting in this
transaction as special counsel to the Australian Administrative Agent and
Australian Collateral Agent only. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.

 

(b)     Each Lender shall be deemed by delivering its signature page to this
Agreement and making any Loan on the Closing Date to have consented to, approved
or accepted each Loan Document and each other document or other matter referred
to in Section 4.01, 4.02 or 4.03 required to be consented to or approved by or
acceptable or satisfactory to the Agents, the Lead Arranger or the Lenders and
to have been satisfied with the satisfaction of all other conditions precedent
required to be satisfied under Section 4.01, 4.02 or 4.03.

 

127

--------------------------------------------------------------------------------

 

 

Section 8.08     Indemnification. The Lenders severally agree to indemnify upon
demand the Agents, the Issuing Banks, the Swing Line Lenders and each Related
Party of any of the foregoing (to the extent not reimbursed by the Loan
Parties), according to their respective ratable shares, and hold harmless such
Indemnitee from and against any and all Indemnified Liabilities in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of any Related Party; provided, however, that no Lender shall be liable for (a)
the payment to any Indemnitee for any portion of such Indemnified Liabilities to
the extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnitee’s own gross negligence or
willful misconduct and (b) claims made or legal proceedings commenced against
such Indemnitee by any security holder or creditor thereof arising out of and
based on rights afforded any such security holder or creditor solely in its
capacity as such; provided further, however, that no action taken in accordance
with the directions of the Applicable Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender agrees to reimburse the Agents,
the Issuing Banks, the Swing Line Lenders and each Related Party promptly upon
demand for its ratable share of any out-of-pocket expenses (including all fees,
expenses and disbursements of any law firm or other external counsel) incurred
by an Agent, an Issuing Bank or a Swing Line Lender in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document, to the extent that such Agent, Issuing Bank or Swing
Line Lender is not reimbursed for such by the Loan Parties. The undertaking in
this Section shall survive termination of the Commitments, the payment of all
other Obligations and the resignation of such Agent, Issuing Bank or Swing Line
Lender.

 

Section 8.09     Collateral and Guaranty Matters.

 

(a)     Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or as a potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) acknowledges and agrees that the Collateral Agents have entered into
the Security Documents on behalf of itself and the Secured Parties, and the
Secured Parties hereby agree to be bound by the terms of such Security
Documents, acknowledge receipt of copies of such Security Documents and consent
to the rights, powers, remedies, indemnities and exculpations given to such
Collateral Agent thereunder. All rights, powers and remedies available to the
Collateral Agents and the Secured Parties with respect to the Collateral, or
otherwise pursuant to the Security Documents, shall be subject to the provisions
of such Security Documents.

 

(b)     Each Lender (as a Lender and in its capacity as a potential provider of
Banking Services or as a potential counterparty to a Hedging Agreement) and each
other Secured Party (by their acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Collateral Agents, at their option and in
their discretion, without the necessity of any notice to or further consent from
the Secured Parties:

 

128

--------------------------------------------------------------------------------

 

 

(i)     to release any Lien on any property granted to or held by the Collateral
Agent under any Security Document (i) if expressly permitted by Section 6.03,
Section 6.05, Section 9.20 or any Security Document or (ii) subject to Section
9.08, if approved, authorized or ratified in writing by the Required Lenders;

 

(ii)     to take any actions with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain a first priority
security interest in and Liens upon the Collateral granted pursuant to the
Security Documents;

 

(iii)     to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable law; and

 

(iv)     to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(j).

 

(c)     Upon the request of the Collateral Agent at any time, the Secured
Parties will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.09.

 

(d)     Each Loan Party hereby irrevocably appoints each Collateral Agent as
such Loan Party’s attorney-in-fact, with full authority to, after the occurrence
and during the continuance of an Event of Default, act for such Loan Party and
in the name of such Loan Party to, in such Collateral Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral, (iv) to file any claims or take
any action or institute any proceedings which such Collateral Agent may
reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of such Collateral Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents relating to
the Collateral after the expiration of any applicable grace periods, such
Collateral Agent may itself perform, or cause performance of, such covenant, and
such Loan Party shall pay for the expenses of the Collateral Agent incurred in
connection therewith in accordance with Section 9.05. The power of attorney
granted hereby is coupled with an interest and is irrevocable.

 

(e)     The powers conferred on the Collateral Agents under this Agreement and
the other Security Documents are solely to protect their respective interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Beyond the safe custody thereof, each Collateral Agent and each Secured
Party shall have no duty with respect to any Collateral in its possession or
control (or in the possession or control of any agent or bailee) or with respect
to any income thereon or the preservation of rights against prior parties or any
other rights pertaining thereto. Each Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which such Collateral Agent accords its own property. None of the Agents,
any Lender or any other Secured Party shall be liable or responsible for any
loss or damage to any of the Collateral, or for any diminution in the value
thereof, by reason of the act or omission of any warehouseman, carrier,
forwarding agency, consignee, broker or other agent or bailee selected by the
Parent Borrower or selected by an Agent in good faith.

 

129

--------------------------------------------------------------------------------

 

 

(f)     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrowers, the Agents and each Secured Party hereby agree
that no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce any of the Guarantees in the Guarantee Agreements,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Applicable Administrative Agent, on behalf of the
applicable Secured Parties in accordance with the terms hereof, and all powers,
rights and remedies under the Security Documents may be exercised solely by the
Applicable Collateral Agents.

 

Section 8.10     No Other Duties, etc.. Anything herein to the contrary
notwithstanding, the Lead Arranger and the Sole Bookrunner listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or an Issuing Bank.

 

Section 8.11     Agents May File Proofs of Claim. In case of the pendency of any
proceeding under any Insolvency Law or any other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Disbursement shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether an Agent
shall have made any demand on a Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Disbursements and all
other Obligations (other than obligations of the Parent Borrower or its
Subsidiaries owing to any Lender or Affiliate thereof pursuant to any Hedging
Agreement or any Banking Services Obligations) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Banks and the Agents (including any claim for
the reasonable expenses, disbursements and advances of the Lenders, the Issuing
Bank and the Agents and all other amounts due the Lenders, the Issuing Banks and
the Agents under Sections 2.05 and 9.08) allowed in such judicial proceeding;
and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to such Agent and, if such Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to such Agent any amount due for the reasonable expenses,
disbursements and advances of such Agent, and any other amounts due such Agent
under Sections 2.05 and 9.08.

 

130

--------------------------------------------------------------------------------

 

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank to authorize Agent to
vote in respect of the claim of any Lender or Issuing Bank or in any such
proceeding.

 

Article IX

Miscellaneous

 

Section 9.01     Notices.

 

(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), notices and other communications provided for
herein or (except as otherwise provided therein) any other Loan Document shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

(i)     if to the Canadian Borrower, to it at Three Allen Center, 333 Clay
Street, Suite 4980, Houston, Texas 77002, Attention of Chief Financial Officer
(Fax No. (713) 651-0369);

 

(ii)     if to a U.S. Borrower, to it at Three Allen Center, 333 Clay Street,
Suite 4980, Houston, Texas 77002, Attention of Chief Financial Officer (Fax
No. (713) 651-0369);

 

(iii)     if to the Australian Borrower, to it at Civeo Pty Limited, c/o Civeo
Corporation, Three Allen Center, 333 Clay Street, Suite 4980, Houston, Texas
77002, Attention of Chief Financial Officer (Fax No. (713) 462-6784);

 

(iv)     if to the Administrative Agent or the U.S. Collateral Agent, to Royal
Bank of Canada, at 4th Floor, 20 King Street West, Toronto, Ontario M5H 1C4,
Attention: Manager, Agency Services Group (Fax No. (416) 842-4023);

 

(v)     if to the Canadian Administrative Agent or the Canadian Collateral
Agent, to Royal Bank of Canada, at 4th Floor, 20 King Street West, Toronto,
Ontario M5H 1C4, Attention: Manager, Agency Services Group (Fax No. (416)
842-4023);

 

(vi)     if to the Australian Administrative Agent or the Australian Collateral
Agent, to RBC Europe Limited, at RBC Europe Limited, Thames Court, One
Queenhithe, London, EC4V 3DQ, United Kingdom, Attention: Manager Loans Agency,
(Fax No. +44 20 7029 7914); and

 

(vii)     if to a Lender or an Issuing Bank, to it at its address (or fax
number) set forth in its Administrative Questionnaire.

 

131

--------------------------------------------------------------------------------

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party may change its address for notices by giving notice of
such change to each party in accordance with this Section 9.01; provided that,
any Lender shall be required only to provide notice of such change to the
Applicable Borrower and the Applicable Administrative Agent.

 

(b)     Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Applicable Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or Issuing Bank
pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the Applicable Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Each Administrative
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless an Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or in electronic (i.e., “pdf” or
“tif”) format. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually-signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.
The Agents may also require that any such documents and signatures be confirmed
by a manually-signed original thereof; provided, however, that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
document or signature.

 

(d)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Borrower, any Lender, any Issuing Bank or
any other person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
any Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower, any Lender, any Issuing Bank or any other person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

132

--------------------------------------------------------------------------------

 

 

(e)     Reliance by Agents, Issuing Banks and Lenders. Each of the Agents,
Issuing Banks and the Lenders shall be entitled to rely and act upon any notices
(including telephonic and electronically communicated (e-mailed) Borrowing
Requests) purportedly given by or on behalf of a Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Agents, the Issuing Banks, each
Lender and their Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other communications with any Agent, Issuing Bank or Lender may be recorded by
such Agent, Issuing Bank or Lender, and each of the parties hereto hereby
consents to such recording.

 

Section 9.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by a Borrower herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks, regardless of any investigation made by the Lenders or the Issuing Banks
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.13, 2.15, 2.19, 9.05 and
9.16 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative
Agents, the Collateral Agents, any Lender or any Issuing Bank.

 

Section 9.03     Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

 

133

--------------------------------------------------------------------------------

 

 

Section 9.04     Successors and Assigns.

 

(a)     Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder except as expressly permitted hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, (iii) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (f) or (h) of this Section or (iv) to an SPC in
accordance with the provisions of paragraph (g) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided that, with respect to any such assignment under the Australian
Revolving Credit Facility, if such assignment would result in there being only
one Australian Lender, such Lender shall acknowledge in the applicable
Assignment and Acceptance that such assignment may have an effect on Australian
Withholding Taxes in relation to interest payments made by the Australian
Borrower. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments (including, for
purposes of this Section 9.04(b), participations in Letters of Credit and Swing
Line Loans) and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility or the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)     in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than U.S.$5,000,000, unless each of the Applicable
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Parent Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

134

--------------------------------------------------------------------------------

 

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Applicable Swing
Line Lender’s rights and obligations in respect of Swing Line Loans.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)     the consent of the Parent Borrower (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the U.S.
Revolving Credit Facility, the Canadian Revolving Credit Facility or the
Australian Revolving Credit Facility, if such assignment is to a person that is
not a Lender under the U.S. Revolving Credit Facility, the Canadian Revolving
Credit Facility or the Australian Revolving Credit Facility, an Affiliate of
such Lender or any Approved Fund with respect to such Lender, provided that no
such consent shall be required if an Event of Default shall have occurred and is
continuing; provided further that if the Parent Borrower shall fail to respond
to a request for consent to an assignment within ten (10) Business Days
following receipt of such request, the Parent Borrower shall be deemed to have
given such consent.

 

(B)     the consent of the Applicable Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required (1) for assignments in
respect of the U.S. Revolving Credit Facility, the Canadian Revolving Credit
Facility or the Australian Revolving Credit Facility if such assignment is to a
person that is not a Lender under the U.S. Revolving Credit Facility, the
Canadian Revolving Credit Facility or the Australian Revolving Credit Facility,
an Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) for assignments of Canadian Term Loans to a person who is not a Lender, an
Affiliate of a Lender or an Approved Fund;

 

(C)     the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the U.S.
Revolving Credit Facility, the Canadian Revolving Credit Facility or the
Australian Revolving Credit Facility; and

 

(D)     the consent of the Applicable Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the U.S. Revolving Credit Facility or the Canadian Revolving Credit
Facility, as applicable.

 

135

--------------------------------------------------------------------------------

 

 

(iv)     Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Applicable Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided, however,
that the Applicable Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment; and
provided, further, that only one such fee shall be payable in the event of
contemporaneous assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group). The assignee, if it
is not a Lender, shall deliver to the Applicable Administrative Agent an
Administrative Questionnaire.

 

(v)     No Assignment to Borrower. No such assignment shall be made to the
Parent Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

(vii)     Defaulting Lenders. No assignment shall be made to any Defaulting
Lender or any of its Subsidiaries, or any person who, upon becoming a Lender
hereunder, would constitute any of the foregoing persons.

 

Upon such execution, delivery, acceptance and recording thereof by the
Applicable Administrative Agent pursuant to paragraph (c) of this Section, from
and after the effective date specified in each Assignment and Acceptance, (A)
the Eligible Assignee thereunder shall be a party hereto for all purposes and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and (B) such assigning Lender thereunder shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of such Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.11, 2.13, and
9.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Applicable Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Applicable
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Applicable Administrative Agent or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Pro Rata Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

136

--------------------------------------------------------------------------------

 

 

(c)     Register. The Applicable Administrative Agent shall maintain at its
Applicable Lending Office a copy of each Assignment and Acceptance delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Agents, the Issuing Banks, and the Lenders may
treat each person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. In addition, the Applicable Administrative
Agent shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Parent Borrower, the U.S. Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent Borrower or the Applicable Administrative Agent, sell
participations to any person (other than a natural person, a Defaulting Lender
or the Parent Borrower or any of the Parent Borrower’s or a Defaulting Lender’s
Affiliates or subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and/or the Loans
(including such Lender’s participations in Letter of Credit Obligations and
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Parent Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.08 that
directly affects such Participant. Subject to subsection (e) of this Section,
the Parent Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.14, 2.15, 2.19 and 9.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the applicable Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, no Administrative Agent (in its capacity as Administrative Agent) shall
have any responsibility for maintaining a Participant Register.

 

137

--------------------------------------------------------------------------------

 

 

(e)     A Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Parent Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless the
Applicable Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Applicable Borrower, to
comply with Section 2.19(g) as though it were a Lender.

 

(f)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Applicable
Administrative Agent and the Parent Borrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if a SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. Each party hereto hereby agrees that (i) neither the grant to
any SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by a SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Parent Borrower and
the Applicable Administrative Agent and without paying any processing fee
therefor, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

 

138

--------------------------------------------------------------------------------

 

 

(h)     Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 9.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

Section 9.05     Expenses; Indemnity.

 

(a)     Costs and Expenses. The Borrowers agree, jointly and severally, to pay
or reimburse (i) all reasonable out-of-pocket expenses incurred by the Lead
Arranger, the Administrative Agents, the Collateral Agents, the Issuing Banks
and their Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Agents, but limited to, with respect to legal expenses,
reasonable and documented fees and expenses of one primary counsel and, if
reasonably necessary, one local counsel in each of Australia, Canada and any
other relevant material jurisdiction and, solely in the case of an actual or
potential conflict of interest, one additional counsel to the affected person
(taken as a whole)), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby or thereby shall be consummated), and (ii) all reasonable
out-of-pocket expenses incurred by any Agent, any Lender or Issuing Bank
(including, the reasonable fees, charges and disbursements of any counsel for
any Agent, any Lender or Issuing Bank), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The foregoing costs
and expenses under this Section 9.05 shall include all due diligence, search,
filing, recording, title insurance, printing, reproduction, document delivery,
travel, CUSIP, electronic platform, communication costs and appraisal charges
and fees and Taxes related thereto, and other out-of-pocket expenses reasonably
incurred by any Agent, Lender or Issuing Bank (including, in connection with any
workout or restructuring, the cost of financial advisors and other outside
experts retained by any Agent). All amounts due under this Section 9.05 shall be
payable within 30 days after written demand therefore unless such amounts are
being contested in good faith by the Parent Borrower. The agreements in this
Section shall survive the termination of the Commitments and repayment of all
Obligations.

 

139

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Borrowers. The Borrowers agree, jointly and
severally, to indemnify the Administrative Agents, the Collateral Agents, each
Lender, each Issuing Bank and the Related Parties of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees (limited to reasonable
and documented fees and expenses of one primary counsel and, if reasonably
necessary, one local counsel in Australia, Canada and any other relevant
material jurisdiction and, solely in the case of an actual or potential conflict
of interest, one additional counsel to the affected Indemnitees (taken as a
whole)), charges and disbursements but excluding any such loss, claim, damage,
liability or expense resulting from a claim or proceeding brought by a Lender
against any other Lender (other than any Agent in its capacity as such),
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties thereto of their respective
obligations thereunder or the consummation of the transactions contemplated
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds of the Loans or issuance of Letters of Credit (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Borrower or any other Loan Party, and regardless of whether or not
any Indemnitee is a party thereto, or (iv) any actual or alleged presence or
Release of Hazardous Materials on any property owned or operated by a Borrower
or any of the Subsidiaries, or any Environmental Liability related in any way to
a Borrower or the Subsidiaries (collectively, the “Indemnified Liabilities”);
provided that SUCH INDEMNITY SHALL EXPRESSLY INCLUDE ANY SUCH LOSSES,
LIABILITIES, CLAIMS, DAMAGES OR EXPENSE INCURRED BY REASON OF THE PERSON BEING
INDEMNIFIED’S OWN NEGLIGENCE; provided that the foregoing indemnity will not, as
to any Indemnitee, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the willful misconduct,
bad faith or gross negligence of such Indemnitee or, with respect to any
Environmental Liability, to the extent such Indemnitee, after foreclosure or
other remedial action, has caused such Environmental Liability.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, NO LOAN PARTY
SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREOF.

 

140

--------------------------------------------------------------------------------

 

 

No Borrower shall be liable for any settlement of any claim, litigation,
investigation or proceeding (any of the foregoing, a “Proceeding”) effected
without its consent (which consent shall not be unreasonably conditioned,
withheld or delayed) unless (x) the Applicable Borrower has not confirmed that
the indemnity provisions of this Section 9.05(b) are applicable or (y) a claim
for indemnity has been made in accordance with this Section 9.05(b) which the
Applicable Borrower has not paid with 30 days of the date on which such claim
was made. If any Proceeding is settled with any Borrower’s written consent or if
there is a final judgment for the plaintiff in any such Proceedings, the
Borrowers shall indemnify and hold harmless each Indemnitee from and against any
and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the preceding paragraph. The Borrowers
shall not, without the prior written consent of an Indemnitee (which consent
shall not be unreasonably conditioned, withheld or delayed), effect any
settlement or consent to the entry of any judgment of any pending or threatened
Proceedings in respect of which indemnity could have been sought hereunder by
such Indemnitee unless (i) such settlement includes an unconditional release of
such Indemnitee in form and substance satisfactory to such Indemnitee from all
liability on claims that are the subject matter of such Proceedings, (ii) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of any Indemnitee and (iii) contains customary
confidentiality and non-disparagement provisions.

 

(c)     Reimbursement by Lenders. To the extent that a Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to an Agent (or any sub-agent thereof), an Issuing
Bank, a Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Applicable Agent (or any such sub-agent),
the Applicable Issuing Bank, the Applicable Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Pro Rata Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Applicable Agent (or any such
sub-agent), the Applicable Issuing Bank or the Applicable Swing Line Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Applicable Agent (or any such sub-agent), Applicable Issuing Bank
or the Applicable Swing Line Lender in connection with such capacity.

 

(d)     The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of any Agent, Lender or Issuing Bank. All amounts due under this Section 9.05
shall be payable on written demand therefor.

 

141

--------------------------------------------------------------------------------

 

 

Section 9.06     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Agent, Lender, Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, except to the
extent prohibited by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final, in whatever currency) at any time
held and other Indebtedness (in whatever currency) at any time owing by such
Agent, Lender, Issuing Bank to or for the credit or the account of any Borrower
or any other Loan Party to whom it has made Loans against any of and all the
obligations of such Borrower or Loan Party now or hereafter existing under this
Agreement and other Loan Documents held by such Agent, Lender or Issuing Bank,
irrespective of whether or not such Agent, Lender or Issuing Bank shall have
made any demand under this Agreement or such other Loan Document and although
such obligations may be contingent or unmatured or are owed to a branch or
office of such Lender or Issuing Bank different from the branch or office
holding such deposit or obligated on such Indebtedness. The rights of each
Agent, Lender, Issuing Bank and their respective Affiliates under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Agent, Lender, Issuing Bank or their respective
Affiliates may have. Each Agent, Lender and Issuing Bank agrees to notify the
Parent Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 9.07     Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08     Waivers; Amendment. (a) No failure or delay of any Agent, any
Lender or any Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrowers or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.08(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on a Borrower in any case shall entitle the
Borrowers to any other or further notice or demand in similar or other
circumstances. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Agents in accordance with Sections 7.02 and 7.03 for the benefit of all the
Secured Parties; provided, however, that the foregoing shall not prohibit (i)
the Agent from exercising on their own behalf the rights and remedies that inure
to its benefit (solely in its capacity as an Agent) hereunder and under the
other Loan Documents, (ii) any Issuing Bank from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Issuing Bank)
hereunder and under the other Loan Documents, (iii) any Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as Swing Line Lender) hereunder and under the other Loan Documents,
(iv) any Lender from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.17), or (v) subject to Section 8.11, any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Insolvency Law.

 

142

--------------------------------------------------------------------------------

 

 

(b)     Any amendment or waiver of any provision of this Agreement or any other
Loan Document (other than the Fee Letter or any Letter of Credit Document), and
any consent to any departure by a Borrower or any other Loan Party therefrom,
shall be effective if the same shall be in writing and signed by the Required
Lenders and the Borrowers (or by the Administrative Agent (with the prior
written consent of the Required Lenders) and the Borrowers), provided that such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided further that (x) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing signed by the Administrative Agent and the Parent Borrower to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five (5) Business Days’ prior written
notice thereof and the Administrative Agent shall not have received, within five
(5) Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment, and (y) no amendment, waiver or consent shall:

 

(i)     extend the Maturity Date of or increase the stated amount of any
Commitment of any Lender or reinstate any Commitment of any Lender terminated
pursuant to the terms hereof without the written consent of such Lender;

 

(ii)     postpone any date fixed by this Agreement for any scheduled payment
(but not any prepayment) of principal, interest or fees due to any Lender
hereunder without the written consent of such Lender;

 

(iii)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Disbursement or any interest or Fees payable hereunder without
the prior written consent of each Lender directly affected thereby (it being
understood and agreed that any change in the definition of “Total Leverage
Ratio”, “Senior Secured Leverage Ratio” or in the component definitions thereof,
shall not constitute a reduction of rate of interest or any interest or Fees
payable hereunder); provided, however, that (A) only the consent of the U.S.
Required Revolving Lenders shall be required to waive any obligation of the U.S.
Borrower to pay default interest pursuant to Section 2.07 with respect to the
U.S. Revolving Credit Facility, including with respect to any amount payable
thereunder or in connection therewith (B) only the consent of the Canadian
Required Revolving Lenders, as applicable shall be required to waive any
obligation of the Parent Borrower to pay default interest pursuant to Section
2.07 with respect to the Canadian Revolving Credit Facility, including with
respect to any amount payable thereunder or in connection therewith, (C) only
the consent of the Australian Required Revolving Lenders shall be required to
waive any obligation of the Australian Borrower to pay default interest pursuant
to Section 2.07 with respect to the Australian Revolving Credit Facility,
including with respect to any amount payable thereunder or in connection
therewith, and (D) only the consent of the Required Canadian Term Lenders shall
be required to waive (1) any obligation of the Parent Borrower to pay default
interest pursuant to Section 2.07 with respect to the Canadian Term Loan
Facility, including with respect to any amount payable thereunder or in
connection therewith or (2) any mandatory prepayment of Canadian Term Loans;

 

143

--------------------------------------------------------------------------------

 

 

(iv)     change Section 2.16 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender
adversely affected thereby or change the order of application, as among the
Facilities, of any prepayment or other amount specified in Section 7.05 or in
the CAM Exchange Agreement from the order set forth in such Section or in such
agreement in a manner that adversely affects the Lenders under any Facility
without the prior written consent of (A) if such Facility is the U.S. Revolving
Credit Facility, the Required U.S. Revolving Lenders, (B) if such Facility is
the Canadian Revolving Credit Facility, the Required Canadian Revolving Lenders,
(C) if such Facility is the Canadian Term Loan Facility, the Required Canadian
Term Lenders, and (D) if such Facility is the Australian Revolving Credit
Facility, the Required Australian Lenders;

 

(v)     change any provision of this Section, or the percentage specified in
definition of “Required Lenders,” “Required U.S. Revolving Lenders,” “Required
Canadian Revolving Lenders,” “Required Canadian Term Lenders,” “Required
Australian Lenders,” or “Required Revolving Lenders,” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender directly affected
thereby;

 

(vi)     except as expressly permitted hereunder or under any Security Document,
(A) release the guaranty provided by the U.S. Borrower pursuant to the U.S.
Guarantee Agreement without the written consent of each Canadian Lender and each
Australian Lender, or (B) release all or substantially all of the value of the
guaranties provided by the other Guarantors hereunder or all or substantially
all of the Collateral without the written consent of each Lender;

 

(vii)     change Section 9.04 in a manner that imposes additional restrictions
on the ability of any Lender under any Facility to assign any of its rights or
obligations hereunder without the prior written consent of (A) if such Facility
is the U.S. Revolving Credit Facility, the Required U.S. Revolving Lenders, (B)
if such Facility is the Canadian Revolving Credit Facility, the Required
Canadian Revolving Lenders, (C) if such Facility is the Canadian Term Loan
Facility, the Required Canadian Term Lenders and (D) if such Facility is the
Australian Revolving Credit Facility, the Required Australian Lenders;

 

(viii)     change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
one Class of Loans differently from the rights in respect of payments due to
Lenders holding another Class of Loans without the prior written consent of the
Required U.S. Revolving Lenders (if the U.S. Revolving Lenders are the adversely
affected Class), Required Canadian Revolving Lenders (if the Canadian Revolving
Lenders are the adversely affected Class), Required Canadian Term Lenders (if
the Canadian Term Lenders are the adversely affected Class) or Required
Australian Lenders (if the Australian Lenders are the adversely affected Class);
or

 

144

--------------------------------------------------------------------------------

 

 

(ix)     amend or modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(g) without the written consent of such SPC;

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of an Agent, an Issuing Bank or a Swing Line Lender
hereunder or under any other Loan Document without the prior written consent of
such Agent, Issuing Bank or Swing Line Lender, respectively.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
under any other Loan Document (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders, all Lenders or a majority in interest
of Lenders under any Facility or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lender); provided that
any such amendment, waiver or consent referred to in clause (b)(i), (ii) or
(iii) above that, but for this sentence, would require the prior written consent
of such Defaulting Lender, will continue to require the consent of such
Defaulting Lender; and provided further that any such amendment, waiver or
consent requiring the consent of all Lenders, such Lender or each affected
Lender that by its terms affects any Defaulting Lender more adversely than any
other Lender whose consent is so required shall require the consent of such
Defaulting Lender.

 

No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document as a result of the existence of obligations owed to it under
Hedging Agreements or Banking Services Obligations.

 

Notwithstanding anything to the contrary contained in this Section 9.08 or any
other provision of this Agreement or any other Loan Document, (A) the Security
Documents and related documents in connection with this Agreement and the other
Loan Documents may be in a form reasonably determined by the Administrative
Agent and the Collateral Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent
and the Collateral Agent at the request of the Parent Borrower without the need
to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (i) to comply with local law or advice of local
counsel, or (ii) to cause such Security Documents or other documents to be
consistent with this Agreement and the other Loan Documents and (B) this
Agreement and any other Loan Document may be amended solely with the consent of
the Administrative Agent and the Parent Borrower without the need to obtain the
consent of any other Lender if such amendment is consummated in order (x) to
correct or cure any ambiguities, errors, omissions, mistakes, inconsistencies or
defects jointly identified by the Parent Borrower and the Administrative Agent,
(y) to effect administrative changes of a technical or immaterial nature or
(z) to fix incorrect cross-references or similar inaccuracies in this Agreement
or the applicable Loan Document; provided that, in each case, the Administrative
Agent shall have notified the Lenders of such amendment and the Required Lenders
shall not have objected in writing to such amendment within five Business Days
of notice thereof.

 

145

--------------------------------------------------------------------------------

 

 

Section 9.09     Interest Rate Limitation. Regardless of any provisions
contained in this Agreement or in any other Loan Documents, the Lenders shall
never be deemed to have contracted for or be entitled to receive, collect or
apply as interest on any Loan or participation in any L/C Disbursement any
amount in excess of the maximum lawful rate (the “Maximum Rate”), and in the
event any Lender ever receives, collects or applies as interest (whether termed
interest herein or deemed to be interest by operation of law or judicial
determination) any such excess, or if an acceleration of the maturities of the
Loans or if any prepayment by any Borrower results in such Borrower having paid
any interest in excess of the Maximum Rate, such amount which would be excessive
interest shall be deemed to be a partial prepayment of principal and applied to
the reduction of the unpaid principal balance of the Loans for which such excess
was received, collected or applied, and, if the principal amount of the
Obligations is paid in full, any remaining excess shall forthwith be paid to the
Applicable Borrower. All sums paid or agreed to be paid to the Lenders for the
use, forbearance or detention of the Obligations evidenced by this Agreement
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread, in equal or unequal parts, throughout the full term of
such Obligations until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the Maximum Rate. In determining
whether or not the interest paid or payable under any specific contingency
exceeds the Maximum Rate of interest permitted by law, the Borrowers and the
Lenders shall, to the maximum extent permitted under applicable law, (i)
characterize any non-principal payment as an expense, fee or premium, rather
than as interest; and (ii) exclude voluntary prepayments and the effect thereof;
and (iii) compare the total amount of interest contracted for, charged or
received with the total amount of interest which could be contracted for,
charged or received throughout the entire contemplated term of the Loans at the
Maximum Rate.

 

Section 9.10     Entire Agreement. This Agreement, the other Loan Documents and
the Fee Letter constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

Section 9.11     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN ANY CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

146

--------------------------------------------------------------------------------

 

 

Section 9.12     Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Insolvency
Laws, as determined in good faith by an Agent or Issuing Bank, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

Section 9.13     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or by electronic communication (e-mail) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 9.14     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15     Jurisdiction; Consent to Service of Process. (a) Any legal
action or proceeding with respect to this Agreement or any other Loan Document
may be brought in the courts of the State of New York sitting in the Borough of
Manhattan, New York City or of the United States for the Eastern District of
such state, and by execution and delivery of this Agreement, each of the
Borrowers hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of those courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that an Agent, an Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrowers or their respective properties in the courts of any
jurisdiction.

 

(b)     Each of the Borrowers hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any such New York state or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

147

--------------------------------------------------------------------------------

 

 

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Each Borrower waives personal service of any
summons, complaint or other process, which may be made by any other means
permitted by the law of such state.

 

(d)     Each Loan Party (other than the Parent Borrower) hereby irrevocably
appoints the Parent Borrower as its agent to receive on its behalf and on behalf
of its property service of copies of any summons or complaint or any other
process which may be served in any action. Such service may be made by mailing
or delivering a copy of such process to such Loan Party in care of the Parent
Borrower at the Parent Borrower’s address set forth in Section 9.01, and each
such Loan Party hereby irrevocably authorizes and directs the Parent Borrower to
accept such service on its behalf.

 

Section 9.16     Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain, and cause their respective Affiliates to maintain,
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, except that the
parties hereto agree to the extent permitted they will not disclose information
of the kind described by section 275(1) of the PPSA (Australia) except as
permitted by any other provision of this clause or required by any other law or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of, pledgee under Section 9.04(f) or Participant in, or any
prospective assignee of, pledgee under Section 9.04(f) or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Parent
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Agent, any Issuing Bank or any Lender on a non-confidential basis from a
source other than a Borrower. For purposes of this Section, “Information” shall
mean all information received from any Loan Party relating to any Loan Party or
any of their respective businesses, other than any such information that is
available to an Agent, an Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by any Loan Party, provided that, in the case of information
received from a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

 

148

--------------------------------------------------------------------------------

 

 

Section 9.17     Judgment Currency. (a) The obligations of the Borrowers and the
other Loan Parties hereunder and under the other Loan Documents to make payments
in U.S. dollars, Canadian dollars or Australian dollars (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Applicable Administrative Agent or a
Lender or an Issuing Bank of the full amount of the Obligation Currency
expressed to be payable to such Administrative Agent, Lender or Issuing Bank
under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against a Borrower or any other Loan Party or in
any court or in any jurisdiction, it becomes necessary to convert into or from
any currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the Canadian Dollar
Equivalent, U.S. Dollar Equivalent or Australian Dollar Equivalent, or, in the
case of other currencies, the rate of exchange (as quoted by the Administrative
Agent or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the date immediately preceding the day on
which the judgment is given (such Business Day being hereinafter referred to as
the “Judgment Currency Conversion Date”).

 

(b)     If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, as a
separate obligation and notwithstanding any judgment, such additional amounts,
if any (but in any event not a lesser amount), as may be necessary to ensure
that the amount paid in the Judgment Currency, when converted at the rate of
exchange prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Judgment Currency Conversion Date.

 

(c)     For purposes of determining the Canadian Dollar Equivalent, U.S. Dollar
Equivalent or Australian Dollar Equivalent or rate of exchange for this Section,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

 

Section 9.18     Exculpation Provisions. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

149

--------------------------------------------------------------------------------

 

 

Section 9.19     Payments Set Aside. To the extent that any payment by or on
behalf of any Loan Party is made to any Agent, Issuing Bank or Lender, or any
Agent, Issuing Bank or Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, Issuing Bank or Lender in
its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Insolvency Law or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender and Issuing Bank severally agrees to pay to the Applicable
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Applicable Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the applicable overnight rate from time to
time in effect, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 9.20     Termination. This Agreement and each other Loan Document, and
the covenants and agreements set forth herein and therein, and, in the case of
any Security Document, all security interests and other Liens created
thereunder, shall terminate upon the payment in full of all principal of and any
accrued interest on any Loan and all Fees and other amounts payable under this
Agreement, the termination or expiration of all Letters of Credit and the
termination or expiration of the Commitments; provided that the provisions of
Sections 2.13, 2.15, 2.19, and 9.05 and Article VIII, and any other provision
set forth herein or therein that by its terms survives the termination of this
Agreement or such other Loan Document, shall survive and remain in full force
and effect.

 

Section 9.21     Patriot Act Notice. Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act.

 

150

--------------------------------------------------------------------------------

 

 

Section 9.22     Public Offer

 

(a)     Lead Arranger’s representations, warranties and undertakings. The Lead
Arranger undertakes, represents and warrants to the Australian Loan Parties as
follows:

 

(i)     on behalf of the Australian Loan Parties, the Lead Arranger made
invitations to become a Lender under this Agreement to at least 10 persons, each
of whom, as at the date the relevant invitation is made, the relevant officers
of the Lead Arranger involved in the transaction on a day to day basis believe
carries on the business of providing finance or investing or dealing in
securities in the course of operating in financial markets, for the purposes of
section 128F(3A)(a)(i) of the Australian Tax Act, and each of whom has been
disclosed to the Australian Loan Parties;

 

(ii)     at least 10 of the persons to whom the Lead Arranger (on behalf of the
Australian Loan Parties) has made invitations referred to in paragraph (i) above
are not, as at the date the invitations are made, to the knowledge of the
relevant officers of the Lead Arranger involved in the transaction, Associates
of any of the others of those 10 invitees, the Lead Arranger or any Lender; and

 

(iii)     the Lead Arranger has not made and will not make offers or invitations
referred to in paragraph (i) above to persons whom the relevant officers of the
Lead Arranger involved in the transaction know or suspect are Offshore
Associates of the Australian Loan Parties.

 

(b)     Australian Loan Parties’ representations and warranties. The Australian
Loan Parties represent and warrant that none of the potential offerees whose
names were disclosed to it by the Lead Arranger before the date of this
Agreement were known or suspected by it to be an Offshore Associate of it or an
Associate of any other such offeree. The Lead Arranger shall not, after the date
of this Agreement, make an invitation to become a Lender under this Agreement to
any potential offeree unless and until (i) the Lead Arranger has disclosed the
name of such potential offeree to the Australian Loan Parties, and (ii) the
Australian Loan Parties have confirmed to the Lead Arranger and the
Administrative Agents that such potential offeree is not known or suspected by
it to be an Offshore Associate of it. Each Australian Loan Party under this
Agreement is a member of the same “wholly-owned group” (as defined in the
Australian Tax Act) or an Associate of each other Australian Loan Party under
this Agreement.

 

(c)     Lenders’ representations and warranties. Each Lender represents and
warrants to the Australian Loan Parties that, if it received an invitation under
paragraph (a)(i) above, at the time it received the invitation it was not an
Offshore Associate of the Australian Loan Parties and it was carrying on the
business of providing finance, or investing or dealing in securities, in the
course of operating in financial markets.

 

(d)     Information. The Lead Arranger and each Lender will provide to the
Australian Loan Parties when reasonably requested any factual information in its
possession or which it is reasonably able to provide to assist the Australian
Loan Parties to demonstrate (based upon tax advice received by the Australian
Loan Parties) that section 128F of the Australian Tax Act has been satisfied
where to do so will not, in the reasonable opinion of the Lead Arranger or the
Lenders, breach any law or regulation or any duty of confidence.

 

151

--------------------------------------------------------------------------------

 

 

(e)     Cooperation if s128F requirement not satisfied. If, for any reason, the
requirements of section 128F of the Australian Tax Act have not been satisfied
in relation to interest payable on Loans (except to an Offshore Associate of the
Australian Loan Parties), then on request by the Administrative Agents, the Lead
Arranger or the Australian Loan Parties, each party shall cooperate and take
steps reasonably requested with a view to satisfying those requirements in
paragraph (a), where a Lender breaches paragraph (c) above, at the cost of that
Lender, or in all other cases, at the cost of the Australian Loan Parties.

 

(f)     Section 128F syndication statement. The parties agree that this
Agreement is a “syndicated facility agreement” for the purposes of section
128F(11)(a) of the Australian Tax Act.

 

Section 9.23     Keepwell. The Parent Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Guarantor to honor all of its
obligations under its Guarantee in respect of Swap Obligations (provided,
however, that the Parent Borrower shall only be liable under this Section 9.23
for the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 9.23, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of the
Parent Borrower under this Section shall remain in full force and effect until
the termination of all Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to the Applicable Administrative Agent and the
Applicable Issuing Bank have been made). The Parent Borrower intends that this
Section 9.23 constitute, and this Section 9.23 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 9.24     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

152

--------------------------------------------------------------------------------

 

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 9.25     Amendment and RestatementSection 9.26 .

 

(a)     Effective as of the Closing Date, the Existing Credit Agreement shall be
amended and restated in its entirety by this Agreement and the Existing Credit
Agreement shall thereafter be of no further force and effect except to evidence
the incurrence by the Borrowers of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Closing Date). The terms and conditions of this Agreement and the rights
and remedies of the Agents and the Lenders under this Agreement and the other
Loan Documents shall apply to all of the Obligations incurred under the Existing
Credit Agreement. On and after the Closing Date, (i) all references to the
Credit Agreement in the Loan Documents (other than this Agreement) shall be
deemed to refer to this Agreement and (ii) all references to any section (or
subsection) of the Existing Credit Agreement in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement. The parties hereto acknowledge and
agree that the Liens securing payment of the “Obligations” as defined in the
Existing Loan Agreement, shall from and after the Closing Date secure the
payment and performance of all Obligations for the benefit of the Collateral
Agents and the Secured Parties, and all such Liens shall continue in full force
and effect after giving effect to this Agreement and are hereby confirmed and
reaffirmed by each of the Loan Parties. The parties hereto further acknowledge
and agree that all “Security Documents” as defined in the Existing Credit
Agreement shall remain in full force and effect after the Closing Date in favor
of and for the benefit of the Collateral Agents and the Secured Parties (with
each reference therein to the collateral agent, the credit agreement or a loan
document being a reference to the Collateral Agent, this Agreement or the other
Loan Documents, as applicable), and each Loan Party hereby confirms and ratifies
its obligations thereunder. In furtherance of the foregoing, Collateral Agent is
hereby appointed as Collateral Agent in connection with the foregoing, and shall
be entitled to all of the benefits, rights, privileges and immunities hereunder
and under the other Loan Documents with respect to the foregoing. This amendment
and restatement is limited as written and is not a consent to any other
amendment, restatement or waiver or other modification, whether or not similar
and, except as expressly provided herein or in any other Loan Document, all
terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document. This
Agreement shall not constitute a novation of the Existing Credit Agreement or of
any other Loan Document (as defined in the Existing Credit Agreement).

 

(b)     The obligations of each Exiting Australian Lender under the Existing
Credit Agreement are terminated and the Exiting Australian Lenders are released
of their Australian Revolving Commitments (as defined in the Existing Credit
Agreement) as of the Closing Date. Notwithstanding the foregoing or anything
else herein to the contrary, the Agents, each Exiting Australian Lender, each
other Lender and each of the Loan Parties acknowledges and agrees (i) if the
Closing Date is not a Business Day with respect to Australian Revolving Credit
Loans, then each Exiting Australian Lender will receive payment of its
outstanding Australian Revolving Credit Loans on the first Business Day to occur
after the Closing Date (which payment shall be a permitted non-ratable payment
hereunder to such Exiting Australian Lenders), (ii) until such Exiting
Australian Lender receives payment in full in an amount equal to its outstanding
Australian Revolving Credit Loans and all unpaid interest and fees thereon, such
Exiting Australian Lender’s Australian Revolving Credit Loans and all other
Obligations related thereto shall continue to be Obligations guaranteed by the
Guarantee Agreements and secured by the Security Documents to the extent
applicable to Australian Revolving Credit Loans and the Exiting Australian
Lenders shall continue to be Australian Secured Parties and (iii) failure to
repay such Australian Revolving Credit Loans and all unpaid interest and fees
thereon on the first Business Day to occur after the Closing Date shall be an
immediate Event of Default.

 

SECTION 9.26.     Ratification and Affirmation. Each of the Loan Parties hereby
(a) acknowledges the terms of this Agreement and (b) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, except as
expressly amended or modified hereby.

 

 

 

[Remainder of this page intentionally left blank. Signature pages follow.]

 

153

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

BORROWERS:

 

CIVEO CORPORATION

 

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Executive Vice President, Chief Financial Officer

and Treasurer

 

 

CIVEO MANAGEMENT LLC

 

 

 

By: /s/ Frank C. Steininger________________
Name: Frank C. Steininger
Title: Executive Vice President, Chief Financial Officer

and Treasurer

 


CIVEO PTY LIMITED

 

 

/s/ Bradley J. Dodson_____________________
Signature of Director

 

 

Bradley J. Dodson_______________________
Name of Director

 

 

/s/ Frank C. Steininger____________________
Signature of Director/Company Secretary

 

 

Frank C. Steininger_______________________
Name of Director/Company Secretary

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

GUARANTORS:

 

CIVEO OFFSHORE LLC

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Senior Vice President and Treasurer

 

 

CIVEO USA LLC

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Senior Vice President and Treasurer

 

 

CIVEO USA MANUFACTURING LLC

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Senior Vice President and Treasurer

 

 

CIVEO WATER AND WASTE WATER USA, LLC

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Senior Vice President and Treasurer

 

 

CIVEO GP HOLDINGS CORPORATION

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

CIVEO CANADA OPERATIONS GP LTD., on behalf of and in its capacity as general
partner of CIVEO CANADA LIMITED PARTNERSHIP

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

CIVEO CANADA OPERATIONS GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

CIVEO LODGE GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

CIVEO CANADA HOLDCO3 LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

CIVEO LODGE GP LTD., on behalf of and in its capacity as general partner of
CIVEO LODGE EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Director

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

STRUCTURES GP LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

WATER CANADA GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

PACIFIC CATERING GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

CANADA GP LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

PREMIUM SERVICES GP LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

NORTHERN METIS CATERING GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

BUFFALO METIS CATERING GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

INSTALLATIONS GP LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

CROWN SERVICES GP LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

FORT MCMURRAY LODGE SERVICES GP LTD.

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

STRUCTURES GP LTD., on behalf of and in its capacity as general partner of CIVEO
STRUCTURES EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Director

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

WATER CANADA GP LTD., on behalf of and in its capacity as general partner of
CIVEO WATER CANADA EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

PACIFIC CATERING GP LTD., on behalf of and in its capacity as general partner of
CIVEO PACIFIC CATERING EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

PREMIUM SERVICES GP LTD., on behalf of and in its capacity as general partner of
CIVEO PREMIUM SERVICES EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

INSTALLATIONS GP LTD., on behalf of and in its capacity as general partner of
CIVEO INSTALLATIONS EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

CROWN SERVICES GP LTD., on behalf of and in its capacity as general partner of
CIVEO CROWN SERVICES EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

CANADA GP LTD., on behalf of and in its capacity as general partner of CIVEO
CANADA EMPLOYEES LIMITED PARTNERSHIP

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Vice President and Director

 

 

FORT MCMURRAY LODGE SERVICES GP LTD., on behalf of and in its capacity as
general partner of FORT MCMURRAY LODGE SERVICES LIMITED PARTNERSHIP

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director and President

 

 

CIVEO PROPERTY PTY LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Director

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

CIVEO LINEN PTY LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Director

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

CIVEO HOLDING COMPANY 2 PTY LTD.

 

 

By: /s/ Frank C. Steininger_________________
Name: Frank C. Steininger
Title: Director

 

 

By: /s/ Bradley J. Dodson__________________
Name: Bradley J. Dodson
Title: Director

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA,
as Administrative Agent, U.S. Collateral Agent, Canadian Administrative Agent
and Canadian Collateral Agent

 

 

By: /s/ Ann Hurley_______________________
Name: Ann Hurley
Title: Manager, Agency

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

RBC EUROPE LIMITED,
as Australian Administrative Agent, Australian Collateral Agent and an Issuing
Lender

 

By: /s/ Johnson Tse_______________________
Name: Johnson Tse
Title: Authorised Signatory

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA, as a U.S. Lender, the U.S. Swing Line Lender, an Issuing
Bank and an Extending Lender

 

By: /s/ Jay T. Sartain_______________________
Name: Jay T. Sartain
Title: Authorized Signatory

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA, as a Canadian Lender, the Canadian Swing Line Lender, an
Issuing Bank and an Extending Lender

 

 

By: /s/ Mike Gaudet____________________
Name: Mike Gaudet
Title: Authorized Signatory

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

ROYAL BANK OF CANADA, as an Australian Lender, an Issuing Bank and an Extending
Lender

 

 

By: /s/ Amy Promaine_______________________
Name: Amy Promaine
Title: Authorized Signatory

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF NOVA SCOTIA, as a Canadian Lender and an Issuing Bank

 

 

By: /s/ Alan Dawson________________________
Name: Alan Dawson
Title: Director

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

BNS Asia Limited, as an Australian Lender

 

 

By: /s/ Genevieve SOH________________________
Name: Genevieve SOH
Title: Director – Credit Execution

  Corporate Banking Group

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

 

HSBC Bank Canada, as a Canadian Lender

 

 

By: /s/ John Cherian________________________
Name: John Cherian
Title: Assistant Vice President, Energy Financing

 

 

By: /s/ Bruce Robinson________________________
Name: Bruce Robinson
Title: Vice President, Energy Financing

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

For and on behalf of the Hongkong and Shanghai Banking Corporation Limited,
Sydney Branch by its duly authorised attorney pursuant to a power of attorney in
the presence of:

 

 

By: /s/ Craig Greenwood______________________
Name: Craig Greenwood
Title: Attorney

 

 

By: /s/ Swei Tang________________________
Name: Swei Tang
Title: Witness

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

THE TORONTO-DOMINION BANK, as a Canadian Lender and an Issuing Bank

 

 

By: /s/ Carolyn Ni________________________
Name: Carolyn Ni
Title: Sr. Analyst, Commercial National Accounts

 

 

By: /s/ Curtis Neumann________________________
Name: Curtis Neumann
Title:     Associate Vice President, Commercial National Accounts

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

TORONTO-DOMINION (TEXAS) LLC, as a U.S. Lender

 

 

By: /s/ Pradeep Mehra________________________
Name: Pradeep Mehra
Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

NATIONAL BANK OF CANADA, as a Canadian Lender and an Australian Lender

 

 

By: /s/ Jason Anderson________________________
Name: Jason Anderson
Title: Director, Energy Services

 

 

By: /s/ Darrell Stelmack________________________
Name: Darrell Stelmack
Title: Director, Energy Services

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

ATB Financial, as a Canadian Lender

 

 

By: /s/ Neil Ternovatsky________________________
Name: Neil Ternovatsky
Title: Director

 

 

By: /s/ Jeff Lam________________________
Name: Jeff Lam
Title: Associate Director

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement 

 

--------------------------------------------------------------------------------

 

 

 

Wells Fargo Bank N.A., Canadian Branch, as a Canadian Lender

 

 

By: /s/ Dennis DaSilva________________________
Name: Dennis DaSilva
Title: Vice President

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Australian Lender

 

 

By: /s/ Kristen Brockman________________________
Name: Kristen Brockman
Title: Director

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

SUMIMOTO MITSUI BANKING CORPORATION, as a U.S. Lender

 

 

By: /s/ Toshitake Funaki_______________________
Name: Toshitake Funaki
Title: Managing Director

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

Sumimoto Mitsui Banking Corporation, Canada Branch as a Canadian Lender and an
Issuing Bank

 

 

By: /s/ David Wingfelder________________________
Name: David Wingfelder
Title: Joint General Manager & Executive Vice President

 

 

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

Canadian Western Bank, as a Canadian Lender:

 

 

By: /s/ Brett Robertson________________________
Name: Brett Robertson
Title: Senior Account Manager, Energy & Corporate Banking

 

 

By: /s/ Erin Depoe________________________
Name: Erin Depoe
Title: AVP & Manager, Energy & Corporate Banking

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

CCP Credit Acquisition Holdings LLC, as an Exiting Australian Lender

 

 

By: /s/ Susanne V. Clark________________________
Name: Susanne V. Clark
Title: Authorized Signatory

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

 

Compass Bank (d.b.a. BBVA Compass) as an Exiting Australian Lender

 

 

By: /s/ Kevin Wisel________________________
Name: Kevin Wisel
Title: Senior Vice President

 

 

 

 

 

 

Signature Page to Amended and Restated Syndicated Facility Agreement

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01

 

Lenders and Commitments/Loans

 

(all amounts in U.S. dollars, except noted otherwise in parentheses)

 

 

 

 

Bank

   

U.S. Revolving
Commitment

   

Canadian Revolving
Commitment

   

Australian

Revolving
Commitment

   

Canadian Term

Loans (C$)

   

Total
Commitments /

Loans

   

Royal Bank of Canada

    $ 10,155,236.80     $ 10,776,450.02     $ 10,438,596.70     $ 102,261,373.31
    $ 110,642,665.93    

The Bank of Nova Scotia

      –     $ 16,733,658.24       –     $ 81,989,742.14     $ 80,291,597.88    

BNS Asia Limited

      –       –     $ 10,438,596.70       –     $ 10,438,596.70    

HSBC Bank Canada

      –     $ 22,500,000.00       –     $ 64,500,000.00     $ 72,500,000.00    

The Hong Kong and Shanghai Banking Corporation Limited, Sydney Branch

      –       –     $ 21,250,000.00       –     $ 21,250,000.00    

The Toronto-Dominion Bank

      –     $ 14,003,190.24       –     $ 51,568,594.35     $ 53,978,844.77    

Toronto-Dominion (Texas) LLC

    $ 2,488,038.40       –       –       –     $ 2,488,038.40    

National Bank of Canada

      –     $ 15,454,427.63     $ 7,434,209.90     $ 28,394,522.90     $
44,899,895.59    

ATB Financial

      –     $ 16,942,712.43       –     $ 28,324,766.28     $ 38,899,895.59    

Wells Fargo Bank National Association, Canadian Branch

      –     $ 15,689,665.44       –     $ 11,084,438.52     $ 24,282,253.44    

Wells Fargo Bank, National Association

      –       –     $ 10,438,596.70             $ 10,438,596.70    

Sumitomo Mitsui Banking Corporation

    $ 7,356,724.80       –       –       –     $ 7,356,724.80    

Sumitomo Mitsui Banking Corporation, Canada Branch

      –     $ 22,500,000.00       –       –     $ 22,500,000.00    

Canadian Western Bank

      –     $ 24,899,896.00       –       –     $ 24,899,896.00    

TOTAL

    $ 20,000,000.00     $ 159,500,000.00     $ 60,000,000.00     $
368,123,437.50     $ 524,867,005.81  

 

Schedule 2.01

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.04

Amortization

 

Canadian Term Loans

 

Date

Amount

June 30, 2018

C$9,203,085.94

September 30, 2018

C$9,203,085.94

December 31, 2018

C$9,203,085.94

March 31, 2019

C$9,203,085.94

June 30, 2019

C$9,203,085.94

September 30, 2019

C$9,203,085.94

December 31, 2019

C$9,203,085.94

March 31, 2020

C$9,203,085.94

June 30, 2020

C$9,203,085.94

September 30, 2020

C$9,203,085.94

Maturity Date

C$9,203,085.94

 

 

 

Schedule 2.04